                                                                   Case 2:19-bk-24804-VZ             Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                            Desc
                                                                                                      Main Document    Page 1 of 108


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                               jdulberg@pszjlaw.com
                                                                   6           mpagay@pszjlaw.com

                                                                   7   [Proposed] Attorneys for Debtor and Debtor in Possession

                                                                   8
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                                  LOS ANGELES DIVISION
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       In re:                                                       Case No.: 2:19-bk-24804-VZ
                                                                  12
                                                                       YUETING JIA,1
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                 Chapter 11
                                           ATTORNEYS AT LAW




                                                                                                           Debtor.
                                                                  14                                                                 NOTICE OF FILING OF BLACKLINE
                                                                                                                                     VERSION OF SECOND AMENDED
                                                                  15                                                                 DISCLOSURE STATEMENT WITH
                                                                                                                                     RESPECT TO DEBTOR’S FIRST
                                                                  16                                                                 AMENDED PLAN OF
                                                                                                                                     REORGANIZATION UNDER
                                                                  17                                                                 CHAPTER 11 OF THE BANKRUPTCY
                                                                                                                                     CODE
                                                                  18

                                                                  19                                                                Hearing
                                                                                                                                    Date:          February 6, 2020
                                                                  20                                                                Time:          11:00 a.m.
                                                                                                                                    Place:         Courtroom 1368
                                                                  21                                                                               Roybal Federal Building
                                                                                                                                                   255 E. Temple Street
                                                                  22                                                                               Los Angeles, California 90012
                                                                                                                                    Judge:         Hon. Vincent P. Zurzolo
                                                                  23
                                                                                                                                    [Relates to Docket No. 262]
                                                                  24
                                                                                PLEASE TAKE NOTICE that Yueting Jia, debtor and debtor in possession herein, attaches
                                                                  25
                                                                       hereto as Exhibit “A” a blackline version of his Second Amended Disclosure Statement With
                                                                  26
                                                                       Respect to Debtor’s First Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy
                                                                  27

                                                                  28   1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing
                                                                       address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                       DOCS_LA:327245.1 46353/002
                                                                   Case 2:19-bk-24804-VZ              Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                               Desc
                                                                                                       Main Document    Page 2 of 108


                                                                   1   Code [Docket No. 262] compared to the Amended Disclosure Statement With Respect to Debtor’s

                                                                   2   Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 94].2

                                                                   3
                                                                       Dated:     January 27, 2020                             PACHULSKI STANG ZIEHL & JONES LLP
                                                                   4

                                                                   5                                                           By        /s/ Malhar S. Pagay
                                                                                                                                         Richard M. Pachulski
                                                                   6                                                                     Jeffrey W. Dulberg
                                                                                                                                         Malhar S. Pagay
                                                                   7
                                                                                                                                         Proposed Attorneys for Debtor and Debtor
                                                                   8                                                                     in Possession
                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28   2
                                                                         To facilitate the review of the blackline version, the format of the previously-filed disclosure statement, in the format
                                                                       required by the District of Delaware, was utilized to create the comparison.
                                                                                                                                     2
                                                                       DOCS_LA:327245.1 46353/002
Case 2:19-bk-24804-VZ   Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26   Desc
                         Main Document    Page 3 of 108




                               EXHIBIT A
Case 2:19-bk-24804-VZ             Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                           Desc
                                   Main Document    Page 4 of 108




PACHULSKI STANG ZIEHL & JONES LLP                                 O’MELVENY & MYERS LLP
10100 Santa Monica Blvd., 13th Floor                              Times Square Tower
Los Angeles, California 90067                                     7 Times Square
                                                                  New York, New York 10036
Proposed Counsel for Debtor and
Debtor in Possession                                              and

                                                                  O’MELVENY & MYERS LLP
                                                                  31st Floor, AIA Central
                                                                  1 Connaught Road Central
                                                                  Hong Kong, S.A.R.

                                                                  Proposed Special Corporate, Litigation, and
                                                                  International Counsel for Debtor and
                                                                  Debtor in Possession

                               UNITED STATES BANKRUPTCY COURT

                                 CENTRAL DISTRICT OF CALIFORNIA

                                         LOS ANGELES DIVISION

In re:                                                        Case No.: 2:19-bk-24804-VZ
                                                              (formerly 19-12220 KBO in the District of
YUETING JIA,1                                                 Delaware)

                                   Debtor.                    Chapter 11

                                                              SECOND AMENDED DISCLOSURE
                                                              STATEMENT WITH RESPECT TO
                                                              DEBTOR’S FIRST AMENDED PLAN OF
                                                              REORGANIZATION UNDER CHAPTER
                                                              11 OF THE BANKRUPTCY CODE

                                                              Confirmation Hearing
                                                              Date:        TBD
                                                              Time:        TBD
                                                              Place:       Courtroom 1368
                                                                           Roybal Federal Building
                                                                           255 E. Temple Street
                                                                           Los Angeles, California 90012
                                                              Judge:       Hon. Vincent P. Zurzolo


                            THIS DISCLOSURE STATEMENT HAS
                   NOT YET BEEN APPROVED BY THE BANKRUPTCY COURT


1The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
Marguerite Drive, Rancho Palos Verdes, CA 90275.
Case 2:19-bk-24804-VZ                 Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                         Desc
                                       Main Document     Page 5 of 108
                                        TABLE OF CONTENTS
                                              (continued)

                                                                                                               Page
THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN. THE
DEBTOR MAY NOT SOLICIT ACCEPTANCES OR REJECTIONS UNTIL A DISCLOSURE
STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT. THE DEBTOR IS
SUBMITTING THIS DISCLOSURE STATEMENT FOR APPROVAL, BUT THE BANKRUPTCY
COURT HAS NOT YET APPROVED THIS DISCLOSURE STATEMENT. THE DEBTOR MAY
REVISE THIS DISCLOSURE STATEMENT TO REFLECT EVENTS THAT OCCUR AFTER THE
DATE HEREOF, BUT PRIOR TO THE BANKRUPTCY COURT’S APPROVAL OF THIS
DISCLOSURE STATEMENT.

                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

 --------------------------------------------------------------------
                                                                   x
                                                                   :
                                                                        Chapter 11
In re:                                                             :
                                                                   :    Case No. 19-12220 (KBO)
Yueting Jia, 1                                                     :
                                                                   :
                                                 Debtor.           :
                                                                   :
 --------------------------------------------------------------------
                                                                   x

          AMENDED DISCLOSURE STATEMENT WITH RESPECT TO DEBTOR’S PLAN
           OF REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE


    PACHULSKI STANG ZIEHL & JONES LLP                                   O’MELVENY & MYERS LLP
    919 North Market Street, 17th Floor                                 Times Square Tower
    Wilmington, Delaware 19801                                          7 Times Square
                                                                        New York, New York 10036
    and
                                                                        and
    PACHULSKI STANG ZIEHL & JONES LLP
    10100 Santa Monica Blvd., 13th Floor                                O’MELVENY & MYERS LLP
    Los Angeles, California 90067                                       31st Floor, AIA Central
                                                                        1 Connaught Road Central
    Proposed Counsel for Debtor and                                     Hong Kong, S.A.R.
    Debtor in Possession
                                                                        Proposed Special Corporate, Litigation, and
                                                                        International Counsel for Debtor and
                                                                        Debtor in Possession




1     The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
      91 Marguerite Drive, Rancho Palos Verdes, CA 90275.
Case 2:19-bk-24804-VZ             Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                           Desc
                                   Main Document    Page 6 of 108



                         IMPORTANT INFORMATION FOR YOU TO READ

THE DEADLINE TO VOTE ON THE DEBTOR’S FIRST AMENDED PLAN OF
REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE (AS MAY BE
AMENDED OR MODIFIED, THE “PLAN”) IS [______], 2020 AT 5:004:00 P.M. BEIJING TIME
(THE “VOTING DEADLINE”).

FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE ACTUALLY RECEIVED BY
THE VOTING AGENT BEFORE THE VOTING DEADLINE AS DESCRIBED HEREIN.

Yueting Jia, an individual in the United States (“YT” or the “Debtor”), as debtor and debtor in possession,
in the above-captioned chapter 11 case, is providing you with the information in this amended disclosure
statement with respect to the Plan (as may be amended or modified, the “Disclosure Statement”) because
you may be a creditor entitled to vote on the Plan.2

The Debtor believes that the Plan is in the best interests of his creditors. All creditors entitled to vote on
the Plan are urged to vote in favor of the Plan. A summary of the voting instructions is set forth in Article
I.B of this Disclosure Statement and in the Disclosure Statement Order (as defined below). More detailed
instructions are contained on the Ballots distributed to the creditors entitled to vote on the Plan. To be
counted, your ballot must be properly completed in accordance with the voting instructions on the ballot
and actually received by the Voting Agent, via the e-balloting portal, regular mail, overnight courier, or
personal delivery at the appropriate address, by the Voting Deadline.

The effectiveness of the Plan is subject to material conditions precedent. See Article IIIIV.I below and
Article X of the Plan. There is no assurance that these conditions will be satisfied or waived.

This Disclosure Statement, the Plan Supplement, and any attachments, exhibits, supplements, and
annexes hereto are the only documents to be used in connection with the solicitation of votes on the Plan.
YT has not authorized any person to give any information or to make any representation in connection
with the Plan or the solicitation of acceptances of the Plan other than as contained in this Disclosure
Statement, the Plan Supplement, and any attachments, exhibits, supplements, and annexes attached hereto
or incorporated by reference or referred to herein. If given or made, such information or representation
may not be relied upon as having been authorized by YT. The delivery of this Disclosure Statement will
not under any circumstances imply that the information herein is correct as of any time after the date
hereof.

ALL CREDITORS ENTITLED TO VOTE ON THE PLAN ARE ENCOURAGED TO READ
AND CAREFULLY CONSIDER THIS ENTIRE DISCLOSURE STATEMENT, INCLUDING
THE PLAN ATTACHED AS EXHIBIT A, THE PLAN SUPPLEMENT, AND THE RISK
FACTORS DESCRIBED IN ARTICLE IX BELOW, BEFORE SUBMITTING BALLOTS IN
RESPONSE TO THIS SOLICITATION.

ARTICLE XI OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND INJUNCTION
PROVISIONS, WHICH ARE DISCUSSED IN ARTICLE IIIIV.H OF THIS DISCLOSURE
STATEMENT. YOU SHOULD REVIEW AND CONSIDER THE PLAN CAREFULLY
BECAUSE IT MAY AFFECT YOUR RIGHTS.


2   Except as otherwise set forth herein, capitalized terms used in this Disclosure Statement but not defined herein
    have the meanings used in the Plan. Unless otherwise indicated, all amounts in this Disclosure Statement are
    reflected in U.S. dollars.
Case 2:19-bk-24804-VZ          Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                                Main Document    Page 7 of 108


The summaries of the Plan and other documents contained in this Disclosure Statement are qualified in
their entirety by reference to the Plan itself, the exhibits thereto that will be included in the Plan
Supplement, and documents described therein as filed prior to approval of this Disclosure Statement or
subsequently as part of the Plan Supplement. In the event that any inconsistency or conflict exists
between this Disclosure Statement and the Plan, or between the Plan Supplement and the Plan, the terms
of the Plan will control. Except as otherwise indicated herein or in the Plan, YT will file all Plan
Supplement documents with the Bankruptcy Court and make them available for review on the Debtor’s
case website located online at https://dm.epiq11.com/yt1 no later than five (5) days before the Voting
Deadline or such later date as the Bankruptcy Court may approve.

This Disclosure Statement contains, among other things, descriptions and summaries of provisions of the
Plan. YT reserves the right to amend or modify the Plan consistent with section 1127 of the Bankruptcy
Code and Bankruptcy Rule 3019.

The statements contained in this Disclosure Statement are made only as of the date of this Disclosure
Statement, and there can be no assurance that the statements contained herein will be correct at any time
after this date. The information contained in this Disclosure Statement, including the information
regarding the background of YT and his businesses and the financial and valuation information regarding
YT and his businesses is included for purposes of soliciting acceptances of the Plan, but, as to contested
matters and adversary proceedings, is not to be construed as an admission or stipulation, but rather as a
statement made in settlement negotiations as part of YT’s attempt to settle and resolve claims and
controversies pursuant to the Plan. The information contained in this Disclosure Statement will not be
admissible in any non-bankruptcy proceeding, nor will it be construed to be conclusive advice on the tax,
securities, or other legal effects of the Plan as to holders of Allowed Claims against either the Debtor or
the Reorganized Debtor. Except where specifically noted, the financial information contained in this
Disclosure Statement and in its exhibits has not been audited by a certified public accountant and has not
been prepared in accordance with generally accepted accounting principles in the United States.

                               FORWARD-LOOKING STATEMENTS

This Disclosure Statement contains “Forward-Looking Statements.” All statements (other than statements
of historical facts) included in this Disclosure Statement regarding YT’s or Faraday & Future Inc.’s
(“FF”) operations, financial position, plans, and business strategy of YT or Smart King Ltd. (“Smart
King”), the parent company of Faraday & Future Inc. (“FF” and collectively with other operational
entities owned and/or controlled by Smart King and together with Smart King, the “FF Group”), and
statements regarding the industry in which the FF Group operates, may constitute forward-looking
statements. Forward-looking statements generally can be identified by the use of forward-looking
terminology such as “may,” “will,” “expect,” “intend,” “estimate,” “anticipate,” “believe,” or “continue”
or the negative thereof or variations thereon or similar terminology. Although the expectations reflected
in such forward-looking statements are believed by YT to be reasonable at this time, YT can give no
assurance that such expectations will prove to have been correct. Important factors that could cause actual
results to differ materially from such expectations are disclosed in this Disclosure Statement, including,
without limitation, in conjunction with the forward-looking statements included in this Disclosure
Statement under “Risk Factors.” All subsequent written and oral forward-looking statements attributable
to YT, the FF Group, or persons acting on his or their behalf are qualified in their entirety by these
cautionary statements.

Although stated with particularity, the potential or hypothetical recoveries included in Article VIIIVI of
this Disclosure Statement, under the heading “Hypothetical Scenarios” are based on a variety of
generalizations, estimates, and assumptions. Such generalizations, estimates, and assumptions are
considered reasonable by YT, although they may prove to have been incorrect or unfounded; further, they
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                                 Main Document    Page 8 of 108


are inherently subject to significant economic, competitive, tax, and other uncertainties beyond the control
of YT or the FF Group. There can be no assurance that the results will be realized, and actual results may
vary materially and adversely from those projected.

This Disclosure Statement has been prepared in accordance with section 1125 of the Bankruptcy
Code and Bankruptcy Rule 3016 and not necessarily in accordance with federal or state securities
laws or other non-bankruptcy laws. This Disclosure Statement has not been approved or
disapproved by the United States Securities and Exchange Commission (the “SEC”), any state
securities commission or any securities exchange or association nor has the SEC, any state
securities commission or any securities exchange or association passed upon the accuracy or
adequacy of the statements contained herein.

                         QUESTIONS AND ADDITIONAL INFORMATION

If you would like to obtain copies of this Disclosure Statement, the Plan, the Plan Supplement, or any of
the documents attached hereto or referenced herein, or have questions about the solicitation and voting
process or YT’s chapter 11 case generally, please contact Epiq Corporate Restructuring, LLC, by
(i) visiting YT’s case website at https://dm.epiq11.com/yt1, (ii) calling (855) 963-0391 (for U.S. callers),
(400) 120-3077 (for Chinese callers), or (503-520-4401 (for international callers), or (iii) sending e-mail
correspondence to ProjectR@epiqglobal.com (please reference “YT” in the subject line).
Case 2:19-bk-24804-VZ                         Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                                                        Desc
                                               Main Document    Page 9 of 108


                                                          TABLE OF CONTENTS

                                                                                                                                                       Page

I. INTRODUCTION.....................................................................................................................................1
           A.          Material Terms of the Plan .................................................................................................2
           B.          Voting on the Plan ..............................................................................................................5
                       1.          Parties Entitled to Vote on the Plan.......................................................................5
                       2.          Solicitation Package ............................................................................................67
                       3.          Voting Procedures, Ballots, and Voting Deadline.................................................7
           C.          Confirmation Hearing and Deadline for Objections to Confirmation................................8
           D.          Advisors..............................................................................................................................8
II. GENERAL INFORMATION ..............................................................................................................910
           A.          YT’s Background ...........................................................................................................910
           B.          YT’s Liabilities.............................................................................................................1011
           C.          YT’s Interest in Faraday & Future Inc.the FF Group...................................................1011
                       1.          Overview of the FF Group ..............................................................................1012
                       2.          Corporate Structure of Smart King andthe FF Group .....................................1112
                                   a.          Evergrande Investment.......................................................................1213
                                   b.          Smart King’s Current Corporate Governance ...................................1213
                                   c.          Stock Incentive Plans..........................................................................1314
                                   d.          FF Global Partnership Program .......................................................1415
                                   e.          Organizational Chart .........................................................................1516
                       3.          Indebtedness of the FF and Smart King 16Group ...............................................17
                       4.          FF’sFF Group’s Management .........................................................................1618
                       5.          2020Future Equity Incentive Plan ...................................................................1819
                       6.          FF’sThe FF Group’s Strategy..........................................................................1819
                                   a.          Secure Substantial Financing.............................................................1820
                                   b.          Kick-Start Production of the FF 91....................................................1820
                                   c.          Hire Talent .........................................................................................1921
                                   d.          Sales Efforts........................................................................................2021
                       7.          FF Legal Proceedings and Vendor Trust.........................................................2021
                       8.          YT’s Interests ..................................................................................................2022
           D.          YT’s Other Assets ........................................................................................................2022
                       1.          Chinese Assets.................................................................................................2022
                       2.          The Yidao Claims Against the Wen Entities 22..................................................23



                                                                              i
Case 2:19-bk-24804-VZ                        Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                                                      Desc
                                             Main Document    Page 10 of 108


                                                         TABLE OF CONTENTS
                                                             (continued)
                                                                                                                                                    Page

           E.          Certain Relationships, Related Transactions, and Former Affiliates ...........................2324
                       1.          Affiliate Notes Payable....................................................................................2324
                       2.          Ocean View .........................................................................................................23
                       32.         LeSoar..............................................................................................................2325
III. THE CHAPTER 11 CASE ...............................................................................................................2425
           A.          Voluntary Petition.........................................................................................................2425
           B.          Retention of Advisors for the Debtor ...........................................................................2426
           C.          The Creditors’ Committee ............................................................................................2426
           D.          DIP Facility...................................................................................................................2426
           E.          Claims Process and Bar Date........................................................................................2426
           F.          Venue Transfer .................................................................................................................27
           G.          The UST’s Motion for Appointment of a Chapter 11 Trustee ........................................27
IV. THE PLAN .......................................................................................................................................2527
           A.          Classification and Treatment of Claims Under the Plan ..............................................2528
           B.          Acceptance or Rejection of the Plan; Effect of Rejection of Plan................................2628
           C.          Plan Distributions .........................................................................................................2729
           D.          Domestic Support Obligations......................................................................................2729
           E.          Preservation of Claims and Rights to Settle Claims.....................................................2729
           F.          Waiver of Actions Arising Under Chapter 5 of the Bankruptcy Code.............................30
           FG.         Procedures for Resolving Disputed Claims..................................................................2830
           GH.         Executory Contracts and Unexpired Leases.................................................................2831
           HI.         Discharge, Release, Injunctive, and Exculpatory Provisions of the Plan.....................2932
                       1.          Discharge of Claims ........................................................................................2932
                       2.          Releases ...........................................................................................................3033
                                   a.          Releases by the Debtor .......................................................................3133
                                   b.          Releases by Holders of Non-Debt Claims ..........................................3134
                                   c.          Standstill and Releases by Holders of Allowed Debt Claims and
                                               Allowed Late Filed Debt Claims ............................................................35
                                   d.          Releases of Key China Business Individuals ..........................................37
                                   e.          Release of Wei Gan ................................................................................38
                       3.          Exculpation and Limitation of Liability ..........................................................3339
                       4.          Injunctions .......................................................................................................3440
                                   a.          General...............................................................................................3440


                                                                            ii
Case 2:19-bk-24804-VZ                        Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                                                  Desc
                                             Main Document    Page 11 of 108


                                                        TABLE OF CONTENTS
                                                            (continued)
                                                                                                                                                Page

                                   b.         Injunction Against Interference With the Plan...................................3440
           IJ.         Conditions Precedent to Confirmation and the Effective Date ....................................3440
V. THE TRUST ......................................................................................................................................3541
           A.          Creation of the Trust.....................................................................................................3541
           B.          The Trust Assets ...........................................................................................................3542
           C.          Voting Rights With Respect to the Trust Assets ..........................................................3542
           D.          Late Filed Debt Claims Reserve...................................................................................3542
           E.          Appointment of the Trustee..........................................................................................3642
           F.          Creditor Trust Committee.............................................................................................3643
           G.          Term of the Trust..........................................................................................................3743
           H.          Expenses of the Trust ...................................................................................................3744
           I.          Distribution of Trust Assets..........................................................................................3844
           J.          Distribution Waterfall...................................................................................................3844
VI. HYPOTHETICAL SCENARIOS ....................................................................................................3945
VII. CERTAIN RISK FACTORS TO BE CONSIDERED....................................................................4046
           A.          Risks Related to the Plan ..............................................................................................4147
           B.          Risks Related to Smart King,the FF, Group and Theirits Business that may
                       Adversely Affect the Trust Interests.............................................................................4248
           C.          Risks Related to the Trust Interests ..............................................................................5764
           D.          Risks Related to the Industry........................................................................................5966
           E.          Risks Related to Smart King’sthe FF Group’s Corporate Structure ............................6268
           F.          Risks Related to Smart King’sthe FF Group’s Operations in the PRC ........................6571
           G.          Certain Tax Risks Related to the Plan ..........................................................................6976
VIII. CONFIRMATION OF THE PLAN ..............................................................................................7077
           A.          Voting Procedures and Solicitation of Votes ...............................................................7077
           B.          Confirmation Hearing...................................................................................................7077
           C.          General Requirements of Section 1129 ........................................................................7177
                       1.          Requirements of Section 1129(a) of the Bankruptcy Code.............................7177
                                   a.         General Requirements ........................................................................7177
                                   b.         Best Interests Test...............................................................................7278
                                   c.         Feasibility of the Plan ........................................................................7279
                       2.          Requirements of Section 1129(b) of the Bankruptcy Code.............................7379
                       3.          Confirmation of an Individual Chapter 11 Plan ..............................................7380


                                                                          iii
Case 2:19-bk-24804-VZ                        Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                                                  Desc
                                             Main Document    Page 12 of 108


                                                        TABLE OF CONTENTS
                                                            (continued)
                                                                                                                                                Page

IX. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN ................7480
X. CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE
      PLAN.........................................................................................................................................7481
           A.          U.S. Tax Classification of the Trust .............................................................................7582
           B.          U.S. Federal Income Tax Treatment of Holders ..........................................................7683
                       1.          Accrued Interest on Debt Claims ....................................................................7683
                       2.          Tax Treatment of the Late Filing Claims Reserve ..........................................7783
                       3.          Tax Classification of West Coast Conduit Entities .........................................7784
                       4.          Information Reporting and Backup Withholding............................................7784
                       5.          Importance of Obtaining Professional Tax Assistance ...................................7884
XI. CONCLUSION ................................................................................................................................7986




                                                                          iv
Case 2:19-bk-24804-VZ     Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26               Desc
                          Main Document    Page 13 of 108




EXHIBITS

Exhibit A   Debtor’s First Amended Plan of Reorganization Under Chapter 11 of the
            Bankruptcy Code
Exhibit B   Trust AgreementPlan Term Sheet
Exhibit C   Management’s Discussion and Analysis of Financial Condition and Results of
            Operations of Smart King Ltd.the FF Group
Exhibit D   Summary of Selected Financial Information of Smart King Ltd.the FF Group

Exhibit E   Liquidation Analysis (to be filed)




                                                 1
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                                Main Document    Page 14 of 108


                                                     I.

                                            INTRODUCTION

        YT submits this Disclosure Statement pursuant to section 1125 of Title 11 of the United States
Code (the “Bankruptcy Code”) in connection with the solicitation of acceptances of the Plan. A copy of
the Plan is attached hereto as Exhibit A. Please note that to the extent any inconsistencies exist
between this Disclosure Statement and the Plan, the Plan governs.

         The Plan provides for the reorganization of YT under chapter 11 of the Bankruptcy Code. Under
the Plan, YT is proposing to satisfy his debts by contributing his interests in Smart King Ltd. (“Smart
King”), the parent company of FF, which consist of all of his legally recognized personal assets (other
than those assets that have been frozen or seized in the People’s Republic of China (the “PRC”)), to a
liquidating trust (the “Trust”) for the benefit of his creditors as “Trust Assets.” YT’s interests in Smart
King consist of his economic rights with respect to the 40.8% of Smart King’s equity currently owned by
FF Top Holding Ltd. (“FF Top”) (the remaining equity of Smart King being owned by Season Smart
Limited (“Season Smart”), an affiliate of Evergrande Health Industry Group (“Evergrande”), and the
option holders and Class A ordinary shareholders under Smart King’s equity incentive plan)).

        Specifically, YT’s interests consist of:

               The right to direct Pacific Technology Holding LLC (“Pacific Technology”) to direct FF
                Top to transfer 147,048,823147,058,823 Class B shares of Smart King currently owned
                by FF Top, representing 10% of Smart King’s equity interests, to a creditor trust at the
                direction of YT; and

               100% of the preferred units of Pacific Technology, which entitle YT to (1) a priority
                distribution of up to $815.7 million (subject to certain adjustments) plus 8% interest per
                annum from Pacific Technology’s 30.8% of Smart King’s equity interest, after the return
                of capital to the management (plus 8% interest per annum), (2) a special distribution of
                10% of the remaining amounts from Pacific Technology’s 30.8% of Smart King’s equity
                interest, and (3) thereafter a distribution based on YT’s 20% percentage interest of the
                units of Pacific Technology.

         The Plan contemplates that YT’s assets will be transferred to the Trust through an amendment of
that certain Third Amended and Restated Limited Liability Company Agreement of Pacific Technology
to effect ownership of these rights by the Trust. You are encouraged to read carefully the “Trust
AgreementPlan Term Sheet,” a copy of which is attached as Exhibit B to this Disclosure Statement. This
discussion is qualified in its entirety by reference to the full text of the Trust AgreementPlan Term Sheet.

         The Plan also provides for the satisfaction in full of all Allowed Administrative Expense Claims,
Priority Tax Claims, Priority Non-Tax Claims, and U.S. Secured Claims. In addition, the Plan includes
certain release, injunctive, and exculpatory provisions described in greater detail below.

         This Disclosure Statement sets forth certain information regarding YT and the FF Group
(particularly, Smart King, and FF,). This Disclosure Statement also describes the terms and provisions of
the Plan, including certain effects of confirmation of the Plan, certain risk factors (including those
associated with securities to be issued under the Plan), the manner in which distributions will be made
under the Plan, and certain alternatives to the Plan.
Case 2:19-bk-24804-VZ             Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                     Desc
                                  Main Document    Page 15 of 108


        On [__________], 20192020, the Bankruptcy Court entered an order approving this Disclosure
Statement as containing “adequate information,” i.e., information of a kind and in sufficient detail to
enable a hypothetical reasonable investor typical of the holders of Claims to make an informed judgment
about the Plan. THE BANKRUPTCY COURT’S APPROVAL OF THIS DISCLOSURE STATEMENT
CONSTITUTES NEITHER A GUARANTY OF THE ACCURACY OR COMPLETENESS OF THE
INFORMATION CONTAINED HEREIN NOR AN ENDORSEMENT BY THE BANKRUPTCY
COURT OF THE MERITS OF THE PLAN.

A.      Material Terms of the Plan

          Because of YT’s significant relationship towith the FF Group, YT believes that it is imperative to
confirm the Plan as swiftly as possible to enable the FF Group to obtain necessary financing and
reestablish normal relations with its suppliers and other parties that do business with YT and the FF
Group. If the Plan is not consummated in a timely manner, YT believes that the value of his interest in
Smart King, the parent of FF, which is his primary asset and the basis for the settlement of claims in the
Plan, will be substantially reduced and may even lose its entire value. If, as a result of not being able to
consummate the Plan in a timely manner, the FF Group is not able to once again pursue its business plan,
it is likely that the FF Group will not be able to continue as a going concern, it may be forced to liquidate
its remaining assets, and/or initiate bankruptcy proceedings, and the value of YT’s interest in Smart
Kingthe FF Group will be greatly reduced or eliminated. See Article IXVII of this Disclosure Statement
entitled “Risk Factors.”

      YT BELIEVES THAT THE IMPLEMENTATION OF THE PLAN IS IN THE BEST
INTERESTS OF YT AND HIS CREDITORS. FOR ALL OF THE REASONS DESCRIBED IN THIS
DISCLOSURE STATEMENT, YT URGES YOU TO RETURN YOUR BALLOT ACCEPTING THE
PLAN BY THE VOTING DEADLINE (I.E., THE DATE BY WHICH YOUR BALLOT MUST BE
ACTUALLY RECEIVED), WHICH IS [_______], 2020, AT 5:004:00 P.M. (BEIJING TIME).

        The following table summarizes the material terms of the Plan. For a complete description of the
Plan, please refer to the discussion in Article IIIIV of this Disclosure Statement, entitled “THE PLAN”
and the Plan itself:

Treatment    of   Certain As further detailed in the Plan, the Plan contemplates the following
Claims                    treatment of certain Claims, among other Claim:

                                  Administrative Expense Claims – Except to the extent that an
                                   Administrative Expense Claim has already been paid during the
                                   chapter 11 case, the holder of an Allowed Administrative Expense
                                   Claim agrees to a less favorable treatment, or the holder of an
                                   Allowed Administrative Expense Claim makes a Trust Election, and
                                   except as provided in Article 2.2 of the Plan, each holder of an
                                   Allowed Administrative Expense Claim against YT shall receive, in
                                   full and complete settlement, release, and discharge of such Claim,
                                   Cashcash equal to the unpaid amount of such Allowed Administrative
                                   Expense Claim on the latest of (i) the Effective Date or as soon
                                   thereafter as reasonably practicable; (ii) 30 days after the date on
                                   which such Administrative Expense Claim becomes Allowed; (iii) the
                                   date on which such Administrative Expense Claim becomes due and
                                   payable in the ordinary course of YT’s business or personal affairs in
                                   accordance with the terms and subject to the conditions of any
                                   agreements or understandings governing, or other documents relating



                                                     2
Case 2:19-bk-24804-VZ       Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                    Desc
                            Main Document    Page 16 of 108



                             to, such Allowed Administrative Expense Claim; and (iv) such other
                             date as may be agreed to by such holder and YT or the Reorganized
                             Debtor. These Claims are unclassified under the Plan and are not
                             entitled to vote.

                            Priority Tax Claims – Except to the extent that a holder of an Allowed
                             Priority Tax Claim agrees to a less favorable treatment, each holder of
                             an Allowed Priority Tax Claim against YT shall receive, in full and
                             complete settlement, release, and discharge of such Claim, Cash equal
                             to the unpaid amount of such Allowed Priority Tax Claim on the
                             latest of (i) the Effective Date or as soon thereafter as reasonably
                             practicable; (ii) 30 days after the date on which such Priority Tax
                             Claim becomes Allowed; (iii) the date on which such Priority Tax
                             Claim becomes due and payable; and (iv) such other date as may be
                             mutually agreed to by and among such holder and YT or the
                             Reorganized Debtor; provided, however, that the Reorganized Debtor
                             shall be authorized, at his option, and in lieu of payment in full, in
                             Cash, of an Allowed Priority Tax Claim as provided above, to make
                             deferred Cash payments on account thereof in the manner and to the
                             extent permitted under section 1129(a)(9)(C) of the Bankruptcy Code.
                             These Claims are unclassified under the Plan and are not entitled
                             to vote.

                            Priority Non-Tax Claims – Except to the extent that a holder of an
                             Allowed Priority Non-Tax Claim agrees to less favorable treatment or
                             makes a Trust Election, on the Effective Date or as soon thereafter as
                             practicable, each holder of an Allowed Priority Non-Tax Claim shall
                             receive, at the option of YT and in full and complete settlement,
                             release, and discharge of, and in exchange for, such Claim
                             (i) payment in full in Cash; or (ii) other treatment rendering such
                             Claim Unimpaired. Any Allowed Priority Non-Tax Claim not due
                             and owing on the Effective Date shall be paid in full, in Cash, when it
                             becomes due and owing. These claims are Unimpaired under the
                             Plan and are not entitled to vote.

                            U.S. Secured Claims - Except to the extent that a holder of an
                             Allowed U.S. Secured Claim agrees to less favorable treatment or
                             makes a Trust Election, on the Effective Date or as soon thereafter as
                             practicable, each holder of an Allowed U.S. Secured Claim shall
                             receive, at the option of YT and in full and complete settlement,
                             release, and discharge of, and in exchange for, such Claim
                             (i) payment in full in Cash; (ii) delivery of collateral securing any
                             such Claim; (iii) reinstatement pursuant to section 1124 of the
                             Bankruptcy Code; or (iv) other treatment rendering such Claim
                             Unimpaired. These claims are Unimpaired under the Plan and are
                             not entitled to vote.

                            Debt Claims – Except to the extent that a holder of an Allowed Debt
                             Claim agrees to less favorable treatment, each holder of an Allowed
                             Debt Claim shall receive, in full and complete settlement, release, and
                             discharge of, and in exchange for, such Claim, its Pro Rata share of


                                                3
Case 2:19-bk-24804-VZ      Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                        Desc
                           Main Document    Page 17 of 108



                             the Trust Interests, which distribution shall be made in accordance
                             with Article 6.2 of the Plan. These Claims are Impaired under the
                             Plan and are entitled to vote.

Domestic Support        On the Effective Date, YT shall make any payments to comply with any
Obligations             postpetition unfunded obligations on account of any Domestic Support
                        Obligations, if any such obligations exist, as may be required for YT to be
                        current with respect to such Domestic Support Obligations as of the
                        Effective Date pursuant to section 1129(a)(14) of the Bankruptcy Code.
                        After the Effective Date, YT shall timely make all payments on account of
                        Domestic Support Obligations to the parties entitled to receive such
                        payments, if any such obligations exist, in each case at the times and in the
                        amounts required by the agreements and orders evidencing such Domestic
                        Support Obligations, as such agreements may from time to time be
                        modified in accordance with applicable law.

Good Faith Compromise   The Plan constitutes a good faith compromise and settlement of all Claims
                        and controversies, and entry of the Confirmation Order will constitute the
                        Bankruptcy Court’s approval of such compromise and settlement under
                        section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well
                        as a finding by the Bankruptcy Court that such settlement and compromise
                        is fair, equitable, reasonable, and in the best interests of YT and his estate.




                                                 4
Case 2:19-bk-24804-VZ     Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                         Desc
                          Main Document    Page 18 of 108



The Trust              The Plan contemplates that the contribution of the assets to the Trust will
                       be effected through an amendment of that certain Third Amended and
                       Restated Limited Liability Company Agreement of Pacific Technology
                       (the “PT LLCA”) such that the Trust will own the following: (i) 100% of
                       the Preferred PT Units (as defined below); (ii) 100% of the New PT Units
                       (as defined below); (iii) the Warrant (as defined below); (iv) following the
                       exercise of the Warrant and the indefeasible transfer of the Trust Smart
                       King Shares to the Trust, the Trust Smart King Shares; (v) any financial
                       assets of the Debtor (i.e., accounts, security, or real property) located in the
                       PRC after satisfaction of any claims recoverable from such assets under
                       applicable law; (vi) all interests, claims, and Causes of Action owned by
                       the Debtor (including through any nominee) in connection with Beijing
                       Dongfang Cheyun Information Technology Co., Ltd. (as set forth in
                       Article II.D.2 below); (vii) property transferred to the Trust under section
                       542 of the Bankruptcy Code in accordance with Article 11.9 of the Plan
                       (as discussed in Article IV.F. below); (viii) subject to certain rights of FF
                       Global in connection with the Call Option, the disposition of such Call
                       Option as set forth in Article 6.2(l) of the Plan; and (ix) the Trust expense
                       funded amount contributed to the Trust by a postpetition lender as
                       provided in the Plan Term Sheet.
                       The Plan provides that on the Effective Date, YT will contribute all his
                       legally recognized personal assets (other than those assets that have been
                       frozen or seized in the PRC) to the Trust as “Trust Assets,” meaning: YT’s
                       economic rights to 40.8% of Smart King’s equity consisting of (i) the right
                       to direct Pacific Technology to direct FF Top to transfer 147,048,823
                       Class B shares of Smart King currently owned by FF Top, representing
                       10% of Smart King’s equity interests, to the Trust, and (ii) 100% of the
                       preferred units of Pacific Technology, which entitle YT to (1) a priority
                       distribution of up to $815.7 million (subject to certain adjustments) from
                       Pacific Technology’s 30.8% of Smart King’s equity interest, after the
                       return of capital to the management, (2) a special distribution of 10% of
                       the remaining amounts from Pacific Technology’s 30.8% of Smart King’s
                       equity interest, and (3) thereafter a distribution based on YT’s 20%
                       percentage interest of the units of Pacific Technology.
                       .
2020Future Equity      In order to align incentives and reward YT and other key members of
Incentive Plan         managementthe Debtor for achieving FF’s strategic goals, it is anticipated
                       that Smart King will adopt a management incentive equity plan subject to
                       the consummation of the Plan (the “2020 Equity Incentive Plan”). The
                       board of directors of Smart King maywill be adopted to grant certain
                       stock-based awards to or at the direction of the Debtor upon the
                       achievement of financial targets upon a Distribution Event (as defined
                       below)., provided that the stock-based awards granted to the Debtor shall
                       not exceed the awards set forth below in Article II.C.5 without the consent
                       of the Trustee (which consent shall not be unreasonably withheld) (the
                       “Future Equity Incentive Plan”).

Discharge, Releases,   Articles 11.3, 11.4, 11.5, and 11.6 of the Plan contain certain release,
Injunction and         injunction, and exculpation provisions that are set forth in Article IIIIV.H.
Exculpation            below.



                                                5
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                     Desc
                                 Main Document    Page 19 of 108



                              ARTICLE 11.4(b) OF THE PLAN (RELEASES BY HOLDERS OF
                              NON-DEBT CLAIMS) CONTAINS A THIRD-PARTY RELEASE.
                              YOU ARE DEEMED TO GRANT A THIRD-PARTY RELEASE IF
                              YOU ARE A HOLDER OF A NON-DEBT CLAIM THAT EITHER: (I)
                              VOTES TO ACCEPT THE PLAN OR (II) IS CONCLUSIVELY
                              DEEMED TO HAVE ACCEPTED THE PLAN. CERTAIN OTHER
                              PARTIES ARE DEEMED TO GRANT THE PLAN RELEASES. SUCH
                              PARTIES ARE IDENTIFIED IN THE DEFINITION OF “RELEASING
                              PARTIES” IN THE PLAN. IN ADDITION, IN ACCORDANCE WITH
                              SECTION 524(a)(3) OF THE BANKRUPTCY CODE AND PURSUANT
                              TO A SETTLEMENT AGREEMENT UNDER BANKRUPTCY RULE
                              9019 REGARDING THE DEBTOR’S CLAIMS AGAINST WEI GAN
                              AND WEI GAN’S CLAIMS AGAINST THE DEBTOR, ARTICLE
                              11.4(be) OF THE PLAN RELEASES CERTAIN CLAIMS AGAINST
                              YT’S WIFE, WEI GAN. YOU ARE ADVISED TO REVIEW AND
                              CONSIDER THE PLAN CAREFULLY BECAUSE YOUR RIGHTS
                              MIGHT BE AFFECTED THEREUNDER.

Deadlines for Filing          Pursuant to Bankruptcy Rule 4007(c), a complaint to determine the
Complaints to Determine       dischargeability of a debt under section 523(c) of the Bankruptcy Code
Non-Dischargeable Debt        must be filed no later than February 4, 2020 (the date that is sixty (60)
                              days after the first date set for the meeting of creditors under section 341
                              of the Bankruptcy Code), unless the Bankruptcy Court extends such
                              deadline for cause at the request of a party in interest.


 B.      Voting on the Plan

         The Disclosure Statement Order approved certain procedures governing the solicitation of votes
 on the Plan from holders of Claims against YT, including setting the deadline for voting, which holders of
 Claims are eligible to receive Ballots to vote on the Plan, and other voting procedures.

       THE DISCLOSURE STATEMENT ORDER IS HEREBY INCORPORATED BY REFERENCE
 AS THOUGH FULLY SET FORTH HEREIN. YOU SHOULD READ THE DISCLOSURE
 STATEMENT ORDER, THE CONFIRMATION HEARING NOTICE, AND THE INSTRUCTIONS
 ATTACHED TO YOUR BALLOT IN CONNECTION WITH THIS SECTION, AS THEY SET FORTH
 IN DETAIL PROCEDURES GOVERNING VOTING DEADLINES AND OBJECTION DEADLINES.

                 1.      Parties Entitled to Vote on the Plan

         Under the Bankruptcy Code, only holders of Claims in Impaired Classes are entitled to vote on
 the Plan. Pursuant to section 1124 of the Bankruptcy Code, a Class of Claims is deemed to be Impaired
 under the Plan unless the Plan leaves unaltered the legal, equitable, and contractual rights to which such
 Claim entitles the holder thereof, ascertained with regard to applicable law, including any provisions of
 the Bankruptcy Code that may limit the allowed amount of such Claim.

         The following table sets forth (a) a simplified summary of which Classes are entitled to vote on
 the Plan and which are not and (b) the estimated claims asserted against the Debtor, the estimated
 recovery percentage, and/or the voting status for each of the separate Classes of Claims provided for in
 the Plan.




                                                      6
Case 2:19-bk-24804-VZ             Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                     Desc
                                  Main Document    Page 20 of 108



                                                                                                 Estimated
    Class          Designation               Entitled to Vote           Estimated Amount         Recovery

     1      Priority Non-Tax Claims       No (deemed to accept)                $0.00                100%

     2      U.S. Secured Claims           No (deemed to accept)        $2,677,6292,687,629          100%

     3      Debt Claims                            Yes                  $3,770,727,730.733         49.10 -
                                                                                                  100.47%

        Accordingly, only holders of Claims in Class 3 (Debt Claims), as of December 18, 2019February
6, 2020, the voting record date established by the Debtor for purposes of this solicitation (the “Voting
Record Date”), are entitled to vote on the Plan. If your Claim is not in Class 3, you are not entitled to vote
on the Plan and you will not receive a Ballot with this Disclosure Statement. If your Claim is in Class 3,
you should read your Ballot and follow the listed instructions carefully. Please use only the Ballot that
accompanies this Disclosure Statement.

          If an objection has been filed with respect to your Claim, you are not entitled to vote on the Plan
(unless your Claim is only disputed in part, in which case you shall be entitled to vote solely on account
of the undisputed portion of your Claim) unless you obtain an order of the Bankruptcy Court either
resolving the objection or temporarily allowing your claim for voting purposes. In addition, if your Claim
is identified in YT’s Schedules of Assets and Liabilities [D.I. 28] (as amended, modified, or
supplemented, the “Schedules”)34 as disputed, contingent, or unliquidated and a proof of claim was not
(i) filed by the applicable bar date for the filing of proofs of claim established by the Court or (ii) deemed
timely filed by an order of the Court prior to the Voting Deadline; such Claim shall be disallowed for
voting purposes; provided, however, if as of the Voting Record Date, the applicable bar date has not yet
passed, such Claim shall be entitled to vote only in the amount of $1.00. As set forth in the
Confirmation Hearing Notice and in the Disclosure Statement Order, holders of Claims who seek to
have their claims temporarily allowed by the Bankruptcy Court for voting purposes must file on
the docket and serve on parties entitled to receive service thereof a motion seeking such relief no
later than [_________], 2020 at 4:00 p.m. (prevailing EasternPacific Time).

        A vote on the Plan may be disregarded if the Bankruptcy Court determines, pursuant to section
1126(e) of the Bankruptcy Code, that it was not solicited or procured in good faith or in accordance with
the provisions of the Bankruptcy Code. The Disclosure Statement Order also sets forth assumptions and
procedures for determining the amount of Claims that each creditor is entitled to vote in the chapter 11
case and how votes will be counted under various scenarios.

        Your vote on the Plan is important. The Bankruptcy Code requires as a condition to
confirmation of a plan of reorganization that each class that is impaired and entitled to vote under a plan
votes to accept such plan, unless the plan is being confirmed under the “cramdown” provisions of
section 1129(b) of the Bankruptcy Code. Section 1129(b) of the Bankruptcy Code permits confirmation
of a plan of reorganization, notwithstanding the nonacceptance of the plan by one or more impaired
classes of claims or equity interests, so long as at least one impaired class of claims or interests votes to
accept a proposed plan. Under that section, a plan may be confirmed by a bankruptcy court if it does not
“discriminate unfairly” and is “fair and equitable” with respect to each non-accepting class. Please note
that because the Debtor anticipates that the Plan will satisfy section 1129(a)(8) of the Bankruptcy Code,
the Debtor is not presently seeking confirmation of the Plan under section 1129(b) of the Bankruptcy

3   To be updated prior to the February 6, 2020 hearing.
3     4 Copies of the Schedules may be obtained on YT’s case website maintained by the Voting Agent at

      https://dm.epiq11.com/yt1.


                                                      7
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                     Desc
                                Main Document    Page 21 of 108


Code. For more information on the requirements for confirmation of the Plan, please refer to Article X of
this Disclosure Statement.

         The Bankruptcy Code defines acceptance of a plan by a class of claims as acceptance by holders
of at least two-thirds (⅔) in dollar amount and more than one-half (½) in number of the claims of that
class that cast ballots for acceptance or rejection of a plan. Thus, acceptance by a class of claims occurs
only if at least two-thirds (⅔) in dollar amount and a majority in number of the holders of claims voting
cast their ballots to accept the plan.

                2.       Solicitation Package

        The package of materials (the “Solicitation Package”) sent to holders of Claims entitled to vote
on the Plan contains:

                        a copy of the notice of the Confirmation Hearing (the “Confirmation Hearing
                         Notice”);

                        a copy of this Disclosure Statement together with the exhibits thereto, including
                         the Plan;

                        a copy of the order entered by the Bankruptcy Court (D.I. [__]) (the “Disclosure
                         Statement Order”) that approved this Disclosure Statement, established the
                         voting procedures, scheduled a Confirmation Hearing, and set the voting deadline
                         and the deadline for objecting to Confirmation of the Plan; and

                        for holders of Claims in Class 3, an appropriate form of Ballot and instructions
                         on how to complete the Ballot.

         In addition, the Plan, the Disclosure Statement, and, once they are filed, all exhibits to both
documents (including the Plan Supplement) will be made available online at no charge at the website
maintained by the Voting Agent, Epiq Corporate Restructuring, LLC, at https://dm.epiq11.com/yt1. The
Debtor will provide parties in interest (at no charge) with hard copies of the Plan and/or Disclosure
Statement, as well as any exhibits thereto, upon request to the Voting Agent by (i) calling (855) 963-0391
(for U.S. callers), (400) 120-3077 (for Chinese callers), or (503-520-4401 (for international callers) or
(ii) sending e-mail correspondence to ProjectR@epiqglobal.com (please reference “YT” in the subject
line).

                3.       Voting Procedures, Ballots, and Voting Deadline

         If you are entitled to vote to accept or reject the Plan, a Ballot has been enclosed in your
Solicitation Package for the purpose of voting on the Plan. Please vote and return your Ballot in
accordance with the instructions accompanying your Ballot.

         You should carefully review (a) the Plan and the Plan Supplement, (b) this Disclosure Statement,
(c) the Disclosure Statement Order, (d) the Confirmation Hearing Notice, and (e) the detailed instructions
accompanying your Ballot prior to voting on the Plan. In order for your vote to be counted, you must
complete and return your Ballot in accordance with the instructions accompanying your Ballot on or
before the Voting Deadline.

        Each Ballot has been coded to reflect your Claim. Accordingly, in voting to accept or reject the
Plan, you should use the coded Ballot sent to you with this Disclosure Statement.



                                                    8
Case 2:19-bk-24804-VZ          Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                               Main Document    Page 22 of 108


         All Ballots, in order to be counted, must be properly completed in accordance with the voting
instructions on the Ballot and actually received no later than the Voting Deadline (i.e., [________],
2020, at 5:004:00 p.m. (Beijing Time)) by the Voting Agent via regular mail, overnight courier, or
personal delivery at the appropriate address or via email or the Voting Agent’s online balloting platform
(in accordance with the instructions accompanying your Ballot). No Ballots may be submitted by
electronic mail or any other means of electronic transmission, (except the Voting Agent’s online
balloting platform), and any Ballots submitted by electronic mail or other means of electronic
transmission will not be accepted by the Voting Agent. Again, Ballots should not be sent directly to the
Debtor.

         If a holder of a Claim delivers to the Voting Agent more than one timely, properly completed
Ballot with respect to such Claim prior to the Voting Deadline, the Ballot that will be counted for
purposes of determining whether sufficient acceptances required to confirm the Plan have been received
will be the last timely, properly completed Ballot, as determined by the Voting Agent, received last from
such holder with respect to such Claim.

         If you are a holder of a Claim who is entitled to vote on the Plan and did not receive a Ballot,
received a damaged Ballot, or lost your Ballot, or if you have any questions concerning the Disclosure
Statement, the Plan, the Ballot, or the procedures for voting on the Plan, please contact the Voting Agent
by (ii) calling (855) 963-0391 (for U.S. callers), (400) 120-3077 (for Chinese callers), or (503-520-4401
(for international callers) or (ii) sending e-mail correspondence to ProjectR@epiqglobal.com (please
reference “YT” in the subject line).

         Before voting on the Plan, each holder of a Claim in Class 3 (Debt Claims) should read, in its
entirety, this Disclosure Statement, the Plan and the Plan Supplement, the Disclosure Statement Order,
the Confirmation Hearing Notice, and the instructions accompanying the Ballots. These documents
contain important information concerning how Claims are classified for voting purposes and how votes
will be tabulated. Holders of Claims entitled to vote are also encouraged to review the relevant provisions
of the Bankruptcy Code and Bankruptcy Rules and/or consult their own attorney.

C.      Confirmation Hearing and Deadline for Objections to Confirmation

         The Bankruptcy Code requires the Bankruptcy Court, after notice, to hold a hearing on whether
the Debtor has fulfilled the confirmation requirements of section 1129 of the Bankruptcy Code. The
Confirmation Hearing has been scheduled for [________], 2020, at [__]:00 [_].m. (prevailing
EasternPacific Time), before the Honorable Judge Karen B. OwensVincent P. Zurzolo, United States
Bankruptcy Judge for the District of Delaware, in, in Courtroom 1368 of the United States Bankruptcy
Court for the Central District of Delaware, located at 824 North Market Street, 6th Floor, Wilmington,
Delaware 19801California Los Angeles Division, Roybal Federal Building, 255 E. Temple Street, Los
Angeles, California 90012. The Confirmation Hearing may be adjourned from time to time by the
Bankruptcy Court without further notice. Any objection to Confirmation must (1) be in writing, (2) state
the name and address of the objecting party and the nature of the Claim of such party, and (3) state with
particularity the basis and nature of such objection. Any such objections must be filed and served upon
the persons designated in the Confirmation Hearing Notice in the manner and by the deadline described
therein.

D.      Advisors

       The Debtor’s proposed bankruptcy counsel is Pachulski Stang Ziehl & Jones LLP. The Debtor’s
proposed special counsel is O’Melveny & Myers LLP. The Debtor’s advisors can be contacted at:

 PACHULSKI STANG ZIEHL & JONES LLP                          O’MELVENY AND MYERS LLP


                                                    9
Case 2:19-bk-24804-VZ         Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26   Desc
                              Main Document    Page 23 of 108


 919 North Market Street                          Times Square Tower
 17th Floor                                       7 Times Square
 Wilmington, Delaware 19801                       New York, New York 10036
 Attn: James E. O’Neill                           Telephone: (212) 326-2000
 Email: joneill@pszjlaw.com                       Attn: Suzzanne Uhland
                                                        Diana M. Perez
 - and -                                          Email: suhland@omm.com; dperez@omm.com

 PACHULSKI STANG ZIEHL & JONES LLP                - and -
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, California 90067                    O’MELVENY & MYERS LLP
 Attn: Richard M. Pachulski                       31st Floor, AIA Central
       Jeffrey W. Dulberg                         1 Connaught Road Central
       Malhar S. Pagay                            Hong Kong, S.A.R.
 Email: rpachulski@pszjlaw.com;                   Attn: Li Han
 jdulberg@pszjlaw.com; mpagay@pszjlaw.com         Email: lhan@omm.com




                                            10
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                 Main Document    Page 24 of 108


                                                      II.

                                       GENERAL INFORMATION

A.      YT’s Background

         The majority of YT’s debt today stems from his personal guarantees or money he borrowed
directly on behalf of companies that he founded or led. YT took these loans for his previous companies in
good faith to fund his vision. He is now trying to fashion a trust, backed by his ownership of Smart King,
to satisfy creditors, while still fulfilling the aspirations for Smart King andthe FF Group. His proposal, in
short, is to align the interests of his creditors with the future of the FF Group while satisfying his debt.

         YT founded LeEco, the first internet-based TV streaming service in the PRC. As founder of
LeEco (formerly LeTV), he built a global technology company and led its expansion to include
LeshiZhiXin, Le Vision Pictures, Le Sports, LeMobile, LeTV, and other companies. He took LeTV to a
successful initial public offering on the Growth Enterprise Market (or GEM) of the Shenzhen Stock
Exchange in 2010, and in 2014, Forbes China ranked him as the No. 1 CEO in the country. To meet the
capital demands for such expansion, YT relied heavily on borrowing from commercial banks and other
financial institutions, as it was relatively difficult for a publicly-traded company to issue new shares in the
PRC at the time.

        However, YT’s businesses, including LeEco, required substantial investment in R&D and
business expansion and, as a consequence, never generated positive cash flows. He sold some of his
businesses to an investor in early 2017 to generate cash and repay certain corporate debts. Afterward, as
bank financing became increasingly difficult to obtain, in July 2017, one of YT’s lenders, China Merchant
Bank, issued a letter to LeEco demanding payment of nearly RMB30 million in interest, although LeEco
had already paid more than half of the borrowed amount. When LeEco did not make the payment by the
date demanded, China Merchant Bank froze YT’s and LeEco’s assets. Media coverage of LeEco’s
financial challenges negatively impacted discussions YT was having with other equity and debt investors,
and creditors sued to recover the unpaid balance of their loans. The stock price of LeTV dropped
severely, which significantly impacted the collateral value of YT’s LeTV shares.

         Certain of YT’s creditors received judgments against him and his business ventures and, prior to
the commencement of the chapter 11 case, sought to recover on those judgments. Three of these creditors
are Shanghai Lan Cai Asset Management Co., Ltd. (“SLC”), Shanghai Qichengyueming Investment
Partnership Enterprise (“SQ”), and Jinan Rui Si Le Enterprise Management Consulting Partnership. The
Beijing Arbitration Commission issued an award in favor of SLC, which a. A U.S. federal district court
judge in California subsequently confirmed. The federal district court the award and issued a writ of
execution in SLC’s favor and issued a preliminary injunction. In connection with the enforcement of the
district court judgment (which was not stayed pending appeal), SLC obtained a temporary restraining
order to prevent YT from taking any action to transfer, conceal, reduce, or encumber personal assets up to
the value of SLC’s judgment against YT, including YT’s beneficial ownership interest in FF, held
through FF Top, and YT’s alleged beneficial interest in certain real estate owned by Ocean View Drive,
Inc. (“Ocean View”). YT appealed the federal district court’s judgment to the U.S. Court of Appeals for
the Ninth Circuit. In his appeal, YT argues that the district court erroneously let SLC proceed without
joining a necessary party, and also incorrectly calculated interest on the arbitral judgment. The appeal is
currently stayed pursuant to an order entered on November 15, 2019 by the U.S. Court of Appeals for the
Ninth Circuit.

        SQ also sought to enforce a foreign arbitral award issued by the China International Economic
and Trade Arbitration Commission (CIETAC) against YT and LeviewLeView Holding Limited. In July



                                                      11
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 25 of 108


2019, a federal district court in Los Angeles entered a consent judgment confirming the arbitral award
entered in favor of SQ. SQ filed a motion to amend the consent judgment in 2019. The case is currently
stayed, including the motion to amend, and the court has not yet issued a writ of execution. Jinan Rui Si
Le has commenced litigation in the Superior Court for the State of California, County of Los Angeles to
enforce a judgment entered against YT and various affiliated entities in the PRC by the Intermediate
People’s Court of Jinan City, Shandong Province. The superior court has not entered judgment and the
case was pending as of the filing of the chapter 11 case.

        Since China Merchants Bank froze all the assets and operating accounts of YT and LeECoLeEco
group (which were worth, at the time, substantially greater than the default amount), which directly led to
the cash crunch and collapse of LeEco group, YT has repaid over $3 billion worth of debts, with
remaining. The frozen assets of the LeEco group and YT in the PRC that are yet to be disposed of and are
estimated to be valued aroundworth approximately $1 billion.

B.      YT’s Liabilities

         The majority of YT’s debts stem from his personal guarantees for businesses that he operated in
the PRC. YT has estimated that $3.7703.77 billion in Debt Claims have been asserted against him. Many
of his creditors also assert contractual, judgment, or penalty interest under Chinese law. The claims
against YT fall into four general categories: (i) unsecured direct claims against YT; (ii) direct claims
against YT secured by his assets in the PRC; (iii) claims against YT based on guarantees of unsecured
loans to other entities; and (iv) claims against YT based on guarantees of loans to other entities secured by
such entities’ assets in the PRC. Approximately $3.1 billion of YT’s approximately $3.77 billion of
putative Debt Claims are on account of guarantees. YT cannot estimate the amount that may be recovered
from collateral or the primary obligors on account of such claims. Since the commencement of this
chapter 11 case, Wei Gan, YT’s spouse who has initiated a divorce proceeding, has filed a proof of claim
in the amount of approximately $571 million. In addition, in order to provide financing for his proposed
restructuring, YT obtained a prepetition secured loan from Pacific Technology in the amount of
$2,677,6292,687,629.

         The amount of claims for distribution purposes in the Trust will exclude interest accrued on, or
penalties in respect of, such claim andinclude unpaid interest at the rate of four percent per annum from
the time the underlying debt arose through October 14, 2019, the date YT filed his voluntary chapter 11
petition. The amount of claims for distribution purposes in the Trust will also be reduced to the extent that
the holder of the Trust Interest receives payment from a primary obligor, recovers from collateral pledged
to support direct obligations of the primary obligor, or the obligation of the primary obligor is otherwise
satisfied, including by conversion of debt to equity.

C.      YT’s Interest in Faraday & Future Inc.the FF Group

         The discussion of the business of the FF Group and the electric vehicle industry below is
qualified by, and should be read in conjunction with, the discussion of the risks related to FF’sthe FF
Group’s business and its industry detailed elsewhere in this Disclosure Statement. This Disclosure
Statement and related materials relate only to the Plan of YT and do not relate to and should not be
deemed to suggest that, Smart King or FF is seeking a plan of reorganization or bankruptcy at this time.
Any information about the FF Group is provided solely to provideprovided to creditors of YT with
information to assist them in voting on the Plan. Although there is a discussion in this Disclosure
Statement about the FF Group (including its own distressed financial position and efforts to raise funds
and business prospects), such information is based on information obtained by YT for use herein and
solely relates to the Plan. The information about the FF Group is believed by YT to be reliable. However,
such information relates only to circumstances as of the dates the information was available and there



                                                     12
Case 2:19-bk-24804-VZ          Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                     Desc
                               Main Document    Page 26 of 108


can be no assurance that subsequent occurrences have not rendered such information inaccurate. Such
information about the FF Group is solely the responsibility of YT.

                1.      Overview of the FF Group

        The FF Group is a pre-revenue development stagedevelopment-stage global technology company
headquartered in Los Angeles, California, with additional development activities and operations in the
PRC, that designs and manufactures next-generation, zero-emission smart electric vehicles and mobility
ecosystem with a view to carving out a dual-market strategy and having manufacturing capabilities and
operations in both the U.S. and the PRC, the two largest electric vehicle markets. The FF Group has
designed a new mobility platform that integrates clean energy, intelligent design, internet vehicle
connectivity, and artificial intelligence functionality to create a seamless user experience. The FF Group
has assembled a global team of automotive and technology experts and innovators to achieve its goal of
redefining mobility.

         To date, significant capital has been deployed for research and development associated with
FF’sthe FF Group’s electric vehicles, corporate planning, administration and development, and
investment in key property and equipment. Over the last four years, the FF Group has developed a
portfolio of intellectual property, established its proposed supply chain, and completed several pre-
production vehicles for the FF 91, its first vehicle model. FF revealed the FF 91, in January 2017, and is
working to complete the testing and validation and begin the manufacture and delivery of the FF 91 to the
market.

         FF has already been listed as No. 4 on The Tech Tribune’s 2019 US Best Tech Startups, and. The
FF Group has filed 1,322 patents, 951 in the PRC and 342 in the U.S. The FF Group continues to grow in
the PRC as well. In March 2019, FF entered into a 50-50 joint venture agreement with The9 Limited, a
Nasdaq-listed company, to serve the market in the PRC. The venture is to manufacture, market, sell, and
distribute another planned vehicle, the Icon V9, in the PRC. In August 2019, the joint venture was
incorporated in Hong Kong.

                2.      Corporate Structure of Smart King andthe FF Group

         The FF Group commenced its operations in May 2014 when FF was incorporated and founded as
Faraday & Future Inc. in the State of California in May 2014. In July 2014, FF established LeSEE
Automotive (Beijing) Co., Ltd. (“LeSee Beijing”), FF’s PRC operating entity, to commence its operation
in the PRC. To facilitate global investment in FF’sthe FF Group’s business and operations in different
jurisdictions, the FF Group established a Cayman Islands holding structure for the entities within the
group. FF Global Holdings (now known as Smart Technology Holdings Ltd.) was incorporated on May
23, 2014, in the Cayman Islands, which owned and/or controlled 100% of the shareholding of all
operating subsidiaries in the group, including FF. In March 2017, the FF Group established its wholly-
foreign-owned entity (“WFOE”) in China, FF Automotive (China) Co., Ltd.

         As part of a broader corporate reorganization, and for third-partyin connection with the
investment from Season Smart, Smart King was incorporated in the Cayman Islands in November 2017,
as the parent company of Smart Technology Holdings Ltd. To enable effective control over FF’sthe FF
Group’s PRC operating entity and its subsidiaries, in November 2017, the WFOE entered into a variable
interest entity (“VIE”) contractual arrangement with LeSee Automotive (Beijing) Co., Ltd. (“LeSee
Beijing”) and LeSEE Zhile Technology Co., Ltd., who held 100% of LeSee Beijing at that time. LeSee
Beijing was formed in China in July 2014 and is currently owned by by LeSEE Zhile Technology Co., FF
Automotive (China) Co., Ltd. and Zhigang Wang. The VIE contractual arrangement enables Smart King
to, as the holding company of the FF Group, to exercise effective control over LeSee Beijing and its



                                                   13
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 27 of 108


subsidiaries, to receive substantially all of the economic benefits of such entities, and to have an exclusive
option to purchase all or part of the equity interests in LeSee Beijing. The VIE contractual arrangement
was terminated on December 31, 2018. The new VIE structure was established on August 23, 2019.
However, due to immigration requirements, the VIE structure is in the process of being adjusted.

        Smart King is athe holding company of the FF Group with no material operations of its own. All
operations are conducted through operational entities within the FF Group, including Smart King’s U.S.
subsidiaries (such as FF) and its VIEs and their respective subsidiaries in the PRC. 40.8% of Smart
King’s equity is currently owned by FF Top and the remaining equity of Smart King is owned by Season
Smart, an affiliate of Evergrande, and the option holders and Class A ordinary shareholders under Smart
King’s equity incentive plan. The entity that sits above Smart King’s holding company structure is Pacific
Technology, which holds 100% of the issued and outstanding equity interests of FF Top, and FF Global
Partners LLC (“FF Global”), which holds 80% of the issued and outstanding equity interests of Pacific
Technology. For more information on FF Global, please refer to the discussion in Article II.C.2.d entitled
“FF Global Partnership Program.”

                a.       Evergrande Investment

         On November 30, 2017, Smart King, Evergrande (through its affiliate, Season Smart), and certain
other parties entered into that certain agreement and plan of merger and subscription (as amended by the
first amendment on February 9, 2018 and by the second amendment on May 23, 2018, the “Merger
Agreement”). Pursuant to the Merger Agreement, Evergrande made a commitment to invest $2.0 billion
in Smart King, through Evergrande’s affiliate, Season Smart, in exchange for a 45% stake in Smart King.
In December 2017 and June 2018, respectively, Smart King issued 65,926,748 Class A preferred shares
and 752,255,070 Class A preferred shares to EvergrandeSeason Smart, for gross proceeds of $800
million, with the remaining $1.2 billion to be contributed by the end of 2019 and 2020.

         Disputes later arose between Smart King and EvergrandeSeason Smart as to the performance of
their obligations and the effectiveness of a certain amendment and consent on July 18, 2018. As a result
of those disputes, EvergrandeSeason Smart and its affiliated entities asserted claims and counterclaims in
the amount of approximately $200,000,000 against Smart King and its affiliated entities. On December
31, 2018, Smart King and EvergrandeSeason Smart entered into a restructuring agreement to resolve their
prior disputes. Pursuant to the restructuring agreement, Evergrande’sSeason Smart’s equity interest in
Smart King was reduced to 32%, and Smart King may at any time before December 31, 2023, redeem, in
part or in whole, the shares of Smart King held by EvergrandeSeason Smart at a predetermined
redemption price. In exchange, EvergrandeSeason Smart was released from its obligation to make
additional investments. The restructuring agreement also provided that, among other matters, (i) each of
EvergrandeSeason Smart and Smart King agreed to release each other and their respective affiliates from
all claims each of them may have had against the other and to withdraw from or cease all existing
arbitration, litigation, and other proceedings; (ii) the parties agreed that Season Smart would no longer
continue to invest in Smart King; (iii) EvergrandeSeason Smart agreed that Smart King could enter into
new equity financing arrangements without Evergrande’sSeason Smart’s approval so long as the
valuation for such equity financing is not less than a specified threshold; and (iv) EvergrandeSeason
Smart agreed to acquire, through Season Smart, Evergrande FF Holding (Hong Kong) Limited, which
was previously a wholly-owned subsidiary of Smart King and owned certain PRC assets of Smart King.
The VIE arrangement was terminated on the same day, and was reentered into in August 2019.

       Pursuant to the restructuring agreement entered between Season Smart, Smart King, and YT,
Season Smart granted YT a call option with respect to the 470,588,235 fully paid redeemable preference
shares of Smart King or all outstanding Smart King equity held by Season Smart (collectively,
the “Option Shares”). The call option expires on December 31, 2023. The call option can be exercised in



                                                     14
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                        Desc
                                 Main Document    Page 28 of 108


whole or in part. The price payable for the Option Shares depends on when the call option is exercised. If
the call option is exercised within a year after December 31, 2018, the effective date of the restructuring
agreement, the price payable is US $600,000,000. The price payable increases annually and reaches
$1,050,000,000 if the call option is exercised in the last periodyear.

                 b.      Smart King’s Current Corporate Governance

         Under Smart King’s Fifth Amended and Restated Articles of Association (the “Articles”), Smart
King is authorized to issue (i) 400,000,000 Class A ordinary shares, (ii) 100,000,000 Class B ordinary
shares, (iii) 470,588,235 Redeemable Preference Shares, (iv) 600,000,000 Class B preferred shares, and
(v) 1,715,185 Class C preferred shares. Upon any transfer of Class B preferred shares to a third party,
such shares will automatically convert to Class B ordinary shares. As of the date of this Disclosure
Statement, there isare no Class C preferred shares issued or outstanding, all of the issued and outstanding
Class B preferred shares are held by FF Top, and all of the issued and outstanding Redeemable Preference
Shares are held by Season Smart.

         Holders of Class A Ordinary shares do not have any voting rights, while: (i) holders of Class B
Ordinary shares are entitled to one vote per share; (ii) holders of Redeemable Preference Shares are
entitled to 0.5625 votes per share; (iii) holders of Class B Preferred shares are entitled to ten votes per
share; and (iv) holders of Class C preferred shares are entitled to one vote per share. The holders of shares
that are entitled to voting rights vote on matters together as a single class. Season Smart has approval
rights over certain matters as set forth in the Articles, including (a) any amendments to the Articles that
would have an adverse effect on the rights, preferences, or privileges attached to Redeemable Preference
Shares; (b) the issuance of any Redeemable Preference Shares to any person; (c) the entering into any
related party transaction prior to a qualified financing that is not on arm’s length terms; (d) the issuance of
equity securities of any Smart King subsidiary (subject to enumerated exceptions); and (e) the issuance of
any equity securities of Smart King at a price below a certain minimum price or that have a senior
liquidation preference to Redeemable Preference Shares.

        There is no obligation under the Articles for the board of directors of Smart King to declare
dividends, and holders of Preferred shares do not have any accrued rights in the case no dividends are
declared. The board of directors of Smart King also cannot declare, pay, or set aside any dividends unless
and until all Redeemable Preference Shares have been redeemed and paid in full. Dividends declared by
the board of directors of Smart King are not cumulative. Smart King’s ability to pay dividends may
depend upon dividends paid by its subsidiaries.

         In the event of a dissolution or winding up of Smart King, the holders of ordinary shares and
preferred shares shall be paid out by Smart King in accordance with the following waterfall. First, holders
of Redeemable Preference Shares shall have all of their Redeemable Preference Shares redeemed and
paid in full. Second, holders of Class B preferred shares and Class C preferred shares, on a pari passu
basis, shall be paid their liquidation preference amount as set forth in the Articles. Third, to the extent that
Smart King has surplus assets remaining after redemption of all Redeemable Preference Shares and
payment of the requisite amounts to the Class B preferred shareholders, Class C preferred shareholders,
holders of Class A ordinary shares, and holders of Class B Ordinary shares shall be entitled to payment
out of such surplus assets.

        Smart King has a call optionredemption right with respect to the Redeemable Preference Shares
upon issuance of a redemption notice within the five yearfive-year period beginning on December 31,
2018. Smart King is required to redeem all Redeemable Preference Shares upon any dissolution, winding
up, liquidation, insolvency, declaration of bankruptcy, or change of control of Smart King. Ordinary
shares are not redeemable.



                                                      15
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                 Main Document    Page 29 of 108


         Immediately prior to any initial public offering (an “IPO”) of the equity of Smart King, holders of
Redeemable Preference Shares have the option to convert their Redeemable Preference Shares into the
class of shares that will be held by the public shareholders of Smart King following the IPO. The number
of such shares held by holders of Redeemable Preference Shares that have elected to convert their
Redeemable Preference Shares shall be the number that would result in such holders owning the same
percentage ownership of Smart King on a fully diluted basis that such holders owned immediately prior to
the conversion.

                 c.      Stock Incentive Plans

        On February 1, 2018, Smart King amended and restated its equity incentive plan originally
adopted in 2015. Under the Smart King Ltd. Equity Incentive Plan (the “2018 Equity Plan”), the board of
directors of Smart King or the administrator of the 2018 Equity Plan may grant up to 300,000,000
nonqualified incentive stock options, restricted shares, unrestricted shares, restricted shares units, and
other stock-based awards for Class A ordinary shares to employees, directors, and consultants. As of the
date of this Disclosure Statement, awards to purchase an aggregate amount of 205,791,717 Class A
ordinary shares under the 2018 Equity Plan have been granted and were outstanding, and awards to
purchase 34,129,939 Class A shares have been exercised.

         On May 2, 2019, Smart King adopted its Short-Term Incentive Plan (“STI Plan”), under which
the administrator of the STI Plan may grant up to 100,0000,000 nonqualified incentive stock options,
restricted shares, unrestricted shares, restricted shares units for Class B ordinary shares to employees,
directors, and consultants. The options vest and become exercisable as determined by the administrator.
As the date of this Disclosure Statement, no awards had been granted under the STI Plan.

                 d.      FF Global Partnership Program

        In order to incentivize like-minded management members to truly commit themselves to FF’s
success, YT and his team considered various governance structures for Smart Kingthe FF Group,
including Alibaba’s partnership program, partnerships in the consulting industry, and cooperatives found
in industries including news media, agriculture, and home improvement. After carefully assessing these
options, YT determined that a partnership modeled after Alibaba’s partnership program would best
advance the goals and prospects of FF. A partnership program (the “Partnership Program”) through FF
Global enables FF to attract top talent across industries and disciplines, who will be loyal to each other
and committed to the success of FF. The establishment of the Partnership Program was intended to
position FF to become a well-managed and innovative company. The Partnership Program improves the
prospects of success for all FF’sthe FF Group’s stakeholders.

        To establish the Partnership Program, the entities that owned YT’s 40.8% of the equity interests
in Smart King engaged in a series of transactions with certain management members and employees of
FF. YT believes that the Partnership Program lays a solid foundation for an advanced corporate
governance structure and talent base, and facilitates retaining and attracting global talent across industries.
(the “Partners”). The Partners hold their interests in Smart King indirectly through FF Global and three
other intermediary holdings companies. The Partners collectively own 100% of the equity interest in FF
Global, which owns 80% of the equity interests in Pacific Technology. Pacific Technology owns 100% of
the equity interest in FF Peak Holding Limited, a British Virgin Islands Company (“FF Peak”), which in
turn holds 100% of the equity interests in FF Top. As of the date hereof, FF Top owned 600,000,000
Class B preferred shares of Smart King.

        FF Global is managed by a committee, which consists of managers initially elected or appointed
by its partnersPartners. As of the date of this Disclosure Statement, FF Global had 2225 partners. YT,



                                                      16
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 30 of 108


who is not a member of FF Global, serves as one of the managers on the committee. Jiawei Wang is the
managing Partner of FF Global and has veto rights over FF Global’s corporate actions. FF Global acts
upon the committee’s decisions, which are determined by the affirmative approval of a majority of the
managers who are present and vote on the matter, subject to the veto rights of the managing Partner over
certain matters. Jiawei Wang is the current managing Partner of FF Global. The Partners are in the
process of reviewing the governance of FF Global and there may be changes to this structure in the future.

        The Partners hold their interests in Smart King indirectly through FF Global and three other
intermediary holding companies. The Partners collectively own 100% of the equity interests in FF Global,
which owns 80% of the equity interests in Pacific Technology. Pacific Technology owns 100% of the
equity interests in FF Peak Holding Limited, a British Virgin Islands Company (“FF Peak”), which in
turn holds 100% of the equity interests in FF Top. As of the date hereof, FF Top owned 600,000,000
Class B preferred shares of Smart King.

        According to the subscription agreements between the Partners and FF Global, the Partners
subscribed for the units of FF Global at the per unit price of $0.50. The total consideration of units was to
be paid in ten (10) installments with the first 10% due and payable in five (5) months after the closing and
the remaining 90% being paid in nine equal, successive annual payments due and payable in five (5)
months after the applicable anniversary of the respective closing date.

          If the Series B Equity Financing (as defined below) of Smart King has a pre-money valuation of
not less than $529.5 million, the $0.50 per unit purchase price shall be adjusted to $4.9 per unit. The
respective Partner shall pay an additional $4.4 per unit to FF Global but such payment will only be paid
after offsetting distributions or payments made by FF Global to such Partner. The increased $4.9 per unit
purchase price shall apply to units that have not been paid by the Partners prior to the equity financing. FF
Global also has certain redemption rights and rights to reacquire the units of Partners who terminate their
employment with FF and its affiliates.

        In addition to capital contributions, several partners lent approximately $15.3 million to FF
Global pursuant to certain promissory notes dated as of June 26, 2019. After receiving the funds from the
Partners, on July 5, 2019, FF Global subscribed, at a purchase price of $0.50 per unit, for 362,352,941
common units of Pacific Technology, which represented 100% of the issued and outstanding common
units of Pacific Technology and 80% of the total equity interest of Pacific Technology. The remaining
20% interest is owned by West Coast LLC, a Delaware limited liability company (“West Coast”), which
holds 90,588,235 preferred units of Pacific Technology. As noted below, YT owns 100% of the
equityeconomic interests in West Coast through a nominee agreement.

         On June 26, 2019, FF Global lent approximately $16.5 million to Pacific Technology, which then
lent the same amount to Ever Trust LLC, a Delaware limited liability company, and Ever Trust LLC lent
the same amount to FF to support FF’s daily operations. When FF Global purchased the common units of
Pacific Technology on July 5, 2019, part of the consideration was paid by cancelling the relevant
promissory note.

         After giving effect to the FF Global transactions, YT retains the following economic rights. First,
YT retained the right to direct Pacific Technology to direct FF Top to transfer 147,048,823147,058,823
Class B ordinary shares of Smart King to a creditor trust. These interests represent 10% of Smart King’s
equity. Second, YT retained 100% of the preferred units of Pacific Technology, which entitle YT to (1) a
priority distribution of up to $815.7 million (subject to certain adjustments) plus 8% interest per annum
from Pacific Technology’s 30.8% of Smart King’s equity interest, after the return of capital to the
management (plus 8% interest per annum), (2) a special distribution of 10% of the remaining amounts
from Pacific Technology’s 30.8% of Smart King’s equity interest, and (3) thereafter a distribution based
on the 20% percentage interest of the units of Pacific Technology.


                                                     17
Case 2:19-bk-24804-VZ               Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26              Desc
                                    Main Document    Page 31 of 108




                    e.       Organizational Chart5

         Below is a simplified organizational chart for Smart Kingthe FF Group and certain of its key
affiliates as of the date of this Disclosure Statement, and before giving effect to any awards under the
2020Future Equity Incentive Plan or any other equity incentives or conversion of securities:




(i) Includes the 10% interest of Smart King to be transferred by FF Top to the Trust upon consummation
of the Plan.

                    3.       Indebtedness of the FF and Smart KingGroup

      Smart KingThe FF Group has received approximately $1.7 billion in funding—$900 million from
YT and other sources, and, as discussed above, $800 million from Season Smart, an affiliate of


5   All ownership interests are 100% unless otherwise indicated.


                                                          18
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 32 of 108


Evergrande. As of December 31, 2018, Smart Kingthe FF Group had cash and restricted cash of
approximately $7.4 million, and a working capital deficit of $579.1 million.

         On April 29, 2019, FF entered into a term loan agreement for a principal amount of $15.0 million
with BL Mobility Fundco, LLC, as the lender, and Birch Lake Fund Management (“Birch Lake”), as the
agent and collateral agent. The loan matured and was paid off on September 30, 2019. The loan was
guaranteed by Smart King and several of its subsidiaries in the U.S., the Cayman Islands, and Hong
Kong, and was secured by a first lien on substantially all tangible and intangible assets of the borrowers
and guarantors. Proceeds of the loan were used to pay down existing liabilities and fund the working
capital needs of FF. The loan bore interest at 15.50%, and a default rate of 21.50%. The loan was subject
to a liquidation preference premium of up to 63.50% of the original principal amount, of which the
borrowers had the right to convert 30% of the liquidation preference premium into equity interests of
Smart King.

         On April 29, 2019, FF entered into a note purchase agreement (“NPA”) with certain purchasers,
U.S. Bank National Association, as the notes agent, and Birch Lake, as the collateral agent. The notes are
guaranteed by Smart King and several of its subsidiaries in the U.S., Cayman Islands, and Hong Kong.
The aggregate principal amount of notes that may be issued under the NPA is $200.0 million. As of the
date of this Disclosure Statement, a total of $45.0 million of notes were issued at a 10% interest rate, and
are collateralized by a first lien, with second payment priority, on substantially all tangible and intangible
assets of the borrowers and guarantors. The originallyoriginal maturity date of the notes was October 31,
2019, however, FF obtained an extension of the maturity date to May, 31, 2020. In addition, the FF Group
is currently seeking a new bridge financing, partly to pay off the existing notes. However, there is no
assurance that any of the funding will be available on terms that are acceptable to FF or at all. In the event
that FF fails to obtain an extension, and/or fails to secure capital to pay off the note, and the lender
decides to foreclose on the collateral, FF’sthe FF Group’s business and operations will be materially
disrupted, as there is no assurance the FF Group can continue as a going concern.

        In addition to the loans described above, a loan in the principal amount of $10.0 million was
provided by Evergrande as part of the restructuring agreement entered into by Smart King and
Evergrande on December 31, 2018, which was drawn down in January 2019. The loan bears interest at an
annual rate of 10% if repaid by June 30, 2019, and increases to 15% per annum thereafter. The loan
matured on June 30, 2019 and Smart King is currently in default. As of July 31, 2019, the full principal
amount of $10.0 million remained outstanding.

                 4.      FF’sFF Group’s Management

         The following table sets forth information regarding FF’sthe FF Group’s executive officers as of
the date of this Disclosure Statement.

Directors and Executive Officers                        Age         Position/Title
Yueting Jia                                             4546        Founder and Chief Product and User
                                                                    Officer, Director
Dr. Carsten Breitfeld                                   56          Global Chief Executive Officer
Matthias Aydt                                           62          Vehicle Chief Engineer, Director
                                                                    VP of Global Capital Markets,
Jiawei Wang                                             29          Director
Chaoying Deng                                           61          VP of Government Affairs, Director
Chui Tin Mok                                            44          EVP of Global UP2U, Director
Jarret Johnson                                          52          Acting General Counsel, Secretary




                                                     19
Case 2:19-bk-24804-VZ          Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                    Desc
                               Main Document    Page 33 of 108


        YT is FF’sthe FF Group’s founder and a Director of FFSmart King, and had served as the Chief
Executive Officer since FF’s inception in 2014of the FF Group from December 2017 until September
2019. Currently, YT serves as FF’s Chief Product and User Officer, overseeing product definition, user
experience and the overall implementation of the internet eco-system model. YT received his master’s
degree in Cooperation Management from Shan Xi University.

        Dr. Carsten Breitfeld has served as FF’s Global Chief Executive Officer since September 2019.
Dr. Carsten Breitfeld is a veteran in the automotive industry, and had served at positions with BMW
Group for approximately 20 years and served as its Group Vice President and Head of the i8 Vehicle
Program, which gave birth to the i8 luxury plug-in hybrid model. From April 2016 to April 2019, Dr.
Breitfeld was the Chief Executive Officer and Chairman of the Board of BYTON, a Chinese electric
vehicle startup cofounded by Dr. Breitfeld and having its operations in multiple countries. Dr. Breitfeld
received his Ph.D. degree in Mechanical Engineering from the University of Hannover.

        Mr. Matthias Aydt has served as FF’s Vehicle Chief Engineer since July 2017 and a director of
FFSmart King since February 2019. Prior to joining FF in July 2016, Mr. Aydt served as the vice
president of Qoros Auto from 2015 to 2016, various positions at Magna Steyr from 2006 to 2014,
including Branch Manager from 2011 to 2014 and Head of Project Management from 2010 to 2011,
Managing Director of IVM automotive, Senior Manager at Wilhelm Karmann, Vice President at CTS
Fahrzeug-Dachsystem GmBG and an engineer at Porsche. Mr. Aydt received his Bachelor of Science
degree from Fachhochschule Ulm - Hochschule für Technik.

        Mr. Jiawei Wang has served as FF’s Vice President of Capital Markets since May 2018, and
FF’sSmart King’s director since December 2017. Prior to joining FF, Mr. Wang co-founded Galaxy
Global Inc. in September 2013 and worked as a private equity analyst at Knights Investment Group from
December 2013 to February 2014. Mr. Wang received his bachelor degree’s in Finance from Central
University of Finance and Economics and his master degree in economics from New York University.

        Ms. Chaoying Deng has served as FF’s Vice President of Government Affairs since November
2019, and FF’sSmart King’s Director since December 2017. Prior to joining FF in 2014, Ms. Deng served
as the Chief Executive Officer of Red Dragonfly Entertainment from November 2010 to 2014, Vice
President of Business Development at Pipeline Micro Inc. from March 2008 to July 2010, Vice President
and General Manager of Quantum Leap Interactive from November 2006 to December 2007, the Director
of Global Accounts Business at Fujitsu (China) Holdings Co., Ltd. from October 2001 to August 2007.
Ms. Deng received her Associate of Science Degree in Electrical Engineering from Northwest University
of Engineering and Master’s degree in Business Administration from Hawaii Pacific University.

        Mr. Chui Tin Mok has served as FF’s Executive Vice President of UP2U since January 2019,
and FF’sSmart King’s Director since February 2019. Prior to joining FF, Mr. Mok founded 18Financial
Group Limited in July 2017. From December 2013 to July 2017, Mr. Mok served as the group Chief
Marketing Officer of LeEco from December 2013 to July 2017, Global Vice President of Sales and
Marketing at Meizu Technology Co., Ltd. from September 2010 to October 2013, General Manager at
Skyway (Woow Digital) Technology Ltd. from March 2008 to September 2010. Mr. Mok received his
higher diploma in Building Service Engineering from Hong Kong Institute of Vocational Education, and
his Executive Master’s degree in Business Administration from International Business Academy of
Switzerland.

        Mr. Jarret Johnson has served as FF’s Acting General Counsel since November 2018 and the
Secretary of FF since September 2018. Prior to joining FF in May 2018, Mr. Johnson has served as the
Assistant General Counsel at Toyota Financial Services from April 2003 to September 2017, and Vice
President and General Counsel at USBX from October 2000 to April 2003. Mr. Johnson received his


                                                   20
Case 2:19-bk-24804-VZ             Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                         Desc
                                  Main Document    Page 34 of 108


bachelor’s degree in Industrial Engineering and Management from Oklahoma State University, and his
Juris Doctor from Loyola Law School.

                 5.       2020Future Equity Incentive Plan

         In order to align incentives and reward YT and other key members of management infor
achieving FF’sthe FF Group’s strategic goals, it is anticipated that Smart King will adopt the 2020 Equity
Incentive Plan, subject to the consummation of the Plan. Under the 2020 Equity Incentive Plan, the board
of directors of Smart King maya management incentive plan will be adopted to grant certain stock-based
awards to or at the direction of YT upon the achievement of financial targets upon a Distribution Event
(as defined below), provided that the stock-based awards granted to YT will not exceed the awards set
forth below without the consent of the Trustee (which consent shall not be unreasonably withheld). The
total available equity awards under the 2020Future Equity Incentive Plan will be as follows6:

    Smart King Total Equity
              Value                       $5,000                   $10,000                      $21,000
      (in millions of USD)
                                            2%                  Additional 3%                Additional 3%
Dilution                              (Post series B)            (Post IPO)                   (Post IPO)


                 6.       FF’sThe FF Group’s Strategy

                The FF Group aims to capture high-value users through its transformative products,
technologies, and sharing platforms, while cultivating and growing its shared intelligent mobility
ecosystem, to provide an ultimate user experience. In order to achieve its mission, the FF Group will
continue to focus on the following initiatives:

                 a.       Secure Substantial Financing

        Bringing a visionary electric vehicle to the market–from design to engineering to development to
manufacturing–is capital intensive. The FF Group intends to secure long-term financing in order to focus
its resources on the execution of its business plan, while in the interim, obtaining new bridge debt
financing to sustain its engineering efforts and operations. The FF Group intends and is currently seeking
to use a combination of equity financing and bridge debt financing to pay off its existing debts. See
“Management’s Discussion and Analysis of Financial Condition and Results of Operations of Smart King
Ltd.the FF Group,” attached hereto as Exhibit C.

        The FF has engaged Stifel, Nicolaus & Co. (“Stifel”) to assist it in raising equity financing. With
the assistance of Stifel, FFGroup is seeking to raise $850 million through the issuance of Series B
Preferred shares (the “Series B Equity Financing”). The FF Group intends to close the Series B Equity
Financing by JanuaryMarch 2020. There can be no assurance that the FF Group will be able to complete
the Series B Equity Financing, or any other financing, on a timely basis and/or on reasonable commercial
terms, or at all.




6Modification of the Future Equity Incentive Plan may be subject to consent of the Trustee as set forth in section
V.E of this disclosure statement.


                                                        21
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                 Main Document    Page 35 of 108


                 b.      Kick-Start Production of the FF 91

        The FF 91 represents a bold new breed of electric mobility that combines high performance,
precise handling, the comfort of an ultra-luxury passenger vehicle, and a unique collection of intelligent
internet features. It leverages the variable platform architecture (“VPA”) structure designed and
engineered in-house, which is a flexible powertrain system featuring a monocoque vehicle structure in
which the chassis and body are an integrated form. This integrated platform provides measurable
improvements in overall vehicle rigidity, safety, and handling. It features a multi-motor configuration and
an all-wheel drive system. With 3 electric motors (one in the front and two in the rear), the FF 91 is
designed to be expected to produce 1,050 horsepower and 12,510 Newton meters (Nm) of torque to all
four wheels, which enables the FF 91 to accelerate from zero to 60 mph in 2.39 seconds. In addition, the
FF 91’s all-wheel drive system offers greater traction, control and precise power distribution. This
technology delivers superior acceleration and safety. It leverages rear-wheel steering for agile cornering,
allowing drivers to confidently execute maneuvers.

         Bringing the FF 91 to the market is critical to sharing FF’sthe FF Group’s vision with the world.
The FF Group has finished designing and engineering the FF 91 and has identified component sourcing
for virtually all of the parts required for production of the FF 91, other than the front steering gear. The FF
Group is currently preparing to execute a plan to refurbish its manufacturing facility in Hanford,
California, and obtain the equipment necessary to support the production of the FF 91. As of the date of
this Disclosure Statement, 90% of the factory equipment was in the buy-off stage at suppliers’ facilities.
The FF Group expects to start production of the FF 91 within nine months after completion of the Series
B Equity Financing, and to deliver approximately 100 units to the market before the IPO of its shares
(targeted for as early as early-to-mid-2021). Assuming the Series B Equity Financing can be completed,
the FF Group intends to complete the build-out of the Hanford, California, manufacturing facility, and
once fully built-out the FF Group estimates an annual production capacity at the Hanford, California
manufacturing facility for the FF 91 of up to approximately 10,000 cars per year beginning in 2021. In
order to ensure the beginning of the production of the FF 91 by its earliest start-date of October 2020, the
FF Group has set the following target timeline, assuming it closes the Series B Equity Financing by
JanuaryMarch 2020:

        •     launch, as early as January 2020, the User Experience Program, or user-planning-to-user
              (“UP2U”), which is a process designed to involve users directly and loop in their feedback
              at all points of the product lifecycle, including design, research & development,
              manufacturing, communications, sales, after sales, and charging;
        •     build out the Hanford, California manufacturing facility beginning no later than March
              2020, or two months after the closing of the Series B Equity Financing;
        •     settle all payables due to suppliers and reengage such suppliers no later than April 2020;
              restart the FF 91 pre-production builds for final testing in April 2020, or three months after
              the closing of the Series B Equity Financing;
        •     complete testing and validation, including self-certification of United States Federal Motor
              Vehicle Safety Standards (“FMVSS”) and National Highway Traffic Safety Administration
              (“NHTSA”) bumper standards, compliance, and manufacturing of the FF 91 in October
              2020, or nine months after the closing of the Series B Equity Financing; and
        •     deliver the first 100 units of the FF 91 to the market until April 2021, or fifteen (15) months
              after the closing of the Series B Equity Financing.

        In addition, as the FF Group views the PRC as an important production base for its future
products to be launched and an essential market for FF’sthe FF Group’s development and future growth,



                                                      22
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                 Main Document    Page 36 of 108


the FF Group is planning to build up its own manufacturing capability in the PRC through its joint
venture as part of FF’s dual-marketFF Group’s dual-home market strategy.

                 c.      Hire Talent

        In September 2019, FF hired a new global Chief Executive Officer, a BMW AG veteran, Dr.
Carsten Breitfeld, to facilitate bringing FF’sthe FF Group’s vision to fruition. Assuming FFIn November
2019, FF hired Bob Kruse, an automotive industry veteran with over 30 years of experience at GM and
other consulting and start-up companies, as senior vice president, Product Execution (Engineering and
Manufacturing). Additionally, in January 2020, FF hired Benedikt Hartmann, who has over 30 years of
experience at BMW where he led several purchasing and supplier initiatives, as senior vice president of
the Global Supply Chain organization. Assuming the FF Group is able to complete the Series B Equity
Financing, the FF Group intends to hire additional employees, particularly in the area of supply chain,
user design and engineering, manufacturing, and other functions, to expand its talent pool and drive
technological innovation.

                 d.      Sales Efforts

         The FF Group intends to establish an on-line and off-line sales network. A prospective buyer may
place orders directly through FF’sthe FF Group’s mobile application or directly at the offline stores, and
be serviced through the FF Group’s self-owned stores that the FF Group plans to establish in certain key
markets or the FF Group’s partnership stores that the FF Group plans to open with its franchise partners.
The FF Group also intends to launch its User Experience Program, or UP2U as early as January 2020, in
order to engage prospective buyers and users.

                 7.      FF Legal Proceedings and Vendor Trust

         The FF hasGroup and its subsidiaries have been involved in litigation with contractors and
suppliers due to cash constraints it has historically faced. As part of itsFF’s financing efforts and to regain
support from its contractors and suppliers, on April 29, 2019, the FF Group established the Faraday
Vendor Trust (the “Vendor Trust”) securing past due payables up to $150 million. The Vendor Trust is
being managed by Force Ten Partners as the vendor trustee. All obligations due under the Vendor Trust
are collateralized by a first lien, with third payment priority, on substantially all of FF’sthe FF Group’s
tangible and intangible assets. The FF Group intends to satisfy the payables of the suppliers participating
in the trust with the Series B Equity Financing that it intends to raise. The participating vendors agreed
not to bring legal claims for overdue payment and to continue to cooperate with the FF Group. Also, most
of the vendors agreed to resume supply once the FF Group has secured additional funding. All
participating vendors are required to forbear from exercising remedies on any payables not tendered to or
accepted by the Vendor Trust. As of the date of this Disclosure Statement, vendors owed aggregate
payables of approximately $141.0 million have agreed to participate in the Vendor Trust, including
several major vendors who have filed lawsuits against the FF Group. The FF Group estimates that the
participating payables constitute all past due payables of approximately 80% of FF’sthe FF Group’s
suppliers. As of the date of this Disclosure Statement, litigation proceedings with five vendors who did
not participate in the Vendor Trust are still pending.

                 8.      YT’s Interests

         As described above in in connection with FF’s Partnership Program, YT retains the economic
interest with respect to all of the membership interests of West Coast. Based on the valuation of Smart
King as of December 31, 2018, the value of YT’s interests in West Coast is $862,241,246.67. YT,
through West Coast, has a preferred distribution right in connection with 30.8% of Smart King’s equity



                                                      23
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                 Main Document    Page 37 of 108


interest, which is collectively owned by YT and the management through the Partnership Program. Such
right will entitle him to a priority distribution of up to $815.7 million (subject to certain adjustments) plus
8% interest per annum, after the return of capital to the management (plus 8% interest per annum), a
special distribution of 10% of the remaining amounts and thereafter, a normal distribution of 20% of the
balance owned by Pacific Technology. The remaining equity of Smart King is owned by
EvergrandeSeason Smart and the option holders and Class A ordinary shareholders under Smart King’s
equity incentive plan.

        Additionally, YT has the right to direct Pacific Technology to direct FF Top to transfer
147,058,823 Class B shares of Smart King currently owned by FF Top, representing 10% of Smart King’s
equity interests, to a creditor trust at the direction of YT.

D.      YT’s Other Assets

                 1.      Chinese Assets

         Chinese authorities have frozen YT’s personal assets located in the PRC. Such assets include
(a) approximately $88,679.7643,619.36 in deposits with various banks, such as China CITIC Bank and
China Merchants Bank Corporation; (b) real estate in the PRC worth approximately $4,773,946.48; and
(c) equity interests worth approximately $221,088,159.86 in various entities, such as Leshi Information
Technology Co. Ltd. (delisted) and Scent (Beijing) Technology Co. Ltd. These assets are subject to
claims against YT and his ownership of equity interests is subject to the creditor claims of those entities.

        YT’s frozen Chinese bank deposits include the following:

           Institution Name                 Account Type                          Amount
 China CITIC Bank (China)                       Savings         $13,797.90

 China CITIC Bank (China)                       Savings         $18,964.20

 Hua Xia Bank (China)                           Savings         $10.89

 China Merchants Bank Corporation               Savings         $0.76

 Bank of China (Hong Kong) Limited              Savings         $55,900.9610,840.56

 China Minsheng Bank                            Savings         $5.05

 Shanghai Pudong Development Bank               Savings         Unknown

 Shanghai Commercial Bank                       Savings         Unknown

 Bank of Beijing                                Savings         Unknown

 China Everbright Bank                          Savings         Unknown


        YT’s frozen Chinese real estate interests include the following:

                Address                          Value                       Other Information
 Room 2003, Unit 4, Block 6, Area 2          $1,145,890.14      Property has been seized by Shanghai High
 Shuang Hua Yuan Nan Li Chaoyang                                People’s Court



                                                      24
Case 2:19-bk-24804-VZ              Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                   Main Document    Page 38 of 108



 District Beijing, 100022 China

 Room 2001, Unit 5 Hai Sheng Ming               $3,532,281.69       Property has been seized by Shanghai High
 Yuan, No. Yi 36 Dongcheng District                                 People’s Court
 Beijing, 100027 China
 Room 1602, Block 11, Ting Lan                    $95,774.65        Pending sale at an auction by the Chinese
 Yuan Century City, Hangzhou,                                       Courts
 Andong Town Cixi Zhejiang
 Province 315327 China

         YT’s frozen Chinese equity interests include the following:

              Name of Entity                    % of Ownership                           Value
 Leshi Information Technology Co.                    23.08%            $219,169,850.0047
 Ltd. (delisted)
 Scent (Beijing) Technology Co. Ltd.                  2.27%            $1,918,309.8658

 Leshi Holding (Beijing) Co. Ltd.                    92.07%            Unknown

 Beijing Baile Culture Media Co., Ltd.                 99%             Unknown


                  2.       The Yidao Claims Against the Wen Entities

         As set forth in the Schedules, YT’s bankruptcy estate may hold claims for fraud, breach of
contract, defamation and/or unjust enrichment, and other potential causes of action against Xiaodong Wen
(“Wen”) and various entities under his control, including SLC, TWC Group Co., Ltd., Shanghai Zheyun
Business Consulting Partnership (Limited Partnership), Beijing Blue Giant Real Estate Investment Fund
Management Center (Limited Partnership), and Shenzhen Jincheng Commercial Factoring Co., Ltd.
(collectively, the “Wen Entities”). See Schedules, Schedule A/B, item 33. Through a series of transactions
in 2017, after obtaining certain interests of YT and his affiliate, the Wen Entities breached their
obligations, resulting in hundreds of millions of dollars in damages. YT intends to investigate these
transactions for the benefit of his estate and his creditors.The Plan contemplates a transfer to the Trust of
all interests, claims, and Causes of Action owned by the Debtor (including through any nominee) in
connection with Beijing Dongfang Cheyun Information Technology Co., Ltd. (the “Yidao Claims”).

        YT believes that the following events took place and gave rise to his potential claims against the
Wen Entities (for the purpose of the following transactions, all amounts are denominated in the Chinese
currency Renminbi except where the dollar sign “$” is used):

        Through capital injection and share purchases, YT, through his nominee, accumulated 66.67% of
         the ownership interests in Beijing Dongfang Cheyun Information Technology Co., Ltd.
         (“Yidao”). Subsequently, YT invested approximately 4 billion in Yidao to facilitate its
         operations.




47   Based on share price prior to cessation of trading on April 26, 2019.
58   Based on RMB 600 million equity financing transaction in January 2018.



                                                          25
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                                 Main Document    Page 39 of 108



        Yidao borrowed 1.4 billion from Zhongtai Chuangzhan on a secured basis with the Leshi building
         as collateral. Of the 1.4 billion, Yidao lent 1.3 billion to Leshi Holding and kept the remaining 0.1
         billion to support its operations. Currently, the value of the Leshi building exceeded 1.4 billion.

        In 2017, when Yidao faced short-term liquidity issues, YT reached out to Wen for assistance. In
         exchange, Wen hoped to—and later did—become the nominee holder of 66.6% of Yidao’s
         shares. YT also agreed to gift 5% of Yidao’s outstanding shares to Wen. Importantly, Wen
         stipulated that, upon a successful future capital raise, YT would redeem those shares based on the
         consideration received from Wen in connection with his assistance to Yidao.

        Yidao successfully completed a new round of financing, including a debt conversion and CITIC
         Bank’s strategic investment of 1.5 billion. At that time, based on valuations in connection with
         the financing, Yidao’s overall valuation exceeded 7 billion, and the value of the 66.67% of
         Yidao’s shares of which Wen was the nominee was worth at least 4.5 billion. However, Wen
         breached his promise and refused to return the shares to YT. In order to reclaim the Yidao shares,
         YT negotiated in good faith with Wen and considered multiple proposals from Wen. Eventually,
         the Wen Entities promised to release the Leshi Group from a 1.3 billion claim that the Wen
         Entities had against the Leshi Group. The Wen Entities also promised to extend a loan in the
         amount of 200 million to Leshi Group. Nonetheless, Wen has continued to refuse to return the
         Yidao shares of which he was a nominee. Wen has also not released the 1.3 billion claim or made
         the 200 million loan.

        In addition, YT believes that Wen directed SLC to commence an arbitration proceeding against
YT on account of a $10 million debt obligation. Upon obtaining the arbitration award, the Wen Entities
sought enforcement of the award in the United States in an attempt to foreclose on and potentially
liquidate YT’s interest in Smart King in a fire sale, which would ultimately destroy the value of Smart
King at the expense of all stakeholders.

E.       Certain Relationships, Related Transactions, and Former Affiliates

                 1.      Affiliate Notes Payable

         As disclosed in the “Summary of SelectionSelected Financial Information of Smart King Ltd.,the
FF Group” attached hereto as Exhibit D, certain entities affiliated or formerly affiliated with YT or Smart
Kingthe FF Group have made loans to Smart Kingthe FF Group. Most of these loans originated from
transactions where the affiliate borrowed funds in Renminbi from a third party and then lent the funds to
Smart KingFF in United States Dollars. In two instances, an affiliate borrowed from a third party lender
and then lent to another affiliate, which then lent to Smart King in USFF in United States Dollars.
Because of the obligations of each of these parties to repay the third party lenders as well as their
financial creditors (and loans), neither YT nor Smart Kingthe FF Group is expected to recover any value
if and when the notes are repaid. In addition, as discussed below, as of June 30, 2019, FF owed Ocean
View lent $4.4 million to Smart King.

                 2. Ocean View

         On November 9, 2007, YT established Success Pyramid Ltd (“Success”) and paid $50,000 for
50,000 shares of Success, and in August 2014, YT established Ocean View, a California corporation
wholly owned by Success. During 2014 and 2015, Ocean View purchased real property located at 7, 11,
15, 19, and 91 Marguerite Drive, Rancho Palos Verdes, California. To purchase the real properties located
at 7, 11, and 15 Marguerite Drive, Ocean View borrowed and later repaid $12 million from Smart
Kingthe FF Group. In connection with Ocean View’s purchase of real property located at 19 Marguerite


                                                      26
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                                Main Document    Page 40 of 108


Drive, YT borrowed $7.4 million from Shanghai Yuetian Ltd. and contributed the same amount to Ocean
View as paid-in capital. Additionally, in connection with the purchase of real property located at 91
Marguerite Drive, Ocean View borrowed $7.5 million from LeSoar Holdings Limited (“LeSoar”), an
entity previously controlled by YT. Over the past 4 years, Ocean View has refinanced its original loans
and entered into certain transactions through which it made loans to certain affiliated and non-affiliated
entities. During this time, Ocean View made numerous loans totaling approximately $21.4 million to
Smart KingFF to support its operations. Smart King has paid down its debts to Ocean View, and as of
June 30, 2019, Smart KingFF owed Ocean View $4.4 million. On December 8, 2017, YT sold all his
interests in Success for considerationits net asset value of approximately $6.5 million, consisting of a
promissory note in the amount of approximately $2.4 million and the assumption of YT’s liabilities
(including the assumption of lease agreements) in the amount of approximately $4.1 million. In 2018, the
purchaser of Success paid thein full contract price of $6.4 millionthe promissory note.

         At this timeAs of October 2019, the total assets of Ocean View include approximately $27.9
million in real property and approximately $27.3 million in loans receivable. Ocean View’s liabilities
total approximately $51.6 million.

                2.      3. LeSoar

          LeEco established LeSoar was established by a company controlled by YT in 2014 to hold certain
investments. LeSoar relied on financing from third parties to fund its variousLeEco for those investments.
One of the investments made by LeSoar was the acquisition of 10,904,079 shares ofIn 2014, LeSoar led
Series C equity financing for Lucid Motors, Inc. forand invested approximately $67 million in 10,904,079
shares of Lucid. Another investor, a Chinese state owned automobile company, also participated in the
Series C equity financing. This investor’s position was subsequently acquired by Blitz Technology, which
coordinated with LeSoar to maximize the value of their respective investments. In September 2017,
LeSoar transferred 4,292,861 shares of Lucid in satisfaction of itscertain parent companycompany’s
liabilities and in doing so, offset the loan payable to the parent company. During 2017, LeSoar faced
certain liquidity issues and it was difficult to maintain normal business operationsin the amount of $59.4
million. During 2017, in light of LeEco’s financial situation, LeEco decided to maximize the value of its
investment in Lucid by transferring LeSoar subject to an assumption of liabilities. On October 20, 2017,
LeSoar was sold for nominal consideration to Innovation Era Holding, Inca third party in exchange for
the assumption of LeEco Group’s $71.6 million in liabilities. YT is informed that, after the sale to
Innovation, LeSoar transferred 4,906,707 shares of Lucid in satisfaction of its former parent company’s
obligations and in doing so, offset the loan payable to its former parent company, which LeSoar assumed
in connection with the share purchase, and that LeSoar currently owns 990,225. YT is further informed
that, after that transfer, LeSoar had transferred substantially all of its Lucid shares of Lucid Motors Inc.

                                                    III.

                                       THE CHAPTER 11 CASE

A.      Voluntary Petition

        On October 14, 2019 (the “Petition Date”), YT commenced the chapter 11 case by filing a
voluntary petition for relief under chapter 11 of the Bankruptcy Code. YT has continued, and will
continue until the Effective Date, to operate as a debtor in possession.




                                                    27
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 41 of 108


B.      Retention of Advisors for the Debtor

        After the commencement of the chapter 11 case, YT requested approval to employ the following
person and professional firms: (i) Pachulski Stang Ziehl & Jones LLP as bankruptcy counsel;
(ii) O’Melveny & Myers LLP as special corporate, litigation, and international counsel; and (iii) Robert
Moon, in his capacity as chief restructuring officer of the Debtor, as the foreign representative of the
Debtor’s estate; and (iv) Epiq Corporate Restructuring, LLC as the Voting Agent and Noticing and
Claims Agent.

C.      The Creditors’ Committee

        On October 25, 2019, the U.S. Trustee appointed the Official Committee of Unsecured Creditors
(the “Creditors’ Committee”) in this chapter 11 case pursuant to section 1102(a)(1) of the Bankruptcy
Code [D.I. 45]. The Creditors’ Committee consists of the following members: (i) Ping An Bank., Ltd.
Beijing Branch; (ii) China Minsheng Trust Co., Ltd; (iii) Shanghai Leyu Chuangye Investment
Management Center LP; (iv) Jiangyin Hailan Investment Holding Co., Ltd; and (v) Shanghai
Qichengyueming Investment Partnership Enterprise;.

        The Creditors’ Committee has retained the following professional firms: (i) Lowenstein Sandler
LLP, as bankruptcy counsel; (ii) Potter Anderson & CorroonPolsinelli LLP, as DelawareCalifornia co-
counsel; and (iii) Alvarez & Marsal North America, LLC, as financial advisor.

D.      DIP Facility

         In the near term, theThe Debtor will be filingexpects to file a motion for approval of postpetition
financing. After the commencement of the chapter 11 case, the Debtor and his advisors contacted several
potential lenders regarding the Debtor’s postpetition financing needs. Ultimately, the Debtor determined
that obtaining financing from Pacific Technology, an affiliate of the Debtor (the “DIP Facility”), provided
the most favorable terms to the Debtor under the circumstances. With the liquidity available from the DIP
Facility, the Debtor can stabilize his affairs and pay his postpetition expenses, including administrative
expense claims. Please review the motion to approve the DIP Facility for further details regarding the DIP
Facility.

E.      Claims Process and Bar Date

         On October 17, 2019, the Debtor filed his (i) Schedules identifying the assets and liabilities of his
estate and (ii) Statement of Financial Affairs [D.I. 28].

         On November 13, 2019, the Bankruptcy Court entered an order [D.I. 87] (the “Bar Date Order”)
establishing the deadlines for the filing of proofs of claim in this chapter 11 case. These dates are as
follows:

                        the deadline for creditors (other than governmental units and certain other parties
                         excused from filing proofs of claim under the Bar Date Order) to file proofs of
                         Claim against the Debtor is January 24, 2020, at 5:00 p.m. (ET) (the “General
                         Bar Date”);

                        the deadline for governmental units to file proofs of Claim against the Debtor is
                         April 13, 2020, at 5:00 p.m. (ET);

                        a bar date for Claims amended or supplemented by an amendment to the
                         Schedules by the later of (a) the General Bar Date; and (b) the date that is twenty-


                                                     28
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                                Main Document    Page 42 of 108


                        one (21) days after the date that notice of the applicable amendment to the
                        Schedules is served on the claimant; and

                       a bar date for any Claims arising from or relating to the rejection of executory
                        contracts or unexpired leases, in accordance with section 365 of the Bankruptcy
                        Code by the later of (a) the General Bar Date; (b) the date that is thirty (30) days
                        after the entry of the order authorizing the rejection of the executory contract or
                        unexpired lease; and (c) any date that the Bankruptcy Court may fix in the
                        applicable order approving such rejection.

        The Debtor has provided notice of the bar dates above as required by the Bar Date Order.

F.      Venue Transfer

         On November 13, 2019, Shanghai Lan Cai Asset Management Co, Ltd. filed its Motion (i) to
Dismiss the Debtor’s Chapter 11 Case or, Alternatively, (ii) to Transfer Venue to the Central District of
California [D.I. 89], seeking to dismiss the Debtor’s chapter 11 case as a bad faith filing or in the
alternative transfer venue of the chapter 11 case to the Central District of California. On December 18,
2019, Judge Karen B. Owens of the United States Bankruptcy Court for the District of Delaware
transferred the chapter 11 case to the United States Bankruptcy Court for the Central District of California
based on the interests of justice due to, among other things, that the Debtor resides in California and FF,
on which the success of this chapter 11 case depends, is located in California.

G.      The UST’s Motion for Appointment of a Chapter 11 Trustee

        On December 17, 2019, the United States Trustee for the District of Delaware filed the United
States Trustee’s Motion for an Order Directing the Appointment of a Chapter 11 Trustee [D.I. 171]
(the “Trustee Motion”). On January 16, 2020, the United States Trustee for the Central District of
California voluntarily dismissed the Trustee Motion without prejudice [D.I. 216].

                                                    IV.

                                               THE PLAN

      THE TERMS OF THE PLAN, A COPY OF WHICH IS ATTACHED AS EXHIBIT A TO
THIS DISCLOSURE STATEMENT, ARE INCORPORATED BY REFERENCE HEREIN. THE
STATEMENTS CONTAINED IN THE DISCLOSURE STATEMENT INCLUDE SUMMARIES OF
THE PROVISIONS CONTAINED IN THE PLAN AND IN THE DOCUMENTS REFERRED TO
THEREIN, WHICH ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE PLAN (AS
WELL AS THE EXHIBITS THERETO AND DEFINITIONS THEREIN).

      THE STATEMENTS CONTAINED IN THE DISCLOSURE STATEMENT DO NOT
PURPORT TO BE PRECISE OR COMPLETE STATEMENTS OF ALL THE TERMS AND
PROVISIONS OF THE PLAN OR DOCUMENTS REFERRED TO THEREIN, AND REFERENCE IS
MADE TO THE PLAN AND TO SUCH DOCUMENTS FOR THE FULL AND COMPLETE
STATEMENT OF SUCH TERMS. HOLDERS OF CLAIMS AGAINST YT AND OTHER
INTERESTED PARTIES ARE URGED TO READ THE PLAN AND THE EXHIBITS THERETO IN
THEIR ENTIRETY SO THAT THEY MAY MAKE AN INFORMED JUDGMENT CONCERNING
THE PLAN.




                                                    29
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 43 of 108


A.      Classification and Treatment of Claims Under the Plan

         One of the key concepts under the Bankruptcy Code is that holders “Allowed” Claims may
receive distributions under a chapter 11 plan. The term is used throughout the Plan and in the descriptions
below. In general, an “Allowed” Claim simply means that the Debtor agrees (or the Bankruptcy Court has
ruled) that the Claim, including the amount, is in fact, a valid obligation of the Debtor.

         The Bankruptcy Code also requires that, for purposes of treatment and voting, a chapter 11 plan
divide the different claims against the debtor into separate classes based upon their legal nature. Claims of
substantially similar legal nature are usually classified together. Because an entity may hold multiple
claims that give rise to different legal rights, the “claims” themselves, rather than their holders, are
classified. As a result, under the Plan, by way of example only, an Entity that holds both a U.S. Secured
Claim and a Debt Claim would have its Allowed U.S. Secured Claim classified in Class 2 and its Allowed
Debt Claim classified in Class 3. To the extent of the holder’s Allowed U.S. Secured Claim, the holder
would be entitled to the voting and treatment rights that the Plan provides with respect to Class 2, and to
the extent of the holder’s Allowed Debt Claim, the holder would be entitled to the voting and treatment
rights that the Plan provides with respect to Class 3.

         Under a chapter 11 plan, the separate classes of claims must be designated either as “impaired”
(affected by the plan) or “unimpaired” (unaffected by the plan). If a class of claims is “impaired,” the
Bankruptcy Code affords certain rights to the holders of such claims, such as the right to vote on the plan
(unless the plan has deemed the class to reject the plan), and the right to receive under the chapter 11 plan,
no less value than the holder would receive if the debtor was liquidated under chapter 7 of the Bankruptcy
Code. Pursuant to section 1124 of the Bankruptcy Code, a class of claims is “impaired” unless the plan
(a) does not alter the legal, equitable, and contractual rights of the holders or (b) irrespective of the
holders’ acceleration rights, cures all defaults (other than those arising from the debtor’s insolvency, the
commencement of the case, or non-performance of a nonmonetary obligation), reinstates the maturity of
the claims in the class, compensates the holders for actual damages incurred as a result of their reasonable
reliance upon any acceleration rights, and does not otherwise alter their legal, equitable, and contractual
rights. Typically, this means the holder of an unimpaired claim will receive on the later of the effective
date of the plan and the date on which amounts owing are due and payable, payment in full, in cash, with
postpetition interest to the extent provided under the governing agreement (or if there is no agreement,
under applicable non-bankruptcy law), and the remainder of the debtor’s obligations, if any, will be
performed as they come due in accordance with their terms. Thus, other than the right to accelerate the
debtor’s obligations, the holder of an unimpaired claim will be placed in the position it would have been
in had the chapter 11 case not been commenced.

         Consistent with these requirements, as described in Article I.B. above, the Plan divides the
Allowed Claims against the Debtor into three (3) distinct Classes. Pursuant to the Bankruptcy Code, not
all Classes are entitled to vote on the Plan. Under the Plan: (i) only Class 3 is Impaired and the holders of
Claims in such Class are entitled to vote to accept or reject the Plan and (ii) Classes 1 and 2 are
Unimpaired and the holders of Claims in such Classes are conclusively presumed to have accepted the
Plan and are thus not entitled to vote on the Plan.

B.      Acceptance or Rejection of the Plan; Effect of Rejection of Plan

        Article V of the Plan sets forth certain rules governing the tabulation of votes under the Plan.
These rules include that: (i) if no holders of Claims eligible to vote in a particular Class actually vote to
accept or reject the Plan, the Class will be deemed to accept the Plan (Article 5.2) and (ii) if there are no
holders of Claims that are eligible to vote in any particular Class, the Class shall be deemed eliminated
from the Plan for purposes of determining acceptance or rejection of the Plan (Article 5.3).



                                                     30
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 44 of 108


        In addition, Article 5.55.4 of the Plan provides that the Debtor reserves the right to alter, amend,
modify, revoke, or withdraw the Plan or any related documents in order to satisfy the “cram down”
provisions of section 1129(b) of the Bankruptcy Code (described in Article XVIII.C.2. below).

C.      Plan Distributions

         Article VII of the Plan sets forth the mechanics by which Plan Distributions will be made. Article
VII provides, among other things, that: (i) Plan Distributions will be made by the Debtor (Article 7.1); (ii)
for tax purposes, Plan Distributions will be treated as first satisfying the principal amount of recipients’
Claims (rather than interest on such Claims) (Article 7.2); (iii) holders of Claims shall generally not be
entitled to postpetition interest on such Claims (except as otherwise set forth in the Plan) (Article 7.3);
(iv) Plan Distributions will generally commence on the Effective Date or as soon as possible thereafter
(Article 7.4); (v) Plan Distributions will be made based on the records of the Debtor as of the close of
business on the Distribution Record Date, i.e., the date of commencement of the Confirmation Hearing
(Article 7.5); (vi) Plan Distributions will be made to applicable holders at the addresses reflected in the
Debtor’s books and records or other written notice of changes to such addresses (including in proofs of
claim) (Article 7.6),; (vii) property distributable under the Plan on account of a Claim that is not claimed
within a year after the Effective Date or the date such Claim becomes Allowed (whichever is later) shall
revert to the Reorganized Debtor (or his successors or assigns) (Article 7.7); (viii) Plan Distributions shall
be in complete settlement, satisfaction, and discharge of Allowed Claims (Article 7.8); (ix) Cash
payments may be made by check or wire transfer or otherwise in accordance with applicable agreements
or the Debtor’s customary practices (Article 7.9); (x) no holder of a Claim shall receive Plan Distributions
in excess of the Allowed amount of such Claim (Article 7.10); (xi) the Reorganized Debtor shall be
entitled to exercise certain rights of setoff or recoupment with respect to Plan Distributions, and holders
of Claims seeking to assert rights of recoupment or setoff shall be required to provide written notice of
such rights in advance of the Confirmation Date (Article 7.11); (xii) the Reorganized Debtor will be
authorized to take any and all actions that may be necessary or appropriate to comply with tax
withholding and reporting requirements, including liquidating any portion of any Plan Distribution to
generate sufficient funds to pay withholding taxes and/or requiring holders of Claims to submit
appropriate tax and withholding certifications (Article 7.117.12); (xiii) Claims will be reduced and
Disallowed to the extent that holders of such Claims have received payment (before or after the Effective
Date) from a party other than the Debtor or Reorganized Debtor (Article 7.13(a)); and (xiv) Plan
Distributions will be made in accordance with the provisions of any applicable insurance policy of the
Debtor (Article 7.13(b)).

D.      Domestic Support Obligations

         Article 2.4 of the Plan provides that, on the Effective Date, the Debtor will make any payments to
comply with any postpetition unfunded obligations on account of any Domestic Support Obligations, if
any such obligations exist, as may be required for the Debtor to be current with respect to such Domestic
Support Obligations as of the Effective Date pursuant to section 1129(a)(14) of the Bankruptcy Code.
After the Effective Date, YT shall timely make all payments on account of Domestic Support Obligations
to the parties entitled to receive such payments, if any such obligations exist, in each case at the times and
in the amounts required by the agreements and orders evidencing such Domestic Support Obligations, as
such agreements may from time to time be modified in accordance with applicable law.

E.      Preservation of Claims and Rights to Settle Claims

         Article 8.3 of the Plan provides that except as otherwise provided in the Plan (including with
respect to the Yidao Claims), or in any contract, instrument, or other agreement or document entered into
in connection with the Plan, in accordance with section 1123(b) of the Bankruptcy Code, the Reorganized



                                                     31
Case 2:19-bk-24804-VZ          Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                               Main Document    Page 45 of 108


Debtor shall retain and may enforce, sue on, settle, compromise, otherwise resolve, discontinue, abandon,
or dismiss all Claims, rights, Causes of Action, suits, and proceedings, including those described in the
Plan Supplement (collectively, the “Retained Actions”), whether at law or in equity, whether known or
unknown, that YT or his estate may hold against any Entity (other than Claims, rights, Causes of Action,
suits, and proceedings released pursuant to ArticleArticles 11.4 or 11.9 of the Plan), without the approval
of the Bankruptcy Court, the Confirmation Order, and any contract, instrument, release, indenture, or
other agreement entered into in connection herewith. For the avoidance of doubt, Retained Actions do not
include any Claim or Cause of Action released pursuant to Articles 11.4 andor 11.9 of the Plan. The
Reorganized Debtor or his successor(s) may pursue such Retained Actions, as appropriate, in accordance
with the best interests of the Reorganized Debtor or his successor(s) that hold such rights.

         The Plan provides that no Entity may rely on the absence of a specific reference in the Plan, the
Plan Supplement, or the Disclosure Statement to any Retained Action against it as any indication that the
Reorganized Debtor will not, or may not, pursue any and all available Retained Actions against it. The
Reorganized Debtor expressly reserves all rights to prosecute any and all Retained Actions against any
Entity. Unless any Retained Action against an Entity is expressly waived, relinquished, exculpated,
released, compromised, or settled in the Plan or a Bankruptcy Court order, the Reorganized Debtor
expressly reserves all Retained Actions for later adjudication, and, therefore, no preclusion doctrine,
including the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable, or otherwise), or laches shall apply to such Retained Action upon, after, or as
consequence of, confirmation or consummation of the Plan. For the avoidance of doubt, all Claims,
Causes of Action, suits, and proceedings of YT that are not Retained Actions are waived as of the
Effective Date.

F.      Waiver of Actions Arising Under Chapter 5 of the Bankruptcy Code

         Article 11.9 of the Plan provides that without limiting any other applicable provisions of, or
releases contained in, the Plan, each of the Debtor, the Reorganized Debtor, their respective successors,
assigns, and representatives, and any and all other entities who may purport to assert any claim or Cause
of Action, directly or derivatively, by, through, for, or because of the foregoing entities, hereby
irrevocably and unconditionally release, waive, and discharge any and all claims or Causes of Action that
they have, had or may have that are based on section 544, 547, 548, 549, and 550 of the Bankruptcy Code
and analogous non-bankruptcy law for all purposes; provided, however, that notwithstanding Article 11.9
or any other provision of the Plan, in the event that the Trustee has determined that it has reasonable and
good-faith evidence that an asset of the Debtor located in the United States that was property of the
Debtor as of the commencement of the chapter 11 case and was not disclosed during the chapter 11 case,
if any, the Trustee may, after a meet and confer with the Debtor, pursue an action for turnover of such
asset under section 542 of the Bankruptcy Code within one hundred and eighty (180) days of the
Effective Date; provided that such turnover action may be pursued only through a confidential arbitration
process conducted by an arbitrator to be designated in the Trust Agreement. For the avoidance of doubt,
none of the Claims or Causes of Action referenced in Article 11.9 of the Plan, except as excluded therein,
shall constitute Retained Actions.

G.      F. Procedures for Resolving Disputed Claims

         Article VIIVIII of the Plan governs the resolution of Disputed Claims. Pursuant to Article 8.1 of
the Plan, only the Debtor or Reorganized Debtor will be entitled to object to Claims after the Effective
Date, and any such objections must be filed and served within 180 days after the Effective Date (or, if
later, the date that the proof of Claim to which the Debtor or Reorganized Debtor objects is asserted or
amended in writing), or such later deadline as may be fixed by the Bankruptcy Court. The Reorganized
Debtor may also seek to estimate any contingent or unliquidated Claims pursuant to section 502(c) of the



                                                    32
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 46 of 108


Bankruptcy Code. Article 8.38.2 of the Plan provides that no distributions shall be made on account of
Disputed Claims unless and until such Disputed Claims become Allowed.

H.      G. Executory Contracts and Unexpired Leases

         Article IX of the Plan governs the treatment of the Debtor’s executory contracts and unexpired
leases. Article 9.1 of the Plan provides that all executory contracts and unexpired leases of the Debtor that
have not been previously assumed or rejected by the Debtor will be deemed assumed on the Effective
Date (subject to payment of applicable Cure Amounts), except for executory contracts and leases (i) listed
on the Schedule of Rejected Contracts and Leases to be filed as part of the Plan Supplement (which
contracts shall be deemed rejected on the Effective Date), (ii) any executory contracts and unexpired
leases that have previously been assumed or rejected pursuant to a Final Order of the Bankruptcy Court
(which shall be treated as provided in such Final Order), and (iii) all executory contracts and unexpired
leases that are the subject of a separate motion to assume or reject under section 365 of the Bankruptcy
Code pending on the Effective Date (which shall be treated as provided for in any Final Order resolving
such motion).

         Pursuant to Article 9.2 of the Plan, Claims arising from the rejection of executory contracts or
unexpired leases will be treated as Debt Claims, solely to the extent evidenced by a proof of claim filed
and served upon counsel for the Debtor and Reorganized Debtor within sixty (60) days after the effective
date of such rejection.

        Article 9.3 of the Plan governs the establishment and payment of Cure Amounts. In general, the
Debtor’s proposed Cure Amounts for each executory contract or unexpired lease to be assumed will be set
forth on a Cure Schedule to be filed no later than ten (10) calendar days prior to the Confirmation
Hearing. The proposed Cure Amounts shall become binding on the counterparties if they fail to object to
the proposed Cure Amount within ten (10) calendar days of the filing of the Cure Schedule. If a
counterparty does timely object to the proposed Cure Amount or the Debtor’s proposed assumption of its
contract generally, the Bankruptcy Court will enter an order resolving the dispute (if not resolved
consensually by the parties). If the only issue raised in any such dispute is the Cure Amount, the Debtor
will be authorized to assume the executory contract or unexpired lease that is the subject of such dispute
so long as they reserve an amount of Cash sufficient to pay the counterparty’s asserted Cure Amount.
Cure Amounts will generally be paid in full in Cash within 30 days after the Effective Date or the date on
which any dispute pertaining to the proposed assumption has been resolved (whichever is later).

         Article 9.4 of the Plan provides that all insurance policies of the Debtor under which the Debtor
has outstanding obligations as of the Effective Date will be treated as assumed executory contracts, and
all other insurance policies of the Debtor will vest in the Reorganized Debtor. Pursuant to Article 9.7 of
the Plan, all contracts and leases entered into by the Debtor after the Petition Date will survive and be
unaffected by entry of the Confirmation Order.

        Article 9.5 of the Plan contains certain reservations of rights by the Debtor concerning executory
contracts and unexpired leases, including a reservation of the Debtor’s rights to amend the Schedule of
Rejected Contracts and Leases until and including the Effective Date.

        Article 9.6 of the Plan clarifies that rejection of any executory contract or unexpired lease under
the Plan will not constitute a termination of pre-existing obligations owed to the Debtor under such
contracts or leases (including any continuing obligations of counterparties to provide warranties or
continued maintenance obligations on goods previously purchased by the Debtor).




                                                     33
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                                Main Document    Page 47 of 108


I.      H. Discharge, Release, Injunctive, and Exculpatory Provisions of the Plan

         Article XI of the Plan sets forth the effects and consequences of confirmation of the Plan,
including the vesting of the assets of the Debtor in the Reorganized Debtor (Article 11.1), the binding
effect of the Plan on holders of Claims (Article 11.2), the discharge of Claims under the Plan (Article
11.3), the preservation of injunctions or stays provided for in the chapter 11 case through the Effective
Date (Article 11.7), the termination of subordination rights of holders of Claims (Article 11.8), the waiver
of Claims or Causes of Actions that arise under chapter 5 of the Bankruptcy Code (Article 11.9), and the
Debtor’s reservation of rights in the event that the Effective Date does not occur (Article 11.10). In
addition, Articles 11.4, 11.5, and 11.6 of the Plan contain important releases, injunctions, and
exculpatory provisions. These provisions are highlighted below.

                1.      Discharge of Claims

        Upon the Effective Date of the Plan and the contribution of YT’s assets to the Trust, YT will
have fulfilled his obligations to his creditors under the Plan, which will provide a greater recovery
to such creditors than a liquidation of YT’s estate under chapter 7 of the Bankruptcy Code.
Accordingly, upon occurrence of the Effective Date, YT intends to request, pursuant to section
1141(d)(5)(B) of the Bankruptcy Code, that the Bankruptcy Court grant the discharge of Claims
against YT set forth in Article 11.3 of the Plan as of the Effective Date of the Plan.

        Article 11.3 of the Plan provides that, except as otherwise specifically provided in the Plan,
the distributions, rights, and treatment that are provided in the Plan will be in exchange for, and in
complete satisfaction, settlement, discharge, and release of, all Claims against YT, of any nature
whatsoever, whether known or unknown, or against the assets or properties of YT that arose before
the Effective Date. Except as expressly provided in the Plan, on the Discharge Date (and subject to
its occurrence), and pursuant to section 1141(d)(5)(B) of the Bankruptcy Code, entry of the
Confirmation Order shall be deemed to act as a discharge and release under section 1141(d)(1)(A)
of the Bankruptcy Code of all Claims against YT and his assets, arising at any time before the
Effective Date, regardless of whether a proof of Claim was filed, whether the Claim is Allowed, or
whether the holder of the Claim votes to accept the Plan or is entitled to receive a distribution
under the Plan, provided, however, that in no event shall occurrence of the Discharge Date
discharge YT from any obligations remaining under the Plan as of the Discharge Date. Any default
by YT with respect to any Claim that existed immediately prior to or on account of the filing of the
chapter 11 case shall be deemed cured on the Discharge Date.

        No later than five (5) business days after the occurrence of the Discharge Date, YT or the
Reorganized Debtor, as applicable, shall file with the Bankruptcy Court a notice of the occurrence
of the Discharge Date, and serve such notice on all creditors. In addition, following the occurrence
of the Discharge Date, YT or the Reorganized Debtor, as applicable, shall file a motion seeking
entry of an order of discharge after notice and a hearing, which motion (and the discharge) shall be
granted upon a showing that YT has made all payments required under the Plan. Except as
expressly provided in the Plan, any holder of a discharged Claim will be precluded from asserting
against YT or any of his assets any other or further Claim based on any document, instrument, act,
omission, transaction, or other activity of any kind or nature that occurred before the Effective
Date. Except as expressly provided in the Plan, and subject to the occurrence of the Discharge
Datepursuant to section 1141(d)(5)(B), the Confirmation Order will be a judicial determination of
discharge of all liabilities of YT to the extent allowed under section 1141 of the Bankruptcy Code,
and YT will not be liable for any Claims and will only have the obligations that are specifically
provided for in the Plan. Notwithstanding the foregoing, nothing contained in the Plan or the




                                                    34
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                                Main Document    Page 48 of 108


Confirmation Order shall discharge YT from any debt excepted from discharge under section 523
of the Bankruptcy Code by a Final Order.

        By voting to accept the Plan, you are voting to accept the discharge of YT provided for in
the Plan.

                2.      Releases

ARTICLE 11.4(b) OF THE PLAN (RELEASES BY HOLDERS OF NON-DEBT CLAIMS)
CONTAINS A THIRD-PARTY RELEASE. YOU ARE DEEMED TO GRANT A THIRD-PARTY
RELEASE IF YOU ARE A HOLDER OF A NON-DEBT CLAIM THAT EITHER: (I) VOTES TO
ACCEPT THE PLAN OR (II) IS CONCLUSIVELY DEEMED TO HAVE ACCEPTED THE
PLAN. CERTAIN OTHER PARTIES ARE DEEMED TO GRANT THE PLAN RELEASES.
SUCH PARTIES ARE IDENTIFIED IN THE DEFINITION OF “RELEASING PARTIES” IN
THE PLAN. IN ADDITION, IN ACCORDANCE WITH SECTION 524(a)(3) OF THE
BANKRUPTCY CODE AND PURSUANT TO A SETTLEMENT AGREEMENT UNDER
BANKRUPTCY RULE 9019 REGARDING THE DEBTOR’S CLAIMS AGAINST WEI GAN
AND WEI GAN’S CLAIMS AGAINST THE DEBTOR, ARTICLE 11.4(be) OF THE PLAN
RELEASES CERTAIN CLAIMS AGAINST THE DEBTOR’SYT’S WIFE, WEI GAN. YOU ARE
ADVISED TO REVIEW AND CONSIDER THE PLAN CAREFULLY BECAUSE YOUR
RIGHTS MIGHT BE AFFECTED THEREUNDER.

         The following definitions are essential to understanding the scope of the releases being given
under the Plan. The Plan defines “Released Parties” to mean, collectively: (a) the Debtor and the
Estate; (b) the Debtor’s wife, Wei Gan; (c) all Persons engaged or retained by the Debtor in connection
with the chapter 11 case (including in connection with the preparation of and analyses relating to the
Disclosure Statement and the Plan); and (dc) any and all advisors, attorneys, actuaries, financial advisors,
accountants, investment bankers, agents, professionals, and representatives of each of the foregoing
Persons and Entities (whether current or former, in each case in his, her, or its capacity as such).

        The Plan defines “Key China Business Individuals” to mean those certain Chinese individuals
who have entered into a KCBI Settlement with a KCBI Releasing Party. The Key China Business
Individuals will be identified in the Plan Supplement.

       The Plan defines “Non-Debt Claim” to mean any Claim against the Debtor that is (a) not a Debt
Claim or (b) otherwise determined by the Bankruptcy Court to be a Non-Debt Claim.

         The Plan defines “Other Distributions” to mean (a) any amounts the holder of an Allowed Debt
Claim actually receives from the primary obligor or any guarantor besides the Debtor, of such Debt Claim
based on such holder’s contractual agreement with such primary obligor or guarantor, minus (b) any
amounts such holder actually receives upon the disposition of any assets that (i) have already been
collateralized by the Debtor or any other Person or Entity, (ii) have already been pledged by the Debtor or
any other Person or Entity, and (iii) the Debtor, Wei Gan, or any other Person or Entity own, and that
have been seized, attached, or frozen by Chinese judiciary authorities minus (c) if the primary debt
obligation underlying such Debt Claim is satisfied in whole or in part by conversion to equity in any
jurisdiction, the corresponding reduction in the amount of the Debt Claim on account of such conversion.

          The Plan defines “Releasing Parties” to mean, collectively, and each solely in its capacity as
such: (a) each Released Party; (b) each holder of a Non-Debt Claim that either (i) votes to accept the Plan
or (ii) is conclusively deemed to have accepted the Plan; and (c) all other holders of Non-Debt Claims to
the extent permitted by law.



                                                    35
Case 2:19-bk-24804-VZ          Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                   Desc
                               Main Document    Page 49 of 108


                a.      Releases by the Debtor

        Article 11.4(a) of the Plan provides that, upon the Effective Date, for good and valuable
consideration, the adequacy of which is hereby confirmed, the Debtor, in his individual capacity
and as debtor in possession, shall be deemed forever to release, waive, and discharge (x) the Estate;
(y) all Persons engaged or retained by the Debtor in connection with the chapterChapter 11
caseCase (including in connection with the preparation of and analyses relating to the Disclosure
Statement and the Plan); and (z) any and all advisors, attorneys, actuaries, financial advisors,
accountants, investment bankers, agents, professionals, and representatives of each of the foregoing
Persons and Entities (whether current or former, in each case in his, her, or its capacity as such),
from any and all claims, obligations, suits, judgments, damages, demands, debts, rights, remedies,
actions, Causes of Action, and liabilities, whether for tort, fraud, contract, recharacterization,
subordination, violations of federal or state securities laws (other than the rights of the Debtor or
Reorganized Debtor to enforce the terms of the Plan and the contracts, instruments, releases, and
other agreements or documents delivered in connection with the Plan), whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen or
unforeseen, then-existing or thereafter arising, at law, in equity, or otherwise, based in whole or in
part on any act, omission, transaction, event or other occurrence, or circumstances taking place on
or before the Effective Date, in any way relating to (i) the Debtor or the chapterChapter 11
caseCase; (ii) any action or omission of any Released Party with respect to any indebtedness under
which the Debtor is or was a borrower or guarantor; (iii) any Released Party in any such Released
Party’s capacity as an employee, or agent of, or advisor to, the Debtor; (iv) the subject matter of, or
the transactions or events giving rise to, any Claim that is treated in the Plan; (v) the business or
contractual arrangements between the Debtor and any Released Party; (vi) the restructuring of
Claims before or during the chapterChapter 11 caseCase; and (vii) the negotiation, formulation,
preparation, or dissemination of the Plan (including, for the avoidance of doubt, the Plan
Supplement), the Disclosure Statement, or related agreements, instruments, or other documents,
other than claims or liabilities arising out of or relating to any act or omission of a Released Party
that is determined by a Final Order to have constituted willful misconduct, fraud, or gross
negligence. The Reorganized Debtor shall be bound, to the same extent the Debtor is bound, by the
releases and discharges set forth above.

        Article 11.4(a) of the Plan further provides that, entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the releases
described in this Article 11.4(a) of the Plan by the Debtor, which includes by reference each of the
related provisions and definitions contained in the Plan, and further, shall constitute its finding that
each release described in this Article 11.4(a) is: (i) in exchange for the good and valuable
consideration provided by the Released Parties, a good faith settlement and compromise of such
Claimsclaims; (ii) in the best interests of the Debtor and all holders of Claims; (iii) fair, equitable,
and reasonable; (iv) given and made after due notice and opportunity for hearing; and (v) a bar to
any of the Releasing Parties asserting any Claim, Cause of Action, or liability related thereto, of any
kind whatsoever, against any of the Released Parties or their property.

                b.      Releases by Holders of Non-Debt Claims

         Article 11.4(b) of the Plan provides that, uponon the Effective Date, to the maximum extent
permitted by applicable law, each Releasing Party, in consideration for the obligations of YTthe
Debtor and the Reorganized Debtor under the Plan, and the Trust Interests and Cash and other
contracts, instruments, releases, agreements, or documents to be delivered in connection with the
Plan, shall be deemed forever to release, waive, and discharge the Released Parties from personal
liability in every jurisdiction from any and all Claimsclaims, obligations, suits, judgments, damages,


                                                  36
Case 2:19-bk-24804-VZ         Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                   Desc
                              Main Document    Page 50 of 108


demands, debts, rights, remedies, actions, Causes of Action, and liabilities whatsoever, including
any derivative Claims asserted or assertable on behalf of YTthe Debtor, whether for tort, fraud,
contract, recharacterization, subordination, violations of federal or state securities laws or laws of
any other jurisdiction or otherwise, whether liquidated or unliquidated, fixed or contingent,
matured or unmatured, known or unknown, foreseen or unforeseen, then-existing or thereafter
arising, at law, in equity, or otherwise, based in whole or in part on any act, omission, transaction,
event, or other occurrence, or circumstances taking place on or before the Effective Date, in any
way relating to (i) YTthe Debtor or the chapterChapter 11 caseCase; (ii) any action or omission of
any Released Party with respect to any indebtedness under which YTthe Debtor is or was a
borrower or guarantor; (iii) any Released Party in any such Released Party’s capacity as an
employee, agent of, or advisor to, YTthe Debtor; (iv) the subject matter of, or the transactions or
events giving rise to, any Claim that is treated in the Plan; (v) the business or contractual
arrangements between YTthe Debtor and any Released Party; (vi) the restructuring of Claims
before or during the chapterChapter 11 caseCase and the solicitation of votes with respect to the
Plan; and (vii) the negotiation, formulation, preparation, entry into, or dissemination of the Plan
(including, for the avoidance of doubt, the Plan Supplement and all documents contained or
referred to therein), the Disclosure Statement, or related agreements, instruments, or other
documents; provided, however, that the Releasing Parties shall continue to dispose of the following
assets through judicial authorities in the PRC to satisfy such Releasing Party’s Claim through a
mechanism that will be mutually agreed to by the parties: (x) assets that have already been
collateralized by YT or any other Person or Entity; (y) assets that have already been pledged by YT
or any other Person or Entity; and (z) assets or interests that YT, his wife Wei Gan, or any other
Person or Entity own that have been seized, attached, or frozen by Chinese judiciary authorities.
Notwithstanding anything contained herein to the contrary, the foregoing release does not release
any obligations of any party under the Plan or any document, instrument, or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan.

        Article 11.4(b) of the Plan further provides that, in connection with the releases described in
Article 11.4(b) of the Plan, each Releasing Party shall waive all rights conferred by the provisions of
section 1542 of the California Civil Code and/or any similar state or federal law. Section 1542 of the
California Civil Code provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.”

          Article 11.4(b) of the Plan further provides that, entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the releases
described in Article 11.4(b) of the Plan, which includes by reference each of the related provisions
and the Plan, and further, shall constitute its finding that each release described in Article 11.4(b)
is: (i) in exchange for the good and valuable consideration provided by the Released Parties, a good
faith settlement and compromise of such Claims; (ii) in the best interests of the Debtor and all
holders of Claims; (iii) fair, equitable, and reasonable; (iv) given and made after due notice and
opportunity for hearing; and (v) a bar to any of the Releasing Parties asserting any claim, Cause of
Action, or liability related thereto, of any kind whatsoever, against any of the Released Parties or
their property.

               c.      Standstill and Releases by Holders of Allowed Debt Claims and Allowed Late
                       Filed Debt Claims




                                                  37
Case 2:19-bk-24804-VZ          Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                    Desc
                               Main Document    Page 51 of 108


         Article 11.4(c) of the Plan provides that, to the maximum extent permitted by applicable
law, each holder of an Allowed Debt Claim shall agree for a period of four (4) years after the
Effective Date (the “Standstill Period”) to not assert any new Causes of Action against the Debtor
for personal liability or derivatively in its capacity as a creditor of a claim owed solely or jointly by
the Debtor (including unwinding or alter ego type claims) in any non-U.S. jurisdiction (the “YT
Claims”); provided, however, that such holder may continue to prosecute any actions commenced
prepetition against the Debtor up to judgment and pursue Other Distributions through judicial
authorities in the PRC to satisfy such holder’s Debt Claim through a mechanism that will be
mutually agreed to by the parties, including claims against (a) primary obligors based on such
holder’s contractual agreements with such primary obligors; (b) assets that have already been
collateralized by the Debtor or any other Person or Entity; (c) assets that have already been
pledged by the Debtor or any other Person or Entity; or (d) assets or interests that the Debtor, Wei
Gan, or any other Person or Entity own, and that have been seized, attached, or frozen by Chinese
judiciary authorities; provided, however, that the Standstill Period shall terminate in the event a
Liquidation Event occurs during the Standstill Period. All limitations periods applicable to all YT
Claims in any non-U.S. jurisdictions, to the extent not previously expired, shall be tolled for the
duration of the Standstill Period. If reasonably requested by the Committee or the Creditor Trust
Committee, as applicable, the Debtor or Reorganized Debtor, as applicable, shall enter into a global
tolling agreement evidencing such tolling.

        Article 11.4(c) of the Plan further provides that, within ninety (90) days after the Effective
Date, each holder of an Allowed Debt Claim or Allowed Late Filed Debt Claim shall take the steps
and provide the documents described in the Trust Agreement to (i) notify the applicable court or
courts in the PRC (the “Chinese Court”) that the Debtor and such holder have reached a settlement
agreement that is embodied in and has been implemented through the Plan and (ii) request that the
Chinese Court remove the Debtor from the List of Dishonest Judgment Debtors (the “China Debtor
List”) and lift any consumption or travel restrictions (the “China Restrictions”), as applicable, and
shall refrain from taking any action during the Standstill Period to cause the Debtor to be
reinstated on the China Debtor List or be subject to the China Restrictions (the “China Debtor List
Covenant”). To the extent practicable, forms for holders of Allowed Debt Claims and Allowed Late
Filed Debt Claims to comply with the China Debtor List Covenant shall be included in the Plan
Supplement and approved as part of the Confirmation Order.

        Article 11.4(c) of the Plan further provides that, before any Trust Distributions are made to
the holder of an Allowed Debt Claim or an Allowed Late Filed Debt Claim, such holder shall
provide an affidavit that (a) certifies such holder’s compliance with the China Debtor List
Covenant, (b) certifies that they have not initiated any YT Claims during the Standstill Period or
after the Liability Release Date, as applicable, and (c) identifies any amounts received from Other
Distributions as of the date of the affidavit.

        Article 11.4(c) of the Plan further provides that, each holder of an (i) Allowed Late Filed
Debt Claim, on the date of allowance of such Late Filed Debt Claim or (ii) Allowed Debt Claim,
once it has received Trust Distributions and Other Distributions (from enforcement or other
actions) that, in the aggregate, are equal to 20% of its Allowed Debt Claim Allocation Amount (the
date upon which the foregoing condition occurs is the “Liability Release Date”) (x) shall be deemed
to have released the YT Claims on account of such Debt Claim or Late Filed Debt Claim in every
jurisdiction and (y) agrees that it shall not assert any new, or continue to prosecute any existing, YT
Claims related to such Debt Claim or Late Filed Debt Claim in every jurisdiction; provided,
however, that the foregoing release shall not release, waive, or otherwise impact the rights of such
holder to receive further Trust Distributions or to pursue and receive Other Distributions through
a mechanism that will be mutually agreed to by the parties.


                                                   38
Case 2:19-bk-24804-VZ               Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26             Desc
                                    Main Document    Page 52 of 108


        Article 11.4(bc) of the Plan further provides that, within thirtyninety (3090) days of the
Effective Dateafter the applicable Liability Release Date with respect to Allowed Debt Claims or
the date of allowance of a Late Filed Debt Claim, each holder of aan Allowed Debt Claim is
obligated toor Allowed Late Filed Debt Claim shall (as a condition to receiving further Trust
Distributions) (i) withdraw or retract any litigations, enforcement actions, arbitrations, and any
other proceedings against YT and his wife Wei Ganthe Debtor from the court orcourts and judicial
authorities in all jurisdictions, including, but not limited to, the PRC, or commit or confirm with
the judicial authorities that YT or his wife Wei Gan have fulfilled all theirthe Debtor has settled all
of his debt obligations or legal responsibilities to such holder and (ii) file and execute any
documents requested by YTthe Debtor to evidence the above release. Unless and until a holder of a
Debt Claim complies with the preceding sentence and all of their obligations under the Trust
Agreement, such holder shall not be entitled to exercise any rights with respect to the Trust or
receive any distributions from the Trust; provided, however, that YT 9 The Debtor reserves all
rights to seek enforcement by the Chinese judicial authorities of the rights provided herein.

        Article 11.4(bc) of the Plan further provides that, in connection with the release
providedreleases described in Article 11.4(bc) of the Plan, each holder of aan Allowed Debt Claim
or Allowed Late Filed Debt Claim shall be deemed to waive all rights conferred by the provisions of
section 1542 of the California Civil Code and/or any similar state or federal law. Section 1542 of the
California Civil Code provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO
CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR. Holders of Debt Claims shall be deemed to understand and acknowledge the significance
and consequence of their waiver of section 1542 of the California Civil Code, as well as any other
federal or state statute or common law principle of similar effect, and shall be deemed to
acknowledge that such waiver is a material inducement to and consideration for the property
distributed to or retained by and the rights and benefits conferred upon each holder of a Debt
Claim under the Plan.”

         Article 11.4(c) of the Plan further provides that, entry of the Confirmation Order shall
constitute the Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the releases
described in Article 11.4(c) of the Plan, which includes by reference each of the related provisions
and definitions contained in the Plan, and further, shall constitute its finding that each release
described in Article 11.4(c) is: (i) in exchange for the good and valuable consideration provided by
the Debtor and Reorganized Debtor, a good faith settlement and compromise of such claims; (ii) in
the best interests of the Debtor and all holders of Claims; (iii) fair, equitable, and reasonable;
(iv) given and made after due notice and opportunity for hearing; and (v) except as otherwise
provided in this Plan, a bar to any holder of an Allowed Debt Claim or Allowed Late Filed Debt
Claim asserting any Claim, Cause of Action, or liability related thereto, of any kind whatsoever,
against the Debtor or Reorganized Debtor.

                    d.      Releases of Key China Business Individuals

        Article 11.4(d) of the Plan provides that, on the effective date of any settlement agreement
under Bankruptcy Rule 9019 (a “KCBI Settlement”) between a Key China Business Individual and
a holder(s) of an Allowed Debt Claim that holds a guarantee from such Key China Business
Individual (a “KCBI Releasing Party”), each KCBI Releasing Party shall be (i) deemed to have
released the applicable Key China Business Individual for personal liability on account of such

9   Subject to further comment from international counsel.


                                                             39
Case 2:19-bk-24804-VZ          Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                   Desc
                               Main Document    Page 53 of 108


KCBI Releasing Party’s Debt Claim in every jurisdiction and (ii) agrees that it shall not assert any
new (including through the amendment of an existing action), or continue to prosecute any existing,
Causes of Action related to such Debt Claim against the applicable Key China Business Individual
for personal liability or derivatively in its capacity as a creditor of such Key China Business
Individual in every jurisdiction. The consideration for such KCBI Settlement shall be administered
by the Trust.

         Article 11.4(d) of the Plan further provides that, within ninety (90) days after the effective
date of a KCBI Settlement, each KCBI Releasing Party shall (i) take the steps and provide the
documents described in the Trust Agreement to (x) notify the applicable Chinese Courts that the
applicable Key China Business Individual and such holder have reached a settlement agreement
that is embodied in and has been implemented through the Plan and (y) request that the Chinese
Court remove the applicable Key China Business Individual from the China Debtor List and lift
any China Restrictions, as applicable, and shall refrain from taking any action to cause the
applicable Key China Business Individual to be reinstated on the China Debtor List or be subject to
the China Restrictions and (ii) (x) withdraw or retract any litigations, enforcement actions,
arbitrations, and any other proceedings against the applicable Key China Business Individual from
the courts and judicial authorities in all jurisdictions, including, but not limited to, the PRC, or
confirm with the judicial authorities that the applicable Key China Business Individual has settled
all of their debt obligations or legal responsibilities to such KCBI Releasing party and (ii) file and
execute any documents requested by the Key China Business Individual to evidence the above
release.

        Article 11.4(d) of the Plan further provides that, in connection with the releases described in
this Article 11.4(d) of the Plan, each KCBI Releasing Party shall waive all rights conferred by the
provisions of section 1542 of the California Civil Code and/or any similar state or federal law.
Section 1542 of the California Civil Code provides as follows: “A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

        Article 11.4(d) of the Plan further provides that, subject to the approval of the KCBI
Settlement by the Bankruptcy Court, entry of the Confirmation Order shall constitute the
Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the releases described in this
Article 11.4(d) of the Plan, which includes by reference each of the related provisions and
definitions contained in the Plan, and further, shall constitute its finding that each release described
in Article 11.4(d) is: (i) in exchange for the good and valuable consideration provided by the Key
China Business Individual, a good faith settlement and compromise of such claims; (ii) in the best
interests of the Debtor and all holders of Claims; (iii) fair, equitable, and reasonable; (iv) given and
made after due notice and opportunity for hearing; and (v) except as otherwise provided in this
Plan, a bar to any KCBI Releasing Party asserting any Claim, Cause of Action, or liability related
thereto, of any kind whatsoever, against the Key China Business Individual.

               e.       Release of Wei Gan

        Article 11.4(e) of the Plan provides that, on the effective date of any settlement agreement
under Bankruptcy Rule 9019 (a “WG Settlement”) regarding the Debtor’s claims against Wei Gan
and Wei Gan’s Claims against the Debtor, each holder of an Allowed Debt Claim shall be (i)
deemed to have released Wei Gan for personal liability on account of such holder’s Debt Claim in
every jurisdiction and (ii) agrees that it shall not assert any new (including through the amendment


                                                  40
Case 2:19-bk-24804-VZ          Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                    Desc
                               Main Document    Page 54 of 108


of an existing action), or continue to prosecute any existing, Causes of Action related to such Debt
Claim against Wei Gan for personal liability or derivatively in its capacity as a creditor of Wei Gan
in every jurisdiction. The consideration for the WG Settlement shall be administered by the Trust.

         Article 11.4(e) of the Plan further provides that, within ninety (90) days after the effective
date of the WG Settlement, each holder of an Allowed Debt Claim shall (i) take the steps and
provide the documents described in the Trust Agreement to (x) notify the applicable Chinese
Courts that Wei Gan and such holder have reached a settlement agreement that is embodied in and
has been implemented through the Plan and (y) request that the Chinese Court remove Wei Gan
from the China Debtor List and lift any China Restrictions, as applicable, and shall refrain from
taking any action to cause Wei Gan to be reinstated on the China Debtor List or be subject to the
China Restrictions and (ii) (x) withdraw or retract any litigations, enforcement actions,
arbitrations, and any other proceedings against Wei Gan from the courts and judicial authorities in
all jurisdictions, including, but not limited to, the PRC, or confirm with the judicial authorities that
Wei Gan has settled all of her debt obligations or legal responsibilities to such holder and (z) file
and execute any documents requested by Wei Gan to evidence the above release.

       Article 11.4(e) of the Plan further provides that, in connection with the releases described in
this Article 11.4(d) of the Plan, each holder of an Allowed Debt Claim shall waive all rights
conferred by the provisions of section 1542 of the California Civil Code and/or any similar state or
federal law. Section 1542 of the California Civil Code provides as follows: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED
HIS OR HER SETTLEMENT WITH THE DEBTOR.”

        Article 11.4(be) of the Plan further provides that, subject to the approval of the WG
Settlement by the Bankruptcy Court, entry of the Confirmation Order shall constitute the
Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the releases described in
Article 11.4(be) of the Plan, which includes by reference each of the related provisions and
definitions contained in the Plan, and further, shall constitute its finding that each release described
in Article 11.4(be) is: (i) in exchange for the good and valuable consideration provided by the
Released PartiesWei Gan, a good faith settlement and compromise of such Claimsclaims; (ii) in the
best interests of the Debtor and all holders of Claims; (iii) fair, equitable, and reasonable; (iv) given
and made after due notice and opportunity for hearing; and (v) except as otherwise provided in the
Plan, a bar to any of the Releasing Partiesholder of an Allowed Debt Claim asserting any Claim,
Cause of Action, or liability related thereto, of any kind whatsoever, against any of the Released
Parties or their propertyWei Gan.

                3.      Exculpation and Limitation of Liability

         Article 11.5 of the Plan provides that none of YT or the Reorganized Debtor, or the direct
or indirect affiliates, employees, advisors, attorneys, financial advisors, accountants, investment
bankers, agents, or other professionals (whether current or former, in each case, in his, her, or its
capacity as such) of YT or the Reorganized Debtor, or the Released Parties shall have or incur any
liability to, or be subject to any right of action by, any holder of a Claim, or any other party in
interest in the chapter 11 case, or any of their respective agents, employees, representatives,
financial advisors, attorneys or agents acting in such capacity, or direct or indirect affiliates, or any
of their successors or assigns, for any act or omission in connection with, relating to, or arising out
of, the chapter 11 case, formulation, negotiation, preparation, dissemination, confirmation,
solicitation, implementation, or administration of the Plan, the Plan Supplement and all documents


                                                   41
Case 2:19-bk-24804-VZ          Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                   Desc
                               Main Document    Page 55 of 108


contained or referred to therein, the Disclosure Statement, any contract, instrument, release or
other agreement or document created or entered into in connection with the Plan, or any other pre-
or postpetition act taken or omitted to be taken in connection with or in contemplation of the
restructuring of YT or confirming or consummating the Plan (including the distribution of any
property under the Plan); provided, however, that the foregoing provisions of Article 11.5 of the
Plan shall have no effect on the liability of any Person or Entity that results from any such act or
omission that is determined by a Final Order to have constituted willful misconduct, fraud, or gross
negligence and shall not impact the right of any holder of a Claim, or any other party to enforce the
terms of the Plan and the contracts, instruments, releases, and other agreements or documents
delivered in connection with the Plan. Without limiting the generality of the foregoing, YT and
YT’s direct or indirect affiliates, employees, advisors, attorneys, financial advisors, accountants,
investment bankers, agents and other professionals (whether current or former, in each case, in his,
her, or its capacity as such) shall, in all respects, be entitled to reasonably rely upon the advice of
counsel with respect to their duties and responsibilities under the Plan. The exculpated parties have
participated in good faith and in compliance with the applicable provisions of the Bankruptcy Code
with regard to the solicitation and distribution of the securities pursuant to the Plan, and, therefore,
are not, and on account of such distributions shall not be, liable at any time for the violation of any
applicable law, rule, or regulation governing the solicitation of acceptances or rejections of the Plan
or such distributions made pursuant to the Plan. This exculpation shall be in addition to, and not in
limitation of, all other releases, indemnities, exculpations, and any other applicable law or rules
protecting such exculpating parties from liability.

                4.      Injunctions

                a.      General

         Article 11.6(a) of the Plan provides that all Persons or Entities who have held, hold, or may
hold Claims (other than Claims that are reinstated under the Plan), and all other parties in interest
in the chapterChapter 11 caseCase, along with their respective current and former employees,
agents, officers, directors, principals, and direct and indirect affiliates, are permanently enjoined,
from and after the Effective Date, from, in respect of any Claim or Cause of Action released or
settled hereunder, (i) commencing, conducting, or continuing in any manner, directly or indirectly,
any suit, action, or other proceeding of any kind (including, without limitation, any proceeding in a
judicial, arbitral, administrative, or other forum) against the Released Parties, YTthe Key China
Business Individuals, Wei Gan, the Debtor, or the Reorganized Debtor, or in respect of any Claim
or Cause of Action released or settled hereunder; (ii) enforcing, levying, attaching, collecting, or
otherwise recovering by any manner or means, whether directly or indirectly, of any judgment,
award, decree, or order against the Released Parties, YTthe Key China Business Individuals, Wei
Gan, the Debtor, or the Reorganized Debtor; (iii) creating, perfecting, or enforcing in any manner,
directly or indirectly, any encumbrance of any kind against the Released Parties, YTthe Key China
Business Individuals, Wei Gan, the Debtor, or the Reorganized Debtor; (iv) asserting any right of
setoff, subrogation, or recoupment of any kind, against any obligation due from the Released
Parties, YT,the Key China Business Individuals, Wei Gan, the Debtor, or the Reorganized Debtor,
or against the property or interests in property of YT or the Debtor or Reorganized Debtor, on
account of such Claims; or (v) commencing or continuing in any manner any action or other
proceeding of any kind on account of, in connection with, or with respect to any such Claims
released or settled pursuant to the Plan; provided, however, that nothing contained herein shall
preclude such Entities from exercising their rights pursuant to and consistent with the terms
hereofof the Plan and the contracts, instruments, releases, and other agreements and documents
delivered under or in connection with the Plan.



                                                  42
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                                Main Document    Page 56 of 108


                b.      Injunction Against Interference With the Plan

        Article 11.6(b) of the Plan provides that upon entry of the Confirmation Order, all holders
of Claims and their respective current and former employees, agents, officers, directors, principals,
and direct and indirect affiliates shall be enjoined from taking any actions to interfere with the
implementation or consummation of the Plan. Each holder of an Allowed Claim, by accepting, or
being eligible to accept, distributions under or reinstatement of such Claim, as applicable, pursuant
to the Plan, shall be deemed to have consented to the injunction provisions set forth in Article 11.6
of the Plan.

J.      I. Conditions Precedent to Confirmation and the Effective Date

        Article 10.1 of the Plan sets forth the conditions precedent to confirmation of the Plan, which
consist of approval of the Disclosure Statement and entry of the Confirmation Order.

       Article 10.2 of the Plan sets forth the conditions precedent to the Effective Date, which consist of
the Confirmation Order becoming a Final Order, the Discharge Date having occurred, the documents
comprising the Plan Supplement (including the Trust Agreement) having been executed and delivered and
the conditions to effectiveness thereof having been satisfied, all actions and consents necessary to
implement the Plan having been effected (and all documents necessary to implement the Plan having been
executed and delivered and/or filed with applicable governmental units), and the receipt of necessary
governmental approvals.

        Article 10.3 of the Plan permits the Debtor to waive in writing any of the conditions precedent to
confirmation of the Plan or the Effective Date. Article 10.4 of the Plan provides that, in the event the
Effective Date does not occur due to the failure of the conditions precedent set forth in Article X of the
Plan, the Confirmation Order and Plan will be of no force and effect, no distributions shall be made, no
executory contracts or unexpired leases shall be deemed assumed, assumed and assigned, or rejected by
operation of the Plan, parties shall be restored to the pre-confirmation status quo ante, and nothing in the
Plan or Disclosure Statement will (i) release any Claims against the Debtor or any Claimsclaims
belonging to the Debtor, (ii) prejudice in any manner the rights of the Debtor or any other Entity, or (iii)
constitute an admission, acknowledgement, offer, or undertaking by the Debtor.

                                                    V.

                                              THE TRUST

        The following definitions are essential to understanding the Trust to be established under
the Plan.

         The Plan defines “Call Option” to mean that certain call option exercisable by the Debtor under
that certain Restructuring Agreement dated as of December 31, 2018, by and among Smart King, the
Debtor, Season Smart Limited, and the other parties thereto.

        The Plan defines “IPO” to mean an initial public offering on the New York Stock Exchange,
Nasdaq, the Hong Kong Stock Exchange, the London Stock Exchange, or any other internationally
recognized stock exchange (including in the PRC) with respect to the shares of outstanding capital stock
of Smart King or such other relevant listing vehicle, as applicable.

        The Plan defines “Liquidation Event” to mean a (a) liquidation through an assignment for the
benefit of creditors, a receivership, a case under chapter 7 of the Bankruptcy Code, or a similar insolvency
proceeding of Smart King or future public listing vehicle for the global subsidiaries of FF, (b) a


                                                    43
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 57 of 108


liquidating case of FF under chapter 11 of the Bankruptcy Code, or (c) a reorganization case of FF under
chapter 11 of the Bankruptcy Code that materially reduces the percentage ownership of the Trust other
than by virtue of an equity investment or equity incentive.

        The Plan defines “Smart King Transfer Right” to mean the Debtor’s contractual right to direct
Pacific Technology to direct FF Peak to direct FF Top to transfer the Trust Smart King Shares to the
Trust.

A.      Creation of the Trust

        Article 6.2 of the Plan provides that on or after the Effective Date, the Debtor or the Reorganized
Debtor shall (a) transfer the economic interests in 90,588,235 units (representing 100% of the issued and
outstanding units) of West Coast (the “West Coast Interests”) and (b) cause to be transferred 147,058,823
Class B shares of Smart King (the “Smart King Shares”) to (i) the 2020 Creditor Liquidating Trust for the
benefit of holders of Allowed Debt Claims (the “Creditor Trust”) and (ii) a trust for the benefit of holders
of Late Filed Debt Claims (the “Late Filed Debt Claims Reserve” and together with the Creditor Trust,
the “Trust”).

        Each holder of an Allowed Debt Claim or Allowed Late Filed Debt Claim shall receive a
beneficial interest (a “Trust Interest”) in the Creditor Trust or the Late Filed Debt Claims Reserve, as
applicable, based on the formulas set forth below. The Trust will preserve, hold, manage, and maximize
the Trust Assets (as defined below) for use in paying and satisfying the holders’ Claims upon the earlier
to occur of (x) the consummation of a LiquidityLiquidation Event or a Distribution Event (each as defined
below) and (y) the termination of the Trust in accordance with the Trust Agreement.

         Article 6.2 of the Plan provides that on the Effective Date, the managing member of Pacific
Technology shall amend that certain Third Amended and Restated Limited Liability Company Agreement
of Pacific Technology dated July 5, 2019 (the “PT LLCA”) to: (a) provide that the Trust is a member of
Pacific Technology and the holder of 100% of the preferred membership units of Pacific Technology
(the “Preferred PT Units”); (b) issue new units of Pacific Technology to the Trust (the “New PT Units”),
entitling the Trust to 100% of the economic value of 147,058,823 Class B shares of Smart King (the
“Trust Smart King Shares”); and (c) grant the Trust a fully paid-up warrant to receive the Trust Smart
King Shares consistent with the Smart King Transfer Right with no further action by the Debtor,
exercisable upon the dissolution of the Injunctions (the “Warrant”).

B.      The Trust Assets

         The assets of the Trust will consist of the following: (i) the economic interest in 90,588,235 units
of West Coast (representing 100% of the issued and outstanding units of West Coast); (ii) 147,058,823
Smart King Shares;100% of the Preferred PT Units; (ii) 100% of the New PT Units; (iii) the Warrant; (iv)
following the exercise of the Warrant and the indefeasible transfer of the Trust Smart King Shares to the
Trust, the Trust Smart King Shares; (v) any financial assets of the Debtor (i.e., accounts, security, or real
property) located in the PRC after satisfaction of any claims recoverable from such assets under
applicable law; (vi)      Yidao Claims; (vii) property transferred to the Trust under section 542 of the
Bankruptcy Code in accordance with Article 11.9 of the Plan; (viii) subject to certain rights of FF Global
in connection with respect to the Call Option, disposition of such Call Option as set forth below in Article
6.2(l) of the Plan; and (iiiix) the Trust Expense Funded Amountexpense funded amount contributed to the
Trust by a postpetition lender (the “Funding Source”) as provided in the Trust AgreementPlan Term Sheet
(collectively, the “Trust Assets”).




                                                     44
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 58 of 108


C.      Voting Rights With Respect to the Trust Assets

          The Trustee willshall exercise all voting rights, if any, with respect to the Trust Smart King
Shares as directed by FF Top Holding Ltd.; provided that the exercise of such voting rights shall be in
accordance with (i) the organizational and governing documents of Smart King, (ii) such other
agreements that are in effect as of the date of the Trust Agreement (including the certain Fourth Amended
and Restated Memorandum and Articles of Association of Smart King, adopted as of May 15, 2019), and
(iii) that certain Restructuring Agreement, dated as of December 31, 2018, by and among Smart King, YT
Season Smart Limited, a company formed under the laws of the British Virgin Islands, and the other
parties thereto, in each case, to the extent applicable.owned by the Trust after the exercise of the Warrant.
Prior to the occurrence of an IPO, the Debtor will use commercially reasonable efforts to provide the
Creditor Trust Committee (as defined below) with observer rights regarding the committee meetings held
by the committee of managers of FF Global.

D.      Late Filed Debt Claims Reserve

         On the Effective Date, the Debtor shall transfer 10% of the West Coast Interests and Smart King
Shares respectively toTrustee shall (i) establish the Late Filed Debt Claims Reserve for the benefit of
holders ofany Allowed Late Filed Debt Claims and (ii) transfer 10% of the Trust Assets to the Late Filed
Debt Claims Reserve. The Late Filed Debt Claims Reserve will have no operations other than to make
distributions to holders of Late Filed Debt Claims in accordance with the Distribution WaterfallTrust
Agreement and will be managed by the Trustee (as defined below) pursuant to a separate trust agreement
with substantially similar governance terms as the Trust Agreement. At the conclusion of the Standstill
Period, any unallocated assets in the Late Filed Debt Claims Reserve shall revert to the Creditor Trust for
the ratable benefit of holders of Allowed Debt Claims.

        In order for a Late Filed Debt Claim to be allowed and participate in the Late Filed Debt Claims
Reserve, the Debtor and the Trustee shall make commercially reasonable efforts to agree that allowance
of such Late Filed Debt Claim in a particular amount is in the best interests of the Debtor and the Trust. If
the Debtor and the Trustee do not agree to the allowance or amount of any Late Filed Debt Claim, the
Debtor may, upon notice and a hearing, seek entry of a Bankruptcy Court order allowing such Late Filed
Debt Claim (a “Late Filed Debt Claim Order”). In seeking any Late Filed Debt Claim Order, the Debtor
shall bear the burden of demonstrating to the Bankruptcy Court that allowance of such Late Filed Debt
Claim is in the best interests of the Debtor and the Trust.

         The Trustee shall have the right in its discretion to (i) exchange the Late Filed Debt Claims
Reserve’s portion of the West Coast Interests and Smart King Shares for direct Trust Interests in the
Creditor Trust, which shall provide the beneficiaries of the Late Filed Debt Claims Reserve with the same
share of distributions they are otherwise entitled to receive under the Distribution Waterfall, and (ii)
distribute such Trust Interests to the beneficiaries of the Late Filed Debt Claims Reserve in exchange for
their beneficial interests in the Late Filed Debt Claims Reserve.

         In order for a holder of a Late Filed Debt Claim to receive a distribution from the Late Filed Debt
Claims Reserve, such holder must execute a full release of the Debtor and his wife Wei Gan from
personal liability on all claims in every jurisdiction. Any distribution to a Late Filed Debt Claim shall be
from the Late Filed Debt Claims Reserve and holders of Late Filed Debt Claims shall have no recourse
against the Creditor Trust or the Debtor.

E.      Appointment of the Trustee

        On or after the Effective Date,There shall be one (1) trustee (the “Trustee”) shall be appointedof
the Trust. The initial Trustee will be disclosed in the Plan Supplement. Any successor Trustee shall be


                                                     45
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                        Desc
                                 Main Document    Page 59 of 108


selected by majority vote of the Creditor Trust Committee in accordance with the Trust Agreement, the
identity of which shall be disclosed prior to confirmation of the Plan. The Trust Agreement shallwhich
shall set forth certain criteria with respect to the relevant experience and independence
criteriaqualifications for the Trustee.

         The Trustee shall act as a fiduciary and shall not be personally liable in connection with the
affairs of the Trust or to any person except for such of the Trustee’s acts or omissions that constitute
fraud, willful misconduct, or gross negligence, as determined by a final order of a court of competent
jurisdiction. In addition, the Trustee shall be indemnified by the Trust against and held harmless by the
Trust from any losses, claims, damages, liabilities, or expenses (including without limitation, attorneys’
fees, disbursements, and related expenses) to which the Trustee may become subject in connection with
any action, suit, proceeding, or investigation brought or threatened against the Trustee in connection with
any matter arising out of or related to the Trust Agreement or the affairs of the Trust (other than in respect
of acts or omissions that constitute fraud, willful misconduct, or gross negligence, as determined by a
court of competent jurisdiction). The Trustee shall be entitled to obtain customary fiduciary and/or errors
and omissions liability insurance and engage independent legal counsel and financial advisors to assist
with its evaluation of any matters with respect to the Trust, including any LiquidityLiquidation Event.

         The Trustee shall be compensated by the Trust in an amount not to exceed $100,000 per annum
(unless approved by the Creditor Trust Committee)from Trust Assets pursuant to the Trust Agreement.
The Trustee shall be entitled to reimburse itself out of any available cash in the Trust, for its actual out-of-
pocket expenses and shall be indemnified by the Trust from Trust Assets against and from any and all
loss, liability, expense, or damage, which the Trustee may sustain in good faith and without willful
misconduct, gross negligence, or fraud in the exercise and performance of any of the powers and duties of
the Trustee under the Trust Agreement.

       The Trustee may resign upon not less than sixty (60) days’ advance written notice to the Creditor
Trust Committee so long as, with such resignation to take effect once a replacement trusteeTrustee has
been appointed.

        The Creditor Trust Committee may remove the Trustee in the event the Trustee commits any act
or omission that constitutes fraud, breach of fiduciary duty, willful misconduct, or gross negligence. Upon
the removal of the Trustee as set forth in the immediately preceding sentence, the Creditor Trust
Committee shall have the right to appoint a replacement Trustee, subject to approval by the Debtor
(which approval shall not be unreasonably withheld).

F.      Creditor Trust Committee

        Holders of Trust Interests will be represented by a committee that shall consist of a number of
holdersno more than five (5) creditors holding of Allowed Debt Claims, or their designees (the “Creditor
Trust Committee”), the responsibilities and governance of which are set forth in the Trust AgreementPlan
Term Sheet. The initial members of the Creditor Trust Committee must be acceptable to the Committee
and will be disclosed in the Plan Supplement.

G.      Term of the Trust

        The term of the Trust (the “Term”) will initially extend until the fifth (5th) anniversary of the
Effective Date (the “Initial Term”). If the completion of an IPO occurs during the Initial Term, the Term
and the Standstill Period shall be automatically extended through the conclusion of the selloff period for
the Marketable Securities as set forth on Exhibit B to the Plan Term Sheet. If the completion of the IPO
has not occurred during the Initial Term, the Trustee may elect to extend the Term for successive one-year



                                                      46
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                        Desc
                                 Main Document    Page 60 of 108


periods (or such other periods as the Trustee determines to be appropriate) to the extent necessary to
allow for orderly liquidation of any remaining Trust Assets.

         The term of the Trust will extend until the sixth (6th) anniversary of the effective date of the Trust
Agreement (such six (6)-year period, the “Initial Term”). The Creditor Trust Committee may, upon
delivery of written notice to the Trustee not later than ninety (90) days prior to the expiration of the Initial
Term, elect to extend the Initial Term for up to three (3) additional one (1)-year periods (each, a “Creditor
Extension Term”) to allow for orderly liquidation of any remaining Trust Assets. Subject to the
limitations set forth above, the Creditor Trust Committee may, upon delivery of written notice to the
Trustee not later than ninety (90) days prior to the expiration of the then-current Creditor Extension Term,
elect to extend such Creditor Extension Term.

        If the completion of an IPO occurs during the Initial Term, the Debtor may, upon delivery of
written notice to the Trustee and the Creditor Trust Committee not later than ninety (90) days prior to the
expiration of the Initial Term, elect to extend the Initial Term for up to three (3) additional one (1)-year
periods (each, a “YT Extension Term”) in his sole discretion to liquidate any Smart King Shares that
remain unsold as of the expiration of the Initial Term.

         The Trustee shall dissolve and wind up the Trust and distributiondistribute the Trust Assets upon
the expiration of (i) the Initial Term if no YT Extension Term or Creditor Extension Termextension
(automatic or otherwise) is exercised, or (ii) the expiration of the applicable YT Extension Term or
Creditor Extension Term, as applicableextended Term of the Trust. The Trustee may dissolve the Trust
before the end of the Initial Term, any Creditor Extension Term, or any YT Extensionextended Term if:
(xa) all Allowed Debt Claimof the Trust Assets have been distributed in accordance with the Distribution
Amounts are fully paid and satisfied andWaterfall the Debtor has approved the dissolution of the Trust or
(yb) upon thea liquidation, dissolution, or winding up of Smart King (a “Liquidity through an assignment
for the benefit of creditors, a receivership, a case under chapter 7 of the Bankruptcy Code, or a similar
insolvency proceeding of Smart King or future public listing vehicle for the global subsidiaries of FF, (c)
a liquidating case of FF under chapter 11 of the Bankruptcy Code, or (d) a reorganization case of FF
under chapter 11 of the Bankruptcy Code that materially reduces the percentage ownership of the Trust
other than by virtue of an equity investment or equity incentive (a “Liquidation Event”). Upon
termination of the Trust, the Trustee will obtain a valuation of the Trust Assets as of the termination date
(performed by an independent valuation firm selected by the Trustee and approved by the Creditor Trust
Committee and the Debtor) and shall, as promptly as practicable following the completion of the
independent valuation, distribute the Trust Assets in kind to the holders of Allowed Debt Claims in
accordance with the distribution waterfall set forth on Exhibit A to the Trust AgreementPlan Term Sheet.

H.      Expenses of the Trust

        The professional fees, costs, and other expenses incurred by the Trustee in connection with the
administration of the Trust shall be paid from the proceeds of the Trust Financing and the relevant Trust
Assets.

         On the effective date of the Trust Agreement, the Funding Source will contribute to the Trust as
part of the Trust Assets $600,000 in immediately available funds for the purposes of funding the Trust’s
administration during the first three (3) years of the Initial Term, including for retaining independent third
party advisors (legal counsel, an independent registered accounting firm, and an independent valuation
firm, among others), compensating the Trustee, and paying such other fees and expenses incidental to the
management and administration of the Trust Assets during the first three (3) years of the Initial Term. For
each year during the Initial Term thereafter, no later than thirty (30) days following the beginning of such
year, the Funding Source shall contribute to the Trust as part of the Trust Assets $200,000 in immediately



                                                      47
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                 Main Document    Page 61 of 108


available funds for the purposes of funding the Trust’s administration during such year (the expenses
referred to in this paragraph are referred to herein as the “Initial Trust Expenses”). For purposes of
clarification, in no event shall the Funding Source be required during the Initial Term to contribute to the
Trust as part of the Trust Assets more than $1,200,000.

         In the event that the Debtor elects to extend the duration of the Trust beyond the Initial Term
pursuant to a YT Extension Term, the Funding Source will contribute to the Trust as part of the Trust
Assets $200,000 in immediately available funds for the purposes of funding the Trust’s administration
during such YT Extension Term (such expenses, the “YT Extension Expenses”). In the event that the
Creditor Trust Committee elects to extend the duration of the Trust beyond the Initial Term, the holders of
Trust Interests shall obtain financing for the Trust in the amount of $200,000 in the aggregate for each
Creditor Extension Term (with each holder bearing his, her, or its pro rata share of such amount) for the
purposes of funding the Trust’s administration (the “Additional Trust Expenses” and, together with the
Initial Trust Expenses and the YT Extension Expenses the “Trust Expense Funded Amount”).

I.      Distribution of Trust Assets

On or after the completion of an IPO on the New York Stock Exchange, Nasdaq, the Hong Kong Stock
Exchange, the London Stock Exchange, or any other internationally recognized stock exchange with
respect to the shares of outstanding capital stock of Smart King or such other relevant listing vehicle, as
applicable, the Upon receipt of the distributable proceeds received by the Trust from (i)for any
disposition of Smart King Shares or (ii), or dividends or distributions in respect, of the Smart King Shares
or the interest in West Coast (eachany Trust Assets (such proceeds, the “Distributable Proceeds and such
an event, a “Distribution Event”), the Distributable Proceeds will be distributed in accordance with the
Distribution Waterfall upon the earlier of (i) sixty (60) days following the occurrence of such Distribution
Event, and (ii) the termination of the Trust.

         The Trustee may delay or defer the distribution of any proceedsDistributable Proceeds (whether
cash, securities, or other property) received by the Trustee in respect of the Trust Assets if the Trustee
determines that such deferral or delay is in the best interests of the holders of Trust Interests (including if
(i) the Trust or the Trust Assets are bound by an injunction, freeze order, judgment, or similar order or
proceeding affecting such distribution or (ii) such distribution would violate any court order or applicable
law).

        The decision as to when and how much of the Trust Assets to dispose of after an IPO will be
governed in accordance with the schedule attached as Exhibit B to the Trust Agreement Term Sheet, and
the Trustee will, in accordance with instructions in compliance with such schedule, sell, transfer, or
otherwise dispose of any securities that are listed (the “Marketable Securities”) in one or more open
market transactions, private placement, or derivative transactions. The proceeds shall be distributed in
accordance with the Distribution Waterfall.

         The schedule for disposition of shares of Smart King directly owned by the Trust and that are
registered under securities law or listed (the “Marketable Securities”) shall be governed in accordance
with Exhibit B to the Plan Term Sheet. The PT LLCA will include provisions that the managing member
of Pacific Technology will use commercially reasonable efforts to dispose of Marketable Securities
owned or controlled by Pacific Technology in which the Trust owns a beneficial interest on a similar
schedule until the priority distribution of $815.7 million in connection with the preferred units of Pacific
Technology is paid to the Trust. The Distributable Proceeds shall be distributed in accordance with the
Distribution Waterfall.

        At any time upon the Debtor’s request of the managing member of Pacific Technology, and
subject to applicable securities law, the Trustee willshall distribute the Marketable Securities in kind to


                                                      48
Case 2:19-bk-24804-VZ              Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                                   Main Document    Page 62 of 108


the holders of Trust Interests in lieu of any cash distribution. The value of the Marketable Securities
willshall be the average closing trading price for the five (5) consecutive trading days immediately prior
to the distribution.

J.      Distribution Waterfall

         The Trust Assets of the Creditor Trust and the Late Filed Debt Claims Reserve shall be
distributed to the Funding Source, holders of eligible Claims that made a Trust Election, holders of the
Trust Interests, and the Debtor as follows:

           i.       First, pro rata from the Creditor Trust and the Late Filed Debt Claims Reserve, to the
                    Funding Source, an amount equal to the amount contributed by the Funding Source
                    during the Initial Term to provide for (x) the Initial Trust Expenses and (y) the YT
                    Extension Expenses, if any;to repay the Trust Financing, if any, pursuant to the terms
                    thereof and the Trust Agreement;

                ii. Second, pro rata from the Creditor Trust and the Late Filed Debt Claims Reserve, to each
                     holder of Trust Interests, an amount equal to such holder’s pro rata share of the
                     Additional Trust Expenses, if any;

          ii.       iii. Third, pro rata from the Creditor Trust and the Late Filed Debt Claims
                    ReserveSecond, to each holder of an Administrative Expense Claim, Priority Tax Claim,
                    Priority Non-Tax Claim, or U.S. Secured Claim that has made a Trust Election, equal to
                    the Allowed amount of such Claim plus the applicable interest rate provided in the Trust
                    Agreement;

                iv. Fourth, the remaining Trust Assets of the Late Filed Debt Claims Reserve, to holders of
                    Late Filed Debt Claims, an amount equal to such holder’s pro rata share of the remaining
                    Trust Assets held in the Late Filed Debt Claims Reserve (after accounting for the
                    distributions pursuant to clauses (i) through (iii) above, if any), until such holder has
                    received aggregate distributions (in cash or in kind) pursuant to this clause (iv) equal to
                    the lessor of (x) such holder’s pro rata share of remaining Trust Assets that would be
                    available to satisfy all Allowed Debt Claims and Late Filed Debt Claims; and (y) the full
                    amount of such Late Filed Debt Claim as verified by the Trustee;

                v. Fifth, to the Creditor Trust, 100% of the amount of the remaining Trust Assets held in the
                    Late Filed Debt Claims Reserve (after accounting for the distributions pursuant to clauses
                    (i) through (iv) above), if any;

         iii.       vi. Sixth, the Trust Assets remaining in the Creditor Trust after distributions pursuant to
                    clauses (i) through (iii) above and contributions from clause (v) above, to holdersThird,
                    to (x) holder of Allowed Debt Claims, an amount equal to such holder’s pro rata
                    share95% of the remaining proceeds held in the Creditor TrustTrust Assets, if any, and
                    (y) the Debtor, 5% of the remaining Trust Assets, if any, until sucheach holder of an
                    Allowed Debt Claim has received aggregate distributionsTrust Distributions (in cash or
                    in kind) pursuant to this clause (viiii) equal to the full amount of such holder’s Allowed
                    Debt Claim Distribution Amount; and

         iv.        Fourth, after all holders of Allowed Debt Claims have received Trust Distributions equal
                    to their respective Allowed Debt Claim Distribution Amounts, any remaining Trust
                    Assets shall be allocated between the holders of Allowed Debt Claims (to be further
                    allocated pro rata based on their respective Allowed Debt Claim Allocation Amounts)


                                                        49
Case 2:19-bk-24804-VZ          Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                               Main Document    Page 63 of 108


                and the Debtor, as follows:

                                                The Debtor              Holders of Allowed Debt Claims
       Amounts less than $1B                         50%                              50%
       Amounts greater than $1B <                    70%                              30%
       $2B
       Amounts greater than $2B <                    80%                              20%
       $3B
       Amounts greater than $3B                     100%                                -
vii. Seventh, to the Debtor, 100% of the amount of the remaining proceeds (after accounting for the
distributions pursuant to clauses (i), (ii), (iii), (iv), and (vi) above), if any.

                                                   VI.

                                   HYPOTHETICAL SCENARIOS

         In order to align incentives of YT with the equity holders of Smart King, including the holders of
Trust Interests, Smart King will enter into the 2020Future Equity Incentive Plan with YT and certain key
members of management, conditioned on the consummation of the Plan. See Article II.C.5 above entitled
“2020Future Equity Incentive Plan.” The 2020Future Equity Incentive Plan will provide equity
consideration to YT based upon Smart King’s valuation at the time of a Distribution Event. In addition,
Smart King is currently seeking Series B Equity Financing in the amount of $850 million in order to
proceed to production of FF91. The terms and conditions of the financing have not been determined. See
Article II.C.6 above entitled “FF’sthe FF Group’s Strategy.”

        In order to provide financing for the Restructuring, YT obtained a secured loan from Pacific
Technology, an affiliate, in the amount of $2,677,629. In addition, in connection with the Trust, YT
expects to obtain additional financing, and as discussed in Article VIIIII.D above, YT will be filing a
motion for approval of the DIP Facility. These loans may be repaid from a priority distribution by the
Trust.

         The recoveries under the Restructuring are dependent on Smart King’s value. In order to illustrate
recoveries under different valuation scenarios of Smart King, YT has prepared the following chart with
the following assumptions:

               Series B Equity Financing will dilute equity interests by 33%;
               Smart King’s IPO will dilute equity interests by 25%;
               Smart King’s IPO will take place in the first quarter of 2021;
               Total amount of claims for distribution purposes is $2.33 billion; and
               The 2020Future Equity Incentive Plan will be distributed in full (see Article II.C.5 above
                entitled “2020Future Equity Incentive Plan.”).

         The hypothetical figures set forth in the table below are estimates only and reflect various
generalizations and assumptions by YT and his advisors. Such estimates, generalizations, and
assumptions are considered reasonable by YT and his advisors, although they may prove to have been
incorrect or unfounded; further, they are hypothetical estimates only and are inherently subject to
significant economic, competitive, tax, and other risks and uncertainties beyond the control of YT, Smart
King, or the FF Group, including those described in Article IX of this Disclosure Statement under “Risks
Related to the FF Group and its Business that may Adversely Affect the Trust Interests,” “Risks Related
to the Industry,” and “Risks Related to FF’sthe FF Group’s Operations in the PRC.”



                                                    50
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 64 of 108



Distribution from Creditor Trust         Smart King Total Equity Value Under Different IPO Prices
    (Millionsmillions of USD)                             (Millionsmillions of USD)
                                       $5,000(Post series B) $10,000(Post IPO) $21,000(Post IPO)
     Aggregate Distribution
Distribution to Creditors                     $1,144                  $1,417                  $2,341
Creditor Recovery Percentage                  49.10%                  60.82%                 100.47%

         As illustrated in the following table, the 2020 Equity Incentive Plan will result in various degrees
of dilution, depending on Smart King’s future valuation:

     Smart King Value
                                        $5,000                  $10,000                     $21,000
       (in millions)
                                          2%                 Additional 3%               Additional 3%
Dilution                            (Post series B)           (Post IPO)                  (Post IPO)

                                                      VII.

                         CERTAIN RISK FACTORS TO BE CONSIDERED

     HOLDERS OF CLAIMS IN CLASS 3 SHOULD READ AND CONSIDER CAREFULLY THE
FACTORS SET FORTH BELOW, AS WELL AS THE OTHER INFORMATION SET FORTH IN
THIS DISCLOSURE STATEMENT (AND THE DOCUMENTS DELIVERED TOGETHER
HEREWITH OR INCORPORATED BY REFERENCE HEREIN), PRIOR TO VOTING TO ACCEPT
OR REJECT THE PLAN. THESE FACTORS SHOULD NOT, HOWEVER, BE REGARDED AS
CONSTITUTING THE ONLY RISKS INVOLVED IN CONNECTION WITH THE PLAN AND ITS
IMPLEMENTATION.

      THESE RISK FACTORS CONTAIN CERTAIN STATEMENTS THAT ARE FORWARD-
LOOKING STATEMENTS. THESE STATEMENTS ARE SUBJECT TO A NUMBER OF
ASSUMPTIONS, RISKS, AND UNCERTAINTIES, MANY OF WHICH ARE BEYOND THE
CONTROL OF THE DEBTOR. IF ANY OF THE FOLLOWING RISKS OR OTHER UNFORESEEN
EVENTS ACTUALLY OCCUR, FF’STHE FF GROUP’S BUSINESS, ITS FINANCIAL CONDITION
AND THE RESULTS OF ITS OPERATIONS, AND THEREFORE THE VALUE OF THE TRUST
INTERESTS COULD BE MATERIALLY AND ADVERSELY AFFECTED. YOUR TRUST
INTEREST WILL ENTITLE YOU TO YOUR RESPECTIVE PORTION OF THE BENEFICIAL
INTEREST IN THE TRUST, WHICH HOLDS ALL OF YT’S ECONOMIC INTEREST IN THE FF
GROUP AS “TRUST ASSETS.” AS A RESULT, THE VALUE OF THE TRUST ASSETS ARE
ENTIRELY RELIANT ON THE VALUE OF THE EQUITY INTERESTS OF FFSMART KING,
WHICH WOULD BE DETERMINED AND AFFECTED BY FF’STHE FF GROUP’S BUSINESS,
PROSPECTS FINANCIAL CONDITION, AND RESULTS OF OPERATIONS. HOLDERS OF
CLAIMS ARE CAUTIONED THAT THE FORWARD-LOOKING STATEMENTS SPEAK AS OF
THE DATE MADE AND ARE NOT GUARANTEES OF FUTURE PERFORMANCE. ACTUAL
RESULTS OR DEVELOPMENTS MAY DIFFER MATERIALLY FROM THE EXPECTATIONS
EXPRESSED OR IMPLIED IN THE FORWARD-LOOKING STATEMENTS. NO PARTY,
INCLUDING, WITHOUT LIMITATION, THE DEBTOR OR THE REORGANIZED DEBTOR,
UNDERTAKES AN OBLIGATION TO UPDATE ANY SUCH STATEMENTS.




                                                      51
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                         Desc
                                 Main Document    Page 65 of 108


A.      Risks Related to the Plan

The Plan May Not Be Confirmed

         There is no assurance that the Bankruptcy Court will confirm the Plan. Even if all Classes vote to
accept the Plan, the Bankruptcy Court could still decline to confirm the Plan if it finds that any of the
statutory requirements for confirmation have not been met. Moreover, there can be no assurance that
modifications to the Plan will not be required for confirmation or that such modifications would not
necessitate the re-solicitation of votes. If the Plan is not confirmed, it is unclear what distributions, if any,
holders of Claims ultimately would receive with respect to their Allowed Claims.

Failure to Consummate the Plan

         The Plan provides for certain conditions that must be satisfied (or waived) prior to the Effective
Date. As the date of filing this Disclosure Statement, there can be no assurance that any or all of the
conditions in the Plan will be satisfied (or waived). Accordingly, there can be no assurance that the Plan
will be confirmed by the Bankruptcy Court. Further, if the Plan is confirmed, there can be no assurance
that the Plan will be consummated.

If the Plan is not consummated, YT may seek restructuring alternatives that result in less value to
holders of claims against YT than they would receive pursuant to the Plan.

        If YT does not consummate the Plan, he may be required to pursue an alternative plan or plans of
reorganization, either under the Bankruptcy Code or otherwise. There can be no assurance that YT would
be able to effect any such alternative plan or reorganization or that any such alternative plan or
reorganization would be on terms as favorable to the holders of claims against YT as the terms of the
Plan. In addition, certain of YT’s creditors may seek relief from the automatic stay to take certain legal
actions against YT, which could include foreclosure or liquidation of YT’s assets. If a liquidation or
protracted reorganization of YT were to occur, there is a substantial risk that the value of YT’s assets (and
ultimately the value of the FF Group) would be substantially eroded to the detriment of all stakeholders. If
an alternative plan of reorganization could not be implemented, it is likely that YT would have to
liquidate his assets, in which case it is likely that holders of claims against YT would receive less than
they would have received pursuant to the Plan.

If consummation of the Plan is delayed, the FF Group may not be able to obtain financing.

        After the consummation of the Plan, the FF Group would need to obtain financing to provide it
with the financial capacity necessary to fund its operations and proceed with its business plan. Securing
financing for the FF Group is dependent upon a number of factors, some of which are beyond FF’sthe FF
Group’s or YT’s control. If the Plan is not consummated on a timely basis, the FF Group may be unable
to negotiate acceptable terms for such an arrangement. The challenges of obtaining financing would be
exacerbated by adverse conditions in the general economy and the volatility and tightness in the financial
and credit markets. An inability to obtain financing on a timely basis and/or on reasonable commercial
terms, or at all, could have an adverse effect on FF’sthe FF Group’s business, financial condition, and
operating results or ability to continue as a going concern.

The exchange of the Debt Claims for Trust Interests does not reflect any independent valuation of
FFSmart King.

        YT has not obtained or requested a determination from any third party as to the value of FFSmart
King or the Trust Interests. In particular, the future value of the Trust Interests, including the right to
receive any distributions or other payments, will depend on YT’s ability to consummate the Plan, as well


                                                       52
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                 Main Document    Page 66 of 108


as FF’sthe FF Group’s ability to obtain the financing necessary to fund its operations and proceed with its
business plan.

YT may withdraw, amend, cancel, or delay the Plan in his sole and absolute discretion.

        To the fullest extent permitted by applicable law, YT reserves the right to withdraw, amend,
cancel, or delay the Plan (or any part of the Plan), before or after the Voting Deadline. The potential
impact of any such action on the holders of Claims cannot presently be foreseen but may include a change
in the economic impact of the Plan or could make it significantly less likely that YT will be able to
consummate the Plan. You will not have any right to vote on, or to be consulted in connection with, YT’s
decision regarding whether to withdraw, amend, cancel, or delay the Plan or any part thereof.

FF’sSmart King’s future value, and therefore the value of your interest in the Trust is uncertain. The
hypothetical figures set forth in the table in Article VI of this Disclosure Statement are based on
generalizations and assumptions that may not prove to be accurate.

        The hypothetical figures set forth in the table in Article VI of this Disclosure Statement are
estimates only and reflect various generalizations and assumptions by YT and management of FF. Such
estimates, generalizations and assumptions are considered reasonable by YT and management, although
they may prove to have been incorrect or unfounded; further, they are hypothetical estimates only and are
inherently subject to significant economic, competitive, tax, and other risks and uncertainties beyond the
control of YT or the FF Group, including the additional risks set forth herein under “Risks Related to the
FF Group and its Business that may Adversely Affect the Trust Interests,” “Risks Related to the Industry”
and “Risks Related to FF’sthe FF Group’s Operation in the PRC.” There can be no assurance that the
hypothetical returns described in such will be realized, and actual results may vary materially and
adversely from the hypothetical estimates set forth therein. To the extent the future value of FFSmart
King is materially less than described in the table, the value of your interest in the Trust will be negatively
affected.

B.       Risks Related to Smart King,the FF, Group and Theirits Business that may Adversely
         Affect the Trust Interests

Smart KingThe FF Group has substantial existing indebtedness and may incur substantial additional
indebtedness in the future, and Smart Kingthe FF Group may not be able to refinance its current
borrowings on terms that are acceptable to it, or at all.

         Smart KingThe FF Group has a substantial amount of indebtedness as disclosed herein, and may
continue to incur additional indebtedness from time to time to support its operations. If Smart Kingthe FF
Group incurs additional debt, the risks that it faces as a result of its indebtedness and leverage could
intensify. The substantial existing debt and the incurrence of any additional debt of Smart Kingthe FF
Group could:

        limit Smart King’sthe FF Group’s ability to satisfy its obligations under certain debt instruments,
         including the bridge facility agreements;

        in the event Smart Kingthe FF Group is not able to renew or refinance existing indebtedness as it
         becomes, cause Smart Kingthe FF Group to seek bankruptcy protection or enter into other
         insolvency proceedings;

        increase its vulnerability to adverse general economic and industry conditions;




                                                      53
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                                Main Document    Page 67 of 108



       require it to dedicate a substantial portion of its cash flow from operations to servicing and
        repaying indebtedness, thereby reducing the availability of cash flow to fund its working capital,
        capital expenditures, and other general corporate purposes;

       increase its exposure to interest rate and exchange rate fluctuations;

       limit Smart King’sthe FF Group’s ability to borrow additional funds and impose additional
        financial and other restrictions on it; and

       increase the cost of additional financing.

         Because the majority of Smart King’sthe FF Group’s indebtedness is short-term indebtedness,
Smart Kingthe FF Group may suffer a near-term liquidity problem if it is unable to refinance these
borrowings as they become due. As of July 31, 2019, Smart King’sthe FF Group’s current liabilities
amounted to $734.3 million, with outstanding note payables of $402.1 million to related-party lenders and
third-party lenders, respectively. Smart KingThe FF Group has defaulted on some of the notes, and is
currently in negotiation with such lenders for extensions or conversion of notes into equity. Several other
notes will mature by the end of 2019. For example, FF’sa secured note of approximately $45.0 million
issued to certain purchasers pursuant to the note purchase agreement with U.S. Bank National Association
became due on October 31, 2019, however. However, FF obtained an extension of the maturity date to
May 31, 2020. Certain of the notes entered into by the lenders and Smart King provided an increasing
interest rate per annum. There is no assurance that Smart Kingthe FF Group will be able to obtain
extensions, or renew certain notes in the future at commercially acceptable rates, or obtain sufficient
alternative funding on reasonable terms, or at all, to settle the notes.

         The commercial banks, financial institutions and individual lenders may have concerns in
providing or renewing financing for FF’sthe FF Group’s operations, especially if a significant portion of
their lending to Smart Kingthe FF Group has not been repaid as of the date of this Disclosure Statement
and may continue to remain outstanding for an indeterminate period of time. The United States and
Chinese governments may also pass measures to tighten credit available in the markets. Any future
monetary tightening measures as well as other monetary, fiscal and industrial policy changes by those
governments could materially and adversely affect FF’sthe FF Group’s cost and availability of financing,
liquidity, and access to capital, and ability to operate its business. Unless Smart Kingthe FF Group is
successful in obtaining extensions, refinancing, or waivers with respect to certain indebtedness that is or
will come due in the near future, or that is currently in default, Smart Kingthe FF Group is not expected to
have sufficient liquidity to remain as a going concern. Furthermore, even if it is able to obtain such
extensions, refinancing or waivers, Smart Kingthe FF Group must be able to consummate the Series B
Equity Financing or a similar financing by early 2020, or Smart Kingthe FF Group will again face
financing challenges that may call into question its ability to continue as a going concern. There can be no
assurance that Smart Kingthe FF Group will be able to obtain any such extensions, refinancing or waivers
or consummate the Series B Equity Financing or similar financing on a timely basis or on reasonable
commercial terms, or at all.

Smart KingThe FF Group is operating, and will continue to operate, with a working capital deficit and
has limited cash availability and liquidity, and if Smart Kingthe FF Group cannot close equity
financing as planned, there exist doubts and uncertainties as to its ability to continue as a going
concern.

        Smart KingThe FF Group has been operating for the past one year under limited cash availability
and liquidity. It incurred a net loss of $477.8 million and $103.1 million, respectively, in 2018 and during
the seven months ended July 31, 2019, and had an accumulated loss of $2.15 billion as of July 31, 2019.


                                                     54
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                                Main Document    Page 68 of 108


Given Smart King’sthe FF Group’s current limited cash availability and liquidity, there is a concern as to
Smart King’sthe FF Group’s ability to pay its debts and liabilities as they come due and to continue as a
going concern. For more information, see “Management’s Discussion and Analysis of Financial
Condition and Results of Operations of Smart King Ltd.the FF Group,” attached hereto as Exhibit C.

        As Smart Kingthe FF Group has substantial indebtedness in the PRC and the United States, there
are doubts and uncertainties about Smart King’sthe FF Group’s ability to service its existing debts and to
continue its operations. The annual interest rates for Smart King’sthe FF Group’s borrowings from third
party lenders generally varied from 8.99% to 13% as of December 31, 2018, which may be raised in the
event of default. In order to refinance its existing borrowings, Smart Kingthe FF Group may need to
borrow with even higher interest rates, if Smart Kingthe FF Group cannot close equity financing as
planned The doubts and uncertainties about Smart King’sthe FF Group’s ability to service its debts and
continue its operations may result in concerns of its creditors, suppliers, customers and other
counterparties, which could hinder Smart King’sthe FF Group’s ability to conduct operation in the
ordinary course of business and to raise financing on a reasonable terms, which may result in Smart
King’sthe FF Group’s inability to continue as a going concern.

         From time to time, Smart Kingthe FF Group pledged its properties in the United States as
collateral for certain borrowings, which Smart Kingthe FF Group has not fully paid off as of the date of
this Disclosure Statement. For example, pursuant to the note purchase agreement dated April 29, 2019,
entered into with U.S. Bank National Association and certain purchasers, and with Birch Lake as the
agent and collateral agent, substantiallySubstantially all of Smart King’s tangible and intangible assets
have been pledged as collateral. Smart King’s operations may be disrupted if it fails to pay off the
borrowings and the creditors decide to take enforcement measures, which would materially and adversely
affect Smart King’sthe FF Group’s business, results of operations, financial condition, and future
prospects.

         Furthermore, Smart King’sthe FF Group’s ability to satisfy its outstanding and future debt and
other obligations by its self-generated revenues may largely depend upon its planned commercialization
and the performance of FF’s electric vehicles, including the FF 91 and the FF 81, which are subject to the
factors, including FF’s ability to secure funds, as well as factors which are beyond Smart King’sthe FF
Group’s control, including general economic conditions, technological trends in the automotive industry
and competitors in the EV electric vehicle markets by the time the electric vehicles are manufactured and
sold.

The FF Group has not commenced production of any model, and has not generated any revenue since
its inception. There are uncertainties concerning its ability to develop, manufacture, market, sell and
deliver electric vehicles of quality and appeal to customers, on schedule, and on a scale to achieve
profitability.

         The FF Group is in its development stage. It has not generated revenue since its inception in 2014
and has not commenced production of any model as of the date of this Disclosure Statement. FF’sThe FF
Group’s future business depends in large part on its ability to execute on its plans to develop, manufacture,
market, sell and deliver its electric vehicles, including the FF 91, the FF 81 and other planned electric
vehicle models that appeal to customers. In general, FF’sthe FF Group’s development, manufacturing,
and sale of its planned volume manufactured vehicle is subject to various risks, including those with
respect to:

       FF’sthe FF Group’s ability to secure sufficient funding;




                                                    55
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                     Desc
                                Main Document    Page 69 of 108



       the appropriate selection and design of the equipment to accurately manufacture the electric
        vehicles within specified design tolerances;

       compliance with environmental, workplace safety and similar regulations;

       channels to secure necessary components from suppliers on acceptable terms and in a timely
        manner;

       FF’sthe FF Group’s ability to attract, recruit, hire, and train skilled employees;

       quality controls;

       FF’sthe FF Group’s ability to keep up with the technological development, estimated sales efforts,
        or after sale support, including charging;

       consumer expectations which are subject to change and affected by technological trends; and

       other delays and cost overruns.

        Any of the foregoing risks could have a material adverse effect on FF’sthe FF Group’s business,
prospects, results of operations and financial condition, and ability to continue as a going concern, and
therefore the value of the Trust Interests.

The FF Group may experience delays in realizing its projected timelines, cost, and volume targets
for the production and ramp of its FF 91 vehicle, which could harm its business, prospects, financial
condition, and operating results.

        FF’sThe FF Group’s current business depends in large part on its ability to execute on its plans to
manufacture, market and sell the FF 91 vehicle on a scale that may achieve profitability. Historically, the
FF Group has missed its planned timeline to produce the FF 91. The FF Group has not commenced
production of the FF 91. Although FF’sthe FF Group’s plan is to start its production within nine months
after Smart Kingthe FF Group has completed its pending Series B Equity Financing, the commitment of
any potential investors have not been secured and there is no assurance such financing will be obtained on
a timely basis, on commercially reasonably terms, or at all. Assuming the FF Group secures necessary
funding, the FF Group expects that its Hanford, California manufacturing facility will have the capacity to
produce 10,000 units of the FF 91 beginning in 2021, while the FF Group expects to deliver 100 units to
the market by the IPO of Smart King’s shares (targeted for as early as early-to-mid-2021).

         The FF Group has no experience to date in manufacturing vehicles, and in order to successfully
produce a high volume of vehicles, the FF Group will need to complete the implementation and ramp of
efficient and cost-effective manufacturing capabilities, processes and supply chains necessary to support
the volumes that the FF Group is targeting. The FF 91 production plan has generally required and will
require significant investments of cash and management resources.

        FF’sThe FF Group’s production plan for the FF 91 is based on many key assumptions, including:

       that the FF Group obtains the necessary financing to complete its build-out plans;

       that the FF Group will be able to fully build out its Hanford manufacturing facility in a timely
        manner;



                                                     56
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                    Desc
                                Main Document    Page 70 of 108



       that the equipment and processes that the FF Group has selected for FF 91 production will be able
        to accurately manufacture high volumes of FF 91 vehicles within specified design tolerances and
        with high quality;

       complete ramping high volume production of FF 91 at the Hanford manufacturing facility
        without exceeding FF’sFF Group’s projected costs and on its projected timeline;

       that the FF Group will be able to maintain suppliers for the necessary components on terms and
        conditions that are reasonably acceptable and that the FF Group will be able to obtain
        components on a timely basis and in the necessary quantities to support high volume production
        and the number of FF 91 reservations; and

       that the FF Group will be able to attract, recruit, hire, train, and retain skilled employees,
        including employees on the production line, to operate its Hanford manufacturing facility for the
        FF 91.

         If one or more of the foregoing assumptions turns out to be incorrect, FF’sthe FF Group’s ability
to meet its FF 91 projections on time and at volumes and prices that are profitable, the number of FF 91
reservations, as well as FF’sthe FF Group’s business, prospects, reputation, operating results, and
financial condition, may be materially and adversely impacted. In any such event, the value of the Trust
Interests could be materially impaired.

It is expected that there would be further increases in Smart King’sthe FF Group’s costs and expenses
that would result in continuing losses for at least the foreseeable future.

        Smart KingThe FF Group incurred a net loss of $477.8 million and $103.1 million, respectively,
in 2018 and the seven months ended July 31, 2019, and had an accumulated loss of $2.15 billion as of
July 31, 2019. Smart KingThe FF Group has had net losses in each quarter since its inception, and will
continue to incur operating and net losses each quarter until at least the time it begins significant
deliveries of the FF 91, which is not expected to occur until 2021, and may occur later. There is no
assurance that the FF 91, the FF 81 or other planned electric vehicles will be commercially successful,
even when they are successfully manufactured. There is also no assurance that the FF Group is to ever
achieve profitability.

         The rate at which Smart Kingthe FF Group will incur costs and losses in future periods from
current levels may increase significantly, as the FF Group:

       continues to develop the FF 91, FF 81 and other planned electric vehicle models;

       develops and equips its manufacturing facility in Hanford, California to produce the FF 91, and
        secures manufacturing capabilities in the PRC for FF’sFF Group’s planned electric vehicle to be
        manufactured and sold in the PRC;

       builds up inventories of parts and components for the FF 91;

       develops and expands its design, development, maintenance, servicing and repair capabilities;

       opens offlinethe FF Group’s self-owned stores; and

       increases its sales and marketing activities.



                                                        57
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                 Main Document    Page 71 of 108


        These efforts may be more expensive than the FF Group currently anticipates or these efforts may
not result in increases in its revenues, which would further increase its losses. As the FF Group is seeking
funding to realize its business operations plan based on its estimated capital requirements, any cost
overrun that deviates from its estimate may materially and adversely affect FF’sthe FF Group’s business,
prospects, financial condition, and results of operations.

The Vendor Trust program established by the FF Group may not fully resolve the disputes with its
contractors and suppliers.

         On April 29, 2019, as part of its financing efforts and to regain support from its contractors and
suppliers, the FF Group created the Vendor Trust securing past due payables up to $150 million with
substantially all of its tangible and intangible assets. Participating vendors have the benefit of a first lien
with third payment priority on assets of the FF and its affiliatesGroup, and are also entitled to certain
interim distributions from the trust and interests. As of the date of this Disclosure Statement, vendors
owed aggregate trade payable of $141.0 million have agreed to participate in the trust, which FF estimates
to constitute all past due amounts for approximately 80% of its suppliers. FF intends to pay off the
payables of the suppliers participating in the trust with the equity financing that it has raised. However,
there is no assurance that the funding will be available. In the event that FF fails to secure capital to pay
off the payables in the Vendor Trust upon its maturity, and/or the vendors decide to enforce the collateral
when FF defaults, FF’sthe FF Group’s business and operations will be materially disrupted, and it will
call into question whether the FF Group can continue as a going concern.

         FF Group believes the Vendor Trust will increase its contractors’ and suppliers’ confidence in it
and secure their continued cooperation in the production of the FF 91. However, the Vendor Trust will
not be able to satisfy the overdue payments from all suppliers. Although several major vendors that
initiated proceedings against FF have settled their respective claims by participating in the Vendor Trust,
as of the date of this Disclosure Statement, litigation proceedings with five vendors who did not
participate in the Vendor Trust remain pending. If the suppliers do not participate, or withdraw from, the
Vendor Trust, FF Group will continue to face uncertainty in its supply chains, risks of threatened legal or
administrative proceedings and persistent liquidity problems. Most importantly, FF Group may not be
able to timely produce the FF 91 or launch the FF 81 or other electric vehicles as planned if certain key
contractors and suppliers terminate their cooperation with FF Group and the FF Group may not find
alternatives with acceptable terms, if at all.

The FF and Smart KingGroup may have difficulties in attracting funding, and the production and
ramp up of the FF 91 and the development of the FF 81 may be materially and adversely affected. As
the Trust Interests derive their value from the value of the equity in the FF Group, the value of the
Trust Interests may be materially impaired to the extent the value of the FF Group decreases.

         The FF Group operates in a capital intensive industry and requires a significant amount of cash to
fund its operations. In particular, the FF Group needs a substantial amount of funding for the production
and ramp up of the FF 91 and to develop the FF 81, including for the capital expenditures related to the
build out of its Hanford, California manufacturing facility. It also needs cash to repay its existing debts
and borrowings, including secured senior debts, many of which will mature beforein the endbeginning of
20192020.

         There is no assurance that the FF Group will have sufficient cash flow or other financing
available for its vehicle development and production, or that it will be able to achieve sufficient pre-sales,
if any, to fund its business operations. The FF and Smart KingGroup will need to secure external funding
through one or more private placements of its equity securities, debt financing and/or IPO, the results of
which cannot be assumed. If the FF and/or Smart King areGroup is unable to obtain funding in a timely


                                                      58
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                                Main Document    Page 72 of 108


manner or on commercially acceptable terms, or at all, its business and operation may be materially and
adversely affected, and may impact whether the FF Group can continue as a going concern.

          The limited operating history and financial distress of the FF Group could create obstacles for
FF’s and Smart King’sthe FF Group’s current financing plans and Smart King’s future plan to launch an
IPO of its shares. Smart KingThe FF Group is currently seeking the Series B Equity Financing from
investors for approximately $850 million. In addition, Smart King’sthe FF Group’s business plan
envisions another substantial equity raise, which could be in the form of an IPO within 15 months after
the Series B Equity Financing is secured. While Smart Kingthe FF Group is engaged in discussions with
potential investors of the Series B Equity Financing as of the date of this Disclosure Statement, there are
no commitments for additional funding and no assurance can be made as to whether funding will be
available, and if so, how much and on what terms. There are uncertainties as to the timing, amount, terms
and conditions of financing that the FF or Smart KingGroup may be able to secure. Given Smart
King’sFF Group’s current indebtedness and financial situation, it may be forced to accept financing
terms, if any, with more stringent undertakings and covenants, which may materially and adversely
restrict and affect FF’sFF Group’s business operations.

         Furthermore, YT, the former chief executive officer and the current chief product and customer
officer of FF, has recently been the subject of negative press related to his debts and any
investigationinvestigations by the China Securities Regulatory Commission into the delisting from the
Shenzhen Stock Exchange, of the shares of certain company where YT served as the chief executive
offer. There is no assurance that such negative publicity, although not directly related to the FF or Smart
KingGroup, would not adversely affect FF’s or Smart King’sthe FF Group’s ability to raise additional
capital. Furthermore, there is no assurance that a confirmation of the Plan would ensure the FF Group’s
success in raising additional capital.

Smart King’sThe FF Group’s issuance of convertible debt or equity securities, including pursuant to
the Series B Equity Financing or 2020Future Equity Incentive Plan, may dilute the Trust Interests
held by you.

        Smart KingThe FF Group is planning to raise additional capital through the sale of equity and
debt with convertible features, including pursuant to the Series B Equity Financing, and may continue to
require additional capital through equity financing and/or sale of other equity-linked securities, including
convertible debts. In addition, Smart Kingthe FF Group is in negotiations seeking to cause certain lenders
to convert their debts into equity of Smart Kingthe FF Group. To the extent that Smart Kingthe FF Group
issues additional shares, including pursuant to the Series B Equity Financing, the ownership interest of its
stockholders, including the Trust, will be diluted and will affect the value of the Trust Interests.

         Smart King has the 2018 Equity Plan and STI Plan (each as defined in Article II.C.2.c. above
entitled “Stock Incentive Plans,”) and proposes to adopt a 2020Future Equity Incentive Plan. Shares or
interests in Smart King’s equity issued under any of these plans will dilute the interest of the Trust in
Smart King and therefore the value of your Trust Interests.




                                                    59
Case 2:19-bk-24804-VZ          Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                               Main Document    Page 73 of 108


If Smart Kingthe FF Group fails to comply with the undertakings and covenants under certain
financial instruments or obtain consents or waivers in respect of any breach of these undertakings
and/or covenants, its financial condition, results of operations and business prospects may be
materially and adversely affected.

         Many financial instruments entered into by Smart Kingthe FF Group impose extensive
restrictions and stringent conditions, which could be burdensome if Smart Kingthe FF Group fails to meet
certain financial covenants contained therein, or to make the repayment when due and which may affect
Smart King’sthe FF Group’s ability to raise additional capital. For instance, certain of Smart King’sthe FF
Group’s credit facilities require the prior written consent of the lenders before Smart Kingthe FF Group
may undertake specified corporate actions or transactions, such as increasing debt financing, providing
new guarantees, selling or disposing of major assets, pledging assets, amending certain corporate
registration records, and engaging in certain related-party transactions.

         If Smart Kingthe FF Group is required to repay a significant portion or all of the existing
indebtedness prior to their maturity or if Smart Kingthe FF Group is unable to borrow additional amounts
under existing credit facilities, Smart Kingthe FF Group may lack sufficient financial resources to make
these payments or to fund other cash requirements. Smart King’sThe FF Group’s lenders may also resort
to judicial proceedings to enforce their rights or it may be necessary for Smart Kingthe FF Group to seek
bankruptcy protection or enter into other insolvency proceedings.

        There is no assurance that Smart Kingthe FF Group will be able to comply with the undertakings
and covenants under its financial instruments or obtain consents or waivers in respect of any breach of
these undertakings and/or covenants, if Smart Kingthe FF Group fails to comply, there could be material
adverse consequence to Smart KingFF Group with respect to its financial condition, results of operations
and business prospects materially and adversely affected, or its ability to continue as a going concern.

FF Group has a limited operating history and faces significant entry barriers in the industry.

         FF was foundedGroup commenced operations in 2014 and has built several pre-production
vehicles for the FF 91, and completed the third stage of the FF 91 pre-production quality audits in
September 2019. Although the FF Group expects to start production of the FF 91 nine months after Smart
Kingthe FF Group completes the Series B Equity Financing, the commitment of the potential investors is
not yet secured and FF has no experience in mass production of electric vehicles. Even if the FF Group is
able to secure funding, there is no assurance that it will be able to develop efficient, automated, cost-
efficient manufacturing capabilities and processes, and reliable sources of component supply to meet the
quality, price, engineering, design and production standards, as well as the production volumes required
to successfully mass market the FF 91 and future vehicles.

         Furthermore, even if the FF Group achieves the mass production of its electric vehicles, it faces
significant barriers to entry in the electric vehicle industry, including, continuity in development and
production of safe and quality vehicles, corporate reputation, customer base, marketing channels, pricing
policies, management and talent, value-additive service packages and technological advancement. If the
FF Group fails to address any or all of these risks and barriers to entry, its business and results of
operation, and the value of the Trust Interests may be materially and adversely affected.

FF’sThe FF Group’s business depends substantially on the continuing efforts of its key management
as well as experienced and qualified personnel, and its business may be adversely affected if FF Group
is unable to hire or retain qualified employees.




                                                    60
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 74 of 108


         FF’sThe FF Group’s success depends substantially on the continued efforts of its executive
officers and key employees. If one or more of its executive officers or key employees were unable or
unwilling to continue their services with FF Group, FF Group may not be able to replace them easily, in a
timely manner, or at all.

         If any of FF’sthe FF Group’s executive officers or key employees terminates his or her services
with the FF, FF’s Group, the FF Group’s business may be negatively affected. In addition, the FF Group
may incur additional expenses to recruit, train and retain qualified personnel. Recently, FF hired a new
global Chief Executive Officer in September 2019and two senior vice presidents. However, there is no
guarantee that FF Group will be able to attract other qualified candidates to fill certain positions in the FF
Group. The failure to do so may lead to difficulties in effectively executing FF’sthe FF Group’s business
strategies, and its business, prospects and results of operations could be materially and adversely affected.
Furthermore, if any of FF’sthe FF Group’s executive officers or key employees joins a competitor or
forms a competing company, it may lose know-how and key professionals and staff members.

The FF Group may not be able to guarantee customers access to comprehensive charging solutions.

         The FF Group has not built any commercial charging infrastructure, and its customers will have
to rely on publicly accessible charging infrastructure, which is generally considered to be insufficient,
especially in the PRC. Although the FF Group has developed its proprietary and patented battery pack
system with leading battery energy density of 108kWh and high charging capability of up to 200kW, the
FF Group may not have competitive advantages in terms of proprietary charging infrastructure or holistic
charging solutions. Some competitors may provide charging services via self-owned charging
infrastructure, battery swapping and charging trucks, which the FF Group may not be able to deliver.

         The charging services the FF Group may provide could fail to meet the expectations and demands
of the customers, who may lose confidence in the FF Group and its vehicles. This may also deter potential
customers from subscribing to purchase FF’sthe FF Group’s vehicles. In addition, even if the FF Group
has the ability to and plans to build its own charging infrastructure, it may not be cost-effective and the FF
Group may face difficulties in finding proper locations and obtaining relevant government permits and
approvals. To the extent the FF Group is unable to meet its customers’ expectations or demand, or faces
difficulties in developing comprehensive charging solutions, its reputation and business operations and
thus the value of the Trust Interests may be materially and adversely affected.

The joint venture contemplated by The9 and the FF Group may not be successful. FF’s cooperation
with The9 and manufacturing partners or contractors could incur other risks.

         On March 24, 2019, the FF Group entered into the JVA with The9, an internet technology and
gaming company based in Shanghai, China. Under the JVA, the FF Group will contribute to the joint
venture, among other things, certain intellectual property licenses and its land use rights in Zhejiang,
China to develop and manufacture an exclusive electric vehicle, the V9 MPV in the PRC, and the right of
first refusal for a second project. The9 will contribute $600 million in funding to such joint venture,
contingent upon the fulfillment of specified funding conditions, approximately $400 million of which will
be payable to FF Group as licensing royalties and/or non-recurring engineering expenses. Each party
owns a 50% stake in the joint venture and is entitled to 50% of the profits. FF Group may develop the
joint venture’s manufacturing capabilities in the PRC, but may also consider cooperating with third party
contractors or manufacturing partners to carry out certain production tasks.

        While the cooperation with The9 in the joint venture may accelerate FF’sthe FF Group’s time to
market in the PRC, this cooperation, together with the contemplated cooperation with manufacturing
partners or third party contractors, may not be successful or profitable. It is currently expected that the


                                                     61
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 75 of 108


joint venture may build its own manufacturing capability in the PRC and start production beginning in
2022, which could divert FF’sthe FF Group’s managerial and other resources. In addition, collaboration
with third parties for the manufacturing of vehicles may pose risks outside FF’sthe FF Group’s control,
including the failure of the partners to meet agreed upon timelines, capacity constraints, infringement
upon or unauthorized disclosure of FF’sthe FF Group’s patents, trademarks, know-how and other
proprietary properties, negative publicity regarding FF’sthe FF Group’s partners or their business.
Furthermore, there can be no assurance that the FF Group will successfully ensure that its manufacturing
partners maintain quality standards, and any failure to do so could adversely affect customers’ perceptions
of FF’sthe FF Group’s self-manufactured electric vehicles.

         To the extent the FF Group relies on any third party contractors or manufacturing partners, risks
exist that the FF Group may be unable to enter into new agreements or extend existing agreements with
such third-party contractors or manufacturing partners on terms and conditions acceptable to the FF
Group, if at all, and therefore may need to contract with other third parties or significantly add to its own
production capacity. There can be no assurance that in such event the FF Group would be able to partner
with other third parties or increase its own production capacity to meet the production needs. The expense
and time required to complete any transition, and to ensure that vehicles manufactured at facilities of new
third party partners are built in compliance with the quality standards and regulatory requirements, may
be greater than anticipated. Any of the foregoing could adversely affect FF’sthe FF Group’s business,
results of operations, financial condition and prospects, and thus the value of the Trust Interests.

Government financial support, incentives and favorable policies for electric vehicle policies are subject
to change. Discontinuation of any of the government subsidies or imposition of any additional taxes
and subcharges could adversely affect Smart King’sFF Group’s financial condition and results of
operations.

        Smart King’sThe FF Group’s PRC subsidiaries have received various financial subsidies from
PRC government authorities, including subsidies in relation to Smart King’sthe FF Group’s patent
application in the PRC, and certain project-related subsidies. The government authorities may decide to
change or discontinue certain financial subsidies, which could materially and adversely affect Smart
King’sthe FF Group’s financial condition and results of operations.

         In addition, government incentives, rebates, tax credits and other financial incentives available to
purchasers of electric vehicles may expire, end when the allocated funding is exhausted or be reduced or
terminated. For example, California implemented regulations phasing out a $2,500 cash rebate on
qualified electric vehicles for high-income consumers, which became effective in March 2016. The
PRC’s central government has announced a phase-out schedule for the subsidies provided for purchasers
of certain electric vehicles, which provides that the amount of subsidies provided to purchasers of certain
new energy vehicles in 2019 and 2020 will be reduced by 20% as compared to 2017 levels. Competitors
who have already rolled out their electric vehicles before the phase-out of these government incentives
may be able to expand its customer base more effectively, which could place Smart Kingthe FF Group at
a competitive disadvantage.

         According to a Wall Street Journal article published on September 26, 2019, which cited data
from the Center for Strategic and International Studies, a U.S. think tank, in 2018, the PRC spent $58
billion on direct and indirect subsidies on new-energy vehicles, but in July 2019, the Chinese government
drastically reduced subsidies on new-energy vehicles and will discontinue them in 2020. In addition, as
the Chinese economy has experienced a slowdown, Chinese general vehicle sales witnessed its first
decline in decades, a 3% decrease in 2018, followed by another 11% decline in the first eight months of
2019. The removal of government subsidies in the PRC has already impacted consumer behaviors as well
as sales of electric vehicles in the PRC. For example, electric vehicles sales of the PRC’s largest seller of


                                                     62
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 76 of 108


EVs, BYD Co., declined 23% in August 2019. The example shows that government subsidies will be
critical to electric vehicle sales, and removal of such subsidies may materially and adversely affect the
prospects, financial condition and results of operations of electric vehicle manufactures, including FF.

The construction and operation of FF’sthe FF Group’s manufacturing facilities in the United States
and the PRC subject to regulatory approvals and permits and may be subject to delays, cost overruns or
may not produce expected benefits.

         The FF Group is developing its own manufacturing facilities in Hanford, California and, may
develop its manufacturing facility with its partner The9, in the PRC, which is expected to be ready for
production in 2020 and 2022, respectively. Construction projects are subject to broad and strict
government supervision and approval procedures, including, but not limited to, project approvals and
filings, construction land and project planning approvals, environment protection approvals, pollution
discharge permits, work safety approvals, fire protection approvals, and the completion of inspection and
acceptance by relevant authorities. Failure to obtain the relevant approvals or permits may subject the FF
Group to penalties, fines or correction actions. In addition, the FF Group will need significant additional
capital to fully build out these manufacturing facilities, which is subject to risks, including risks
associated with FF’sthe FF Group’s ability to raise funds, investor confidence in FF’sFF Group’s future
prospects, economics conditions. Any failure to complete these projects on schedule and within budget
could adversely impact FF’sthe FF Group’s launch of the FF 91 and other vehicles and production
capacity, which will in turn adversely and materially affect is business, financial condition, and results of
operations.

The FF 91 and other electric vehicles may not meet the expectations of customers.

         FF’sThe FF Group’s electric vehicles, including the FF 91, may, upon its delivery, not perform in
line with customers’ expectations. For example, the electric vehicles of the FF Group may not have the
durability or longevity of other vehicles in the market, and may not be as easy and convenient to repair as
other vehicles in the market. Any product defects or any other failure of these vehicles to perform as
expected could harm FF’sthe FF Group’s reputation and result in adverse publicity, lost revenue, delivery
delays, product recalls, product liability claims, and significant warranty and other expenses, and could
have a material adverse impact on FF’sthe FF Group’s business, financial condition, operating results,
and prospects.

        In addition, the range of FF’sthe FF Group’s electric vehicles on a single charge depends on the
function used, time and charging patterns as well as other factors. For example, a customer’s use of his or
her electric vehicle as well as the frequency with which he or she charges the battery can result in
additional deterioration of the battery’s life and functionality.

        Furthermore, the electric vehicles may contain defects in design and manufacture that may cause
them not to perform as expected or that may require repairs. The FF Group has limited data regarding the
long-term performance of its systems and vehicles before mass production. There can be no assurance
that the FF Group will be able to detect and fix any defects in the vehicles prior to their delivery to
consumers. If any of FF’sthe FF Group’s vehicles fails to perform as expected, the FF Group may need to
delay deliveries, initiate product recalls and provide servicing or updates under warranty at its own costs,
which could adversely affect FF’sthe FF Group’s brand and could adversely affect its business, prospects
and results of operations, and thus the value of the Trust Interests.

The FF Group is significantly dependent on its suppliers, many of whom are FF’sthe FF Group’s
single source for the components they supply.




                                                     63
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                        Desc
                                 Main Document    Page 77 of 108


         The FF 91 model incorporates over 2,000 purchased parts sourced from over 400 suppliers, many
of whom are currently FF’sthe FF Group’s single source suppliers for the components they supply, and
the FF Group expects it to be similar for any other vehicle the FF Group may produce. The supply chain
exposes the FF Group to multiple potential sources of delivery failure or component shortages. Currently,
the FF Group has not identified alternative sources for most of the single sourced components used in the
FF 91. Generally, FF does not maintain long-term agreements with these single source suppliers. For
example, FF’sFF Group’s battery cell supplier helped develop FF’sthe FF Group’s customized battery
cell, and is the sole source of FF’sFF Group’s battery cell used in its battery pack.

        Historically, certain suppliers ceased supplying their components and initiated arbitration
proceedings against the FF Group when the FF Group failed to make overdue payments, most of which
have been settled through the Vendor Trust. As of the date of this Disclosure Statement, litigation
proceedings with five vendors remain pending. For more information on the risks regarding the Vendor
Trust and disputes with FF’sthe FF Group’s suppliers, see the discussion under the headings “The Vendor
Trust program established by FF may not fully resolve the disputes with its contractors and suppliers,”
and “FF is subject to litigation risk that could adversely affect its reputation, business, financial condition,
and results of operationsProgram Established by the FF Group May Not Fully Resolve the Disputes with
its Contractors and Suppliers,” and “The FF Group is Subject to Litigation Risk that Could Adversely
Affect its Reputation, Business, Financial Condition, and Results of Operations.” Any disruption in the
supply of components, whether or not from a single source supplier, could temporarily disrupt FF’sthe FF
Group’s production until a satisfactory alternative supplier is found, which can be time-consuming and
costly. There can be no assurance that the FF Group would be able to successfully retain alternative
suppliers or supplies in a timely manner or on acceptable terms, if at all. Changes in business conditions,
force majeure events, changes in regulatory framework and other factors beyond FF’sthe FF Group’s
control could also affect the suppliers’ ability to deliver components in a timely manner. Any of the
foregoing could materially and adversely affect FF’sthe FF Group’s results of operations, financial
condition and prospects.

FF’sThe FF Group’s proprietary intellectual property may not be effectively protected despite its
efforts.

         The FF Group has invested significant resources to develop its proprietary intellectual property.
Failure to maintain or protect these rights could harm its business. As of July 31, 2019, FF had more than
425 issued patents across components, technology and processes, and 975 pending patent applications
pending in the United States, the PRC, and other jurisdictions. For the pending applications, there is no
assurance that the FF Group will be granted patents pursuant to its applications. Even if such patent
applications succeed and these patents are granted, it is still uncertain whether these patents will be
contested, circumvented or invalidated in the future.

         In addition, the rights granted under any issued patents may not provide the FF Group with
meaningful protection or competitive advantages. The claims under any patents that issue from FF’sthe
FF Group’s patent applications may not be broad enough to prevent others from developing technologies
that are similar or that achieve results similar to FF’sthe FF Group’s. It is also possible that the
intellectual property rights of others could bar the FF Group from licensing and exploiting any patents
that issue from FF’sthe FF Group’s pending applications. Numerous patents and pending patent
applications owned by others exist in the fields in which the FF Group has developed and is developing
its technology. These patents and patent applications might have priority over FF’sthe FF Group’s patent
applications and could subject its patent applications to invalidation. Finally, in addition to those who
may claim priority, any of FF’sthe FF Group’s existing or pending patents may also be challenged by
others on the basis that they are otherwise invalid or unenforceable. There is also no guaranty that the FF
Group will be able to renew its patents upon expiration.


                                                      64
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 78 of 108


         Furthermore, protection of FF’sthe FF Group’s intellectual property rights in the different
jurisdictions in which the FF Group operates may vary in their effectiveness. For example,
implementation and enforcement of PRC intellectual property-related laws was historically deemed
deficient and ineffective. Despite FF’sthe FF Group’s efforts to protect its proprietary rights, third parties
may still attempt to copy or otherwise obtain and use FF’sthe FF Group’s intellectual property or seek
court declarations that such third parties’ intellectual property does not infringe upon FF’sthe FF Group’s
intellectual property rights.

FF Group is subject to litigation risk that could adversely affect its reputation, business, financial
condition and results of operations.

        The FF Group has been involved in claims and lawsuits in the ordinary course of its business,
including litigation with its contractors and suppliers over FF’sthe FF Group’s past due
paymentpayments. The FF Group has been making efforts to settle disputes with its suppliers and
contractors with respect to such past due amounts. Such efforts included establishing the Vendor Trust
secured by FF’sFF Group’s assets in April 2019. If the FF Group continues to encounter liquidity
problems or if its liquidity problems worsen, the FF Group may face additional lawsuits with its suppliers
and contractors, which could materially and adversely affect its reputation and business.

         In addition, the FF Group is subject to litigation risks from third parties alleging infringement of
their intellectual property, which could be time-consuming and costly, regardless of whether the claims
have merit. Individuals, organizations and companies, including FF’sthe FF Group’s competitors, may
hold or obtain patents, trademarks or other proprietary rights that would prevent, limit or interfere with
FF’sthe FF Group’s ability to make, use, develop, sell or market its vehicles or components, and may
bring claims alleging FF’sthe FF Group’s infringement of such rights. If the FF Group is found to have
infringed upon a third party’s intellectual property rights, not only may it be required to pay substantial
damages, but it may also be required to cease sales of its vehicles, incorporate certain components into, or
using vehicles or offering goods or services that incorporate or use the challenged intellectual property,
seek a license from the holder of the infringed intellectual property right, which license may not be
available on reasonable terms or at all, redesign the vehicles or other goods or services, establish and
maintain alternative branding for the products and services, or alter its business strategy.

         Furthermore, as protection of FF’sthe FF Group’s intellectual property rights is critical to FF’sthe
FF Group’s success, the FF Group may need to resort to litigation to enforce its intellectual property
rights if its rights are infringed, which could result in substantial costs and diversion of FF’sthe FF
Group’s resources.

         Regardless of whether the results of the legal or administrative proceedings are favorable to the
FF Group, it could still result in substantial costs, negative publicity and diversion of resources and
management attention, which could materially affect FF’sthe FF Group’s business, prospects, operating
results, and financial condition.




                                                     65
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                                Main Document    Page 79 of 108


FF’sThe FF Group’s vehicles are subject to motor vehicle standards, and the failure to satisfy such
mandated safety standards would have a material adverse effect on its business and operating results.

         Motor vehicles are subject to substantial regulation under international, federal, state, and local
laws. Vehicles produced by the FF Group will be required to comply with the applicable product
standards and regulations in its targeted markets. For example, FF’sthe FF Group’s vehicles in the U.S.
will be subject to numerous regulatory requirements established by the NHTSA, including all applicable
FMVSS. In addition, FF’sthe FF Group’s vehicles sold in the PRC must pass various tests and undergo a
certification process and be affixed with the China Compulsory Certification, or the CCC, before delivery
from the factory and sales, and such certification is also subject to periodic renewal.

        The FF Group may incur significant costs in complying with these regulations and may be
required to incur additional costs to comply with any changes to such regulations, and any failures to
comply could result in significant expenses, delays or fines. The FF Group may also fail to obtain or
renew the required certification for its vehicles, which may prevent the FF Group from delivering, selling
or importing its vehicles, and therefore materially and adversely affect FF’sthe FF Group’s results of
operations, financial condition, and future prospects.

Smart King has granted, and may continue to grant options and other types of awards under its share
incentive plan, which may result in increased share-based compensation expenses and dilute the value
of your Trust Interests.

        Smart King has reserved approximately 27.2% of its total share capital on a fully diluted basis for
issuance of options and other types of awards under its share incentive plan. As of September 26, 2019,
options to purchase an aggregate of 34,129,939 Class A ordinary shares of Smart King had been granted
and outstanding.

         Smart KingThe FF Group believes the granting of share-based awards is of significant
importance to its ability to attract and retain key management as well as experienced and qualified
personnel, and it will continue to grant share-based compensation to employees in the future. As a result,
the expenses associated with share-based compensation may increase, which may have an adverse effect
on Smart King’sthe FF Group’s results of operations. In addition, grant of share-based compensation will
dilute the ownership interest of its stockholders, and therefore indirectly affect the value of the Trust
InterestInterests held by you.

         Furthermore, prospective candidates and existing employees often consider the value of the
equity awards they receive in connection with their employment. Thus, Smart King’sthe FF Group’s
ability to attract or retain highly skilled employees may be adversely affected if the perceived value of
Smart King’sthe FF Group’s equity or equity awards declined. Furthermore, there are no assurances that
the number of shares reserved for issuance under Smart King’s share incentive plans, including the
2020Future Equity Incentive Plan, will be sufficient to grant equity awards adequate to recruit new
employees and to compensate existing employees.

FF’sThe FF Group’s vehicles make use of lithium-ion battery cells, which have been observed to catch
fire or vent smoke and flame.

        The FF Group partnered with a leading supplier in the development of customized lithium-ion
battery cells. On rare occasions, lithium-ion cells can rapidly release the energy they store by venting
smoke and flames in a manner that can ignite nearby materials as well as other lithium-ion cells. While
the FF Group has designed the battery management system in the battery pack to be actively and
continuously monitoring all battery modules over the current, voltage, and temperature conditions of the



                                                    66
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                 Main Document    Page 80 of 108


battery pack to prevent such incidents, a field or testing failure of its vehicles or other battery packs could
occur, which could subject the FF Group to product liability claims, product recalls, or redesign efforts,
and lead to negative publicity. Moreover, any failure of a competitor’s electric vehicle or energy storage
product may cause indirect adverse publicity for the FF Group and its products.

          In addition, the FF Group will need to store a significant number of lithium-ion cells at its
facilities. Any mishandling of battery cells may cause disruption to business operations and cause damage
and injuries.

        Any of the foregoing may materially and adversely affect FF’sthe FF Group’s results of
operations, financial condition, and prospects, and thus the value of the Trust Interests.

The FF Group will depend on revenue generated from a single model of vehicles in the foreseeable
future.

        FF’sThe FF Group’s business will initially depend substantially on the sales and success of the
FF 91, which will, once successfully produced, be FF’sthe FF Group’s only volume-manufactured vehicle
in the market in the foreseeable future. Historically, automobile customers have come to expect a variety
of vehicle models offered in a manufacturer’s fleet and that new and improved vehicle models would be
introduced frequently. Although the FF Group has been planning its second model, the FF 81, it remains
uncertain when the FF Group will have sufficient funds to complete the development, launch and
production of the FF 81. Given that FF’sthe FF Group’s business will depend on the FF 91 for the
foreseeable future, if the FF 91, once produced, is not well-received by the market, FF’sthe FF Group’s
business, prospects, financial condition and operating results could be materially and adversely affected.

If the owners of FF’sthe FF Group’s vehicle customize it with aftermarket products, the vehicle may
not operate properly, which may create negative publicity and could harm FF’sthe FF Group’s
business.

        Automobile enthusiasts may seek to “hack” FF’sthe FF Group’s vehicles to modify their
performance, which could compromise vehicle safety systems. The customers may also customize their
vehicles after purchase with aftermarket products, which may compromise vehicle safety systems. Such
modifications are out of FF’sthe FF Group’s control, and any unauthorized modifications could
compromise the safety of the vehicles and cause injuries, which could result in adverse publicity, and
negatively affect FF’sthe FF Group’s brand, reputation, business, and operating results.

If the FF Group fails to protect customer data and privacy, or fails to comply with various privacy and
consumer protection laws to which the FF Group is subject, its reputation, financial condition and
results of operations will be materially and adversely affected.

        The FF Group depends on information technology networks and systems to securely process,
transmit and store electronic information. Any unauthorized disclosure of sensitive or confidential
customer data, whether through cyber-attacks, system failure, employee negligence, fraud or
misappropriation, could damage FF’sthe FF Group’s reputation and its business.

         In addition, the failure by the FF Group to comply with federal, state or international privacy,
data protection or security laws or regulations could result in regulatory or litigation-related actions
against the FF Group, legal liability, fines, damages and other costs. Substantial expenses and operational
changes may be required in connection with maintaining compliance with such laws, and in particular
certain emerging privacy laws are still subject to a high degree of uncertainty as to their interpretation and
application. For instance, the Cyber Security Law of the PRC, which was promulgated by the Standing



                                                      67
Case 2:19-bk-24804-VZ          Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                               Main Document    Page 81 of 108


Committee of the National People’s Congress, or the SCNPC and became effective on June 1, 2017,
requires that operators of key information infrastructures, which include, among others, public
communications and information services and other important industries and fields, store, within the
territory of the PRC, personal information and important data gathered and produced during operations in
the PRC. Where such information and data need to be transmitted overseas based on commercial demand,
a security assessment is required to be conducted in accordance with the measures formulated by the
national cyberspace administration authority in concert with the relevant departments under the State
Council. However, there are no detailed measures published on how such security assessments are to be
conducted.

         Although the FF Group has adopted security policies and measures, including encryption
technology, to protect its proprietary data and customer’s privacy, it may be required to expend
significant resources to comply with data breach requirements if third parties improperly obtain and use
the personal information of its customers or the FF Group otherwise experiences a data loss with respect
to its customers’ personal information. A major breach of FF’sthe FF Group’s network security and
systems could have negative consequences for its business and future prospects, including possible fines,
penalties and damages, reduced customer demand for its vehicles and harm to its reputation and brand.

The FF Group may be subject to risks associated with autonomous driving technology.

        The FF 91 is designed with autonomous driving functionalities and the FF Group plans to
continue its research and development efforts (“R&D”) in autonomous driving technology. However,
autonomous driving technologies are subject to risks and from time to time there have been accidents
associated with such technologies. For example, in March 2018, Tesla indicated that its autopilot system
was engaged at the time of a fatal accident and an Uber Technologies Inc. self-driving vehicle struck a
pedestrian leading to a fatality. The safety of such technologies depends in part on user interaction and
users may not be accustomed to using such technologies. To the extent accidents associated with FF’sthe
FF Group’s autonomous driving systems occur, the FF Group could be subject to liability, government
scrutiny and further regulation. Any of the foregoing could materially and adversely affect FF’sthe FF
Group’s results of operations, financial condition and future prospects.

The FF Group may become subject to product liability claims, which could harm its financial
condition and liquidity if it is not able to successfully defend or insure against such claims.

        The FF Group may become subject to product liability claims, which could harm its business,
prospects, operating results and financial condition. The automotive industry experiences significant
product liability claims and the FF Group faces the inherent risk of exposure to claims in the event its
vehicles do not perform as expected or experience a malfunction that results in property damage, personal
injury or death. A successful product liability claim against the FF Group could result in a substantial
monetary award while generating significant negative publicity. FF’sThe FF Group’s insurance coverage
might not be sufficient to cover all potential product liability claims.

The FF Group may be compelled to undertake vehicle recalls or take other actions, which could
adversely affect its brand and financial condition.

        If FF’sthe FF Group’s vehicles are subject to recalls in the future, it may be subject to adverse
publicity, damage to the brand and liability. The FF Group might from time to time, voluntarily or
involuntarily, initiate vehicle recalls if any of its vehicles, including any systems or parts sourced from
suppliers and contractors, prove to be defective or noncompliant with applicable laws and regulations.
Such recalls, whether voluntary or involuntary or caused by systems or components engineered or
manufactured by the FF Group or the suppliers and contractors, could require that the FF Group incur


                                                    68
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 82 of 108


significant costs and could adversely affect FF’sthe FF Group’s brand, as well as its business, prospects,
financial condition and results of operations and thus the value of the Trust Interests.

The FF Group might not obtain and maintain sufficient insurance coverage, which could expose us to
significant costs and business disruption.

         The FF Group may only obtain and maintain a limited liability insurance coverage for its
products and business operations. A successful liability claim against the FF Group due to injuries
suffered by the users of Company’sthe FF Group’s vehicles or services could materially and adversely
affect its financial condition, results of operations and reputation. In addition, the FF Group does not have
any business disruption insurance. Any business disruption event could result in substantial cost and
diversion of resources.

Any financial or economic crisis, or perceived threat of such a crisis, including a significant decrease
in consumer confidence, may materially and adversely affect FF’sthe FF Group’s business, financial
condition, and results of operations.

         The global financial markets experienced significant disruptions in 2008 and the United States,
European and other economies went into recession. The recovery from the lows of 2008 and 2009 was
uneven and the global financial markets are facing new challenges, including the escalation of the
European sovereign debt crisis since 2011, the hostilities in the Ukraine and the economic slowdown in
the Eurozone in 2014. It is unclear whether these challenges will be contained and what effects they each
may have. There is considerable uncertainty over the long-term effects of the expansionary monetary and
fiscal policies that have been adopted by the central banks and financial authorities of some of the world’s
leading economies. Any prolonged slowdown in economic development might lead to tighter credit
markets, increased market volatility, sudden drops in business and consumer confidence and dramatic
changes in business and consumer behaviors.

         Sales of high-end and luxury consumer products, such as the FF 91 and other electric vehicles of
the FF Group, depend in part on discretionary consumer spending and are exposed to adverse changes in
general economic conditions. In response to their perceived uncertainty in economic conditions,
consumers might delay, reduce, or cancel purchases of such electric vehicles and FF’sthe FF Group’s
results of operations may be materially and adversely affected.

The FF Group faces risks related to natural disasters, health epidemics, terrorist attacks and other
outbreaks, which could significantly disrupt our operations.

         The occurrence, especially in the regions and cities where the FF Group has business, of
unforeseen or catastrophic events, including the emergence of a pandemic or other widespread health
emergency, terrorist attacks or natural disasters, could create economic and financial disruptions, lead to
operational difficulties that could impair FF’sthe FF Group’s ability to manage its businesses, and expose
its business activities to significant losses. FF’sThe FF Group’s management and other teams are based in
the United States and the PRC. The FF Group has a manufacturing facility in Hanford California, and
may establish manufacturing facility in Zhejiang, China for certain future vehicle models. An unforeseen
or catastrophic event in any of the regions mentioned above could adversely impact FF’sthe FF Group’s
operations.




                                                     69
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 83 of 108


C.      Risks Related to the Trust Interests

The value of the Trust Interests you are entitled to may not fully satisfy the Debt Claims you released.

         The Trust Assets consist of all of YT’s economic interest in Smart Kinginterests in the FF Group.
The rest of Smart King’sthe FF Group’s interests are owned by Season Smart, an affiliate of Evergrande,
the management who participate in the Partnership Program, and the option holders and the Class A
ordinary shareholders under Smart King’s equity incentive plan. Various factors, including, but not
limited to, market and economic conditions, Smart King’s and FF’sthe FF Group’s business, operations,
future prospects and financial conditions, the liquidity of the Trust Interests may affect the value of the
Trust Interests you will receive, either upon transfer of the Trust Interests or upon disposition of the Trust
Assets. There is no guarantee that the value of the Trust Interests you will receive will fully satisfy, or
will not be substantially less than, the Debt Claim you released in exchange for your Trust Interests.

The economic interest you may have in Smart Kingthe FF Group through your ownership of Trust
Interests will entitle you to claims on Smart Kingthe FF Group that are subordinated to all creditors of
Smart Kingthe FF Group.

         Your Trust Interests will entitle you to indirect economic interests in Smart King that are similar
to the economic interests enjoyed by the Smart King’s shareholders. As such, if the Smart King files for
bankruptcy or is liquidated, or undergoes similar restructuring proceeding, creditors of the Smart King,
including unsecured trade creditors, and any holders of preferred shares of Smart King who have priority
over the shares that the Trust holds, would have priority of payment over your claims as a holder of the
Trust Interests. As of July 31, 2019, the indebtedness of Smart Kingthe FF Group amounted to $734
million, and such indebtedness is expected to continue to increase in the foreseeable future. As a result,
there is no guaranty that the value of the Trust Interests you will receive will fully satisfy, or will not be
substantially less than, the Claims you released in exchange for your Trust Interests.

If you are a PRC resident, you may have to complete the foreign exchange registration with the SAFE
in order to receive any payments distributed by the Trustee for your Trust Interests, failure of which
may expose you to liability and penalties under PRC law.

         Pursuant to the SAFE Circular 37, PRC residents or entities are required to register with SAFE or
its local branch in connection with their establishment or control of an offshore entity established for the
purpose of overseas investment or financing. In addition, such PRC residents or entities must update their
SAFE registrations when the offshore special purpose vehicle undergoes certain material events. PRC
residents are PRC individuals, institutions and foreign individuals who have a habitual residence in the
PRC due to economic interests.

         As the Trust is located in the U.S., the Trust Assets consist of shares and economic interests of
entities outside the PRC, and payments from the disposition of or distribution related to the Trust Assets
will be made in U.S. dollars, a PRC resident’s holding of the Trust Interests may be deemed to be an
overseas investment under the SAFE Circular 37. If you are deemed a PRC resident, you may have to
complete the foreign exchange registration with your local SAFE branch and will need to update such
registration if there is any material change to your controlled offshore special purpose vehicle holding the
Trust Interests. Failure to do so may result in penalties and liability under PRC laws for evasion of
applicable foreign exchange restrictions.

There is no public market, and a trading market may not develop, for the Trust Interests, which could
adversely affect the value and liquidity of the Trust Interests.




                                                     70
Case 2:19-bk-24804-VZ             Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                         Desc
                                  Main Document    Page 84 of 108


         The Trust Interests have not been, and will not be registered with the U.S. Securities and
Exchange Commission or any state securities agency, and there is no existing market for the Trust
Interests. Federal and state securities laws therefore restrict the sale or other transfer of the Trust Interests.
If the Trust Interests are permitted to be traded under federal and state securities laws after their initial
issuance, they may trade at a discount from their fair market value.

        The Trust Interests will not be listed on any securities exchange or quoted on any automated
dealer quotation system. A market may not develop for the Trust Interests and if a market does develop, it
may not be sufficiently liquid for holders of the Trust Interests. If an active, liquid market does not
develop for the Trust Interests, the market price and liquidity of the Trust Interests may be adversely
affected.

         The liquidity of the trading markets, if any, and future trading prices of the Trust Interests will
depend on many factors, including, among other things, prevailing interest rates, Smart King’sthe FF
Group’s operating results, financial performance and prospects, the market for similar securities and the
overall securities markets, and may be adversely affected by unfavorable changes in any of these factors.
Historically, the markets for equity securities of non-public companies such as Smart Kingthe FF Group
have been subject to disruptions that have caused substantial volatility in the prices of securities similar to
the Trust Interests. The market for the Trust Interests may be subject to disruptions that could adversely
affect the value of the Trust Interests regardless of Smart King’sthe FF Group’s operating results,
financial performance or prospects. Any such disruptions may adversely affect the value of the Trust
Interests.

You will be subject to significant restrictions on the transfer of your Trust Interests under the Trust
Agreement.

         Your ability to transfer your Trust Interests will be subject to significant restrictions under the
Trust Agreement. Among other restrictions, a holder may not transfer its Trust Interests if such transfer
could cause the Trust to become an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or if, in the opinion of legal counsel to the Trust, the Trust could be
treated as an association or publicly-traded partnership taxable as a corporation within the meaning of
Section 7704 of the Internal Revenue Code. This and other restrictions on transfer may prevent you from
transferring your Trust Interests, see the Trust AgreementPlan Term Sheet, a copy of which is attached as
Exhibit B to this Disclosure Statement.




                                                       71
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 85 of 108


The distribution of the Trust Assets may be delayed.

         The Trust has an initial term of sixfive (65) years, which may be extended under certain
circumstances up to an additional three (3) years. For example, the Creditor Trust Committee, composed
of certain creditors and acting by the vote of a majority, may request to extend the initial term of the
Trust. In addition, YT may also request to extend the initial termautomatically extended through the
selloff period for Marketable Securities if the IPO of Smart King’s shares on New York Stock Exchange,
Nasdaq, the Hong Kong Stock Exchange, the London Stock Exchange or other internationally recognized
stock exchange (including China) has been completed within the initial term. The Trust will be dissolved
upon the expiration of the initial period or extended period, as applicable, upon which the Trust Assets
will be distributed to you based on the Trust Interests you hold. However, the Trustee may delay or defer
the distribution of any proceeds received in respect of the Trust Assets if the Trustee determines that such
deferral or delay is in the best interests of the holders of Trust Interests, including, among others, if the
Trust or the Trust Assets are bound by an injunction, freeze order, judgement, or similar order or
proceeding affecting such distribution. Accordingly, the timing you will receive the distribution of the
Trust Assets may be subject to change and may be delayed.

D.      Risks Related to the Industry

The automotive market is highly competitive and subject to disruption. the FF Group may not be
successful in competing in this industry.

         The automotive market in the United States and the PRC is and will remain highly competitive.
Many established and new automobile manufacturers such as Audi, BMW, Daimler, General Motors,
Toyota and Volvo, as well as other companies, have entered or are reported to have plans to enter the
alternative fuel vehicle market, including hybrid, plug-in hybrid and fully electric vehicles, as well as the
market for self-driving technology and applications. By the time the FF Group has started delivering the
FF 91, a substantial portion of the market share might have already been taken by the major players.
Many of FF’sthe FF Group’s current and potential competitors, particularly international competitors,
have significantly greater financial, technical, manufacturing, marketing and other resources than the FF
Group does and are able to devote greater resources to the design, development, manufacturing,
distribution, promotion, sale and support of their products than the FF Group can.

        In addition, automobile customers have historically expected car manufacturers to periodically
introduce new and improved vehicle models. In order to meet these expectations, the FF Group may be
required to introduce new vehicle models and enhance versions of then existing vehicle models in order to
compete effectively. As of today, FF has not produced its initial vehicle model and has limited experience
in designing, testing and manufacturing electric vehicles.

         Furthermore, there can be no assurance that the FF Group will be able to compete successfully in
global and local markets. If FF’sthe FF Group’s competitors introduce new cars or services that surpass
the quality or performance of FF’sthe FF Group’s vehicles at more competitive prices, the FF Group may
be forced to attract customers at prices lower than planned which may not generate attractive rates of
returns. Moreover, if the FF Group fails to capture evolving trends poised to disrupt the automotive
market, it may not be able to compete successfully. For example, according to BNEF Report, global
shared mobility fleet (i.e., ride-hailing and car-sharing) will contribute to 19% of the total kilometers
traveled by passenger vehicles by 2040. As vehicle consumers are moving to rely on shared mobility
fleets and view transport as a service, the demand for individual-owned vehicles will likely decrease. In
addition, consumers may move to transport-as-a-service (“TaaS”), a business model which will allow
passengers to be served by on-demand autonomous vehicles owned by fleets in the future, as opposed to
purchasing and owning the vehicle. If FF’sthe FF Group’s competitors are leaders in the development of


                                                     72
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 86 of 108


autonomous driving technology, move to build up their respective TaaS fleets ahead of the FF Group,
have the advantage of speed to market and capture the relevant market share, the FF Group may not be
able to meet consumer demands and/or to compete successfully, which could materially and adversely
affect its business, financial condition and results of operations.

The electric vehicle industry and its technology are rapidly evolving. Developments in alternative
technologies or improvements in the internal combustion engine may significantly reduce the demand
for FF’sthe FF Group’s, or all, electric vehicles.

        The electric vehicle market is rapidly evolving and may not develop as the FF Group anticipates.
The regulatory framework governing the industry is currently uncertain and may remain uncertain in the
foreseeable future. In order to adapt to the developments in this market and the relevant technologies, the
FF Group may need to modify its business model or change its services and solutions from time to time.
These changes may not achieve expected results, which could have a material adverse effect on FF’sthe
FF Group’s results of operations and prospects. Furthermore, the FF Group may be unable to keep up
with changes in electric vehicle technology. Even if the FF Group is able to keep pace with changes in
technology and develop new models, the vehicle models it may have launched before such technology
changes could become obsolete more quickly than expected, which will reduce FF’sthe FF Group’s return
on investment.

         More importantly, developments in alternative technologies, such as advanced diesel, ethanol,
fuel cells or compressed natural gas, or improvements in the fuel economy of the internal combustion
engine, may materially and adversely affect the electric vehicle industry as a whole, causing significant
decrease in the total demand.

FF’sThe FF Group’s development and future growth is dependent upon the demand for, and
consumers’ willingness to adopt, electric vehicles.

        Demand for electric vehicles may be affected by factors directly impacting automobile price or
the cost of purchasing and operating automobiles such as sales and financing incentives, prices of raw
materials, parts and components, cost of fuel and governmental regulations, including tariffs, import
regulation and other taxes. Volatility in demand may lead to lower vehicle unit sales, which may result in
further downward price pressure and adversely affect FF’sthe FF Group’s business, prospects, financial
condition and operating results.

        Other factors that may influence the adoption of alternative fuel vehicles, and specifically electric
vehicles, include:

       perceptions about electric vehicle quality, safety, design, performance and cost, especially if
        adverse events or accidents occur that are linked to the quality or safety of electric vehicles,
        whether or not such vehicles are produced by us or other manufacturers;

       perceptions about vehicle safety in general, in particular safety issues that may be attributed to the
        use of advanced technology, including electric vehicle and regenerative braking systems;

       the limited range over which electric vehicles may be driven on a single battery charge and the
        speed at which batteries can be recharged;

       the decline of an electric vehicle’s range resulting from deterioration over time in the battery’s
        ability to hold a charge;



                                                     73
Case 2:19-bk-24804-VZ             Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                     Desc
                                  Main Document    Page 87 of 108



        concerns about electric grid capacity and reliability;

        the availability of new energy vehicles, including plug-in hybrid electric vehicles;

        improvements in the fuel economy of the internal combustion engine;

        the availability of service for electric vehicles;

        the environmental consciousness of consumers;

        access to charging stations, standardization of electric vehicle charging systems and consumers’
         perceptions about convenience and cost to charge an electric vehicle;

        the availability of tax and other governmental incentives to purchase and operate electric vehicles
         or future regulation requiring increased use of nonpolluting vehicles;

        perceptions about and the actual cost of alternative fuel; and

        macroeconomic factors.

         Any of the factors described above may cause current or potential customers not to purchase
electric vehicles from us or other manufactures. If customers are not willing to adopt electric vehicles in
general, the market will not develop as the FF Group anticipates and its business, prospects, financial
condition, and operating results will be affected.

E.       Risks Related to Smart King’sthe FF Group’s Corporate Structure

If the agreements that establish the structure for operating Smart King’sthe FF Group’s business in
the PRC are found not to be in compliance with the relevant PRC regulations, or if these regulations
change in the future, Smart Kingthe FF Group could be subject to severe penalties or be forced to
relinquish its interests in those operations.

         Smart KingThe FF Group controls its operating entities in the PRC through a set of contractual
arrangements entered into among its WFOE, FF Automotive (China) Co., Ltd., its VIE and VIE’s
shareholders. These contractual arrangements, including equity pledge agreement, call option agreement,
powers of attorney, certain exclusive operational service agreement and spousal consents, enable Smart
Kingthe FF Group to (i) exercise effective control over its VIE, and (ii) receive substantially all of the
economic benefits of such VIE. As a result of these contractual arrangements, Smart Kingthe FF Group
has control over and is the primary beneficiary of such VIE and hence consolidates the VIE’s financial
results into its consolidated financial statements. See Article II.C of this Disclosure Statement entitled
“YT’s Interest in Faraday & Future Inc.the FF Group” for further information.

         Although similar VIE arrangements are commonly adopted in the PRC, there are substantial
uncertainties regarding the interpretation and application of the existing and future PRC laws, regulations
and rules. In addition, it is uncertain whether any new PRC laws or regulations relating to variable interest
entity structures will be adopted or if adopted, what they would provide. If Smart King’sthe FF Group’s
ownership structure of its VIE, the VIE contractual arrangements, and Smart King’sthe FF Group’s
business of its PRC subsidiaries or variable interest entities are found to be in violation of any existing or
future PRC laws or regulations, or Smart King’sthe FF Group’s PRC subsidiaries or VIE fail to obtain or
maintain any of the required permits or approvals, the relevant PRC regulatory authorities would have
broad discretion to take action in dealing with such violations or failures, including:


                                                        74
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 88 of 108



       discontinuing or placing restrictions or onerous conditions on Smart King’sthe FF Group’s
        activities through any transactions between its WFOE and its VIE;

       imposing fines, confiscating the income from the WFOE or the VIE, or imposing other
        requirements with which Smart Kingthe FF Group or its VIE may not be able to comply;

       requiring Smart Kingthe FF Group to restructure its ownership structure or activities, including
        terminating the contractual arrangements with its VIE and deregistering the equity pledges of
        such VIE, which in turn would affect Smart King’sthe FF Group’s ability to consolidate, derive
        economic benefits from, or exert effective control over its VIE; or

       restricting or prohibiting Smart King’sthe FF Group’s use of funding to finance its business and
        activities in the PRC.

         The imposition of any of these penalties would result in a material and adverse effect on Smart
King’sthe FF Group’s ability to conduct its business in the PRC. If Smart Kingthe FF Group loses its
right to direct the activities of and receives economic benefits from its VIE due to any of these actions and
Smart Kingthe FF Group is not able to restructure its ownership structure and operations in the PRC in a
satisfactory manner, Smart King’sthe FF Group’s business operations in the PRC may be significantly
disrupted, which could materially and adversely affect Smart King’sthe FF Group’s business, financial
condition and results of operations.

Smart KingThe FF Group relies on contractual arrangements with its VIE and the VIE’s shareholders
to exercise control over its business in the PRC which may not be as effective as direct ownership in
providing operational control.

         Smart KingThe FF Group relies on contractual arrangements with its VIE and the VIE’s
shareholders to conduct its operations in the PRC. These contractual arrangements may not be as effective
as direct ownership in providing Smart Kingthe FF Group with control over its VIE. For example, the
VIE and its shareholders could breach their contractual arrangements with Smart Kingthe FF Group by,
among other things, failing to conduct their operations in an acceptable manner or taking other actions
that are detrimental to Smart King’sthe FF Group’s interests.

         If Smart Kingthe FF Group had direct ownership of the VIE, Smart Kingthe FF Group would be
able to exercise rights as a shareholder to effect changes in the board of directors of the VIE, which in
turn could implement changes, subject to any applicable fiduciary obligations, at the management and
operational level. However, with the current VIE structure, Smart Kingthe FF Group relies on the
performance by the VIE and the VIE’s shareholders of their obligations under the contractual
arrangements to exercise control over the VIE. The shareholders of the consolidated VIE may not act in
the best interests of Smart Kingthe FF Group or may not perform their obligations under these contractual
arrangements. Such risks exist throughout the period during which Smart Kingthe FF Group intends to
operate its business in the PRC through the contractual arrangements with the VIE. In order to enforce
such arrangements, Smart Kingthe FF Group may have to incur substantial costs and expend additional
resources. In addition, as all of Smart King’sthe FF Group’s VIE contractual agreements are governed by
PRC law and provide for the resolution of disputes through an arbitration in the PRC, if any disputes
relating to these contracts remain unresolved, Smart Kingthe FF Group may have to enforce its rights
under these contracts through the operations of PRC law and arbitration, litigation and other legal
proceedings and therefore will be subject to uncertainties in the PRC legal system. If Smart Kingthe FF
Group is unable to effectively enforce these contractual arrangements, or if it suffers significant delay or
face other obstacles in the process of enforcing these contractual arrangements, it may not be able to exert



                                                     75
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 89 of 108


effective control over its variable interest entities, and Smart King’sthe FF Group’s ability to conduct its
business in the PRC may be negatively affected.

The PRC regulations of loans and direct investment by offshore holding companies to PRC entities
may delay or prevent Smart Kingthe FF Group from using proceeds it receives from financing
activities to make loans or additional capital contributions to its PRC subsidiaries.

         In 2015, the SAFE published the Circular of the State Administration of Foreign Exchange on
Reforming the Management Approach regarding the Settlement of Foreign Exchange Capital of Foreign-
invested Enterprises, or the SAFE Circular 19, which has come into effect since June 1, 2015. According
to the SAFE Circular 19, foreign-invested enterprises are allowed to convert their registered capital from
foreign exchange to Renminbi and apply such funds to equity investment within the PRC, conditioned
upon the investment target’s duly registration with local banks of such reinvestment and opening of a
corresponding special account pending for foreign exchange settlement payment. Further, such
conversion will be handled at the bank level and no approval by the SAFE is required. The SAFE Circular
19 prohibits foreign-invested enterprises from, among other things, using an Renminbi fund converted
from its foreign exchange capital for expenditure beyond its business scope, investment in securities,
providing entrusted loans, repaying loans between nonfinancial enterprises or purchasing real estate not
for self-use. The SAFE promulgated the Circular on Reforming and Standardizing the Foreign Exchange
Settlement Management Policy of Capital Account, or the SAFE Circular 16, effective on June 9, 2016,
which reiterates some of the rules set forth in the SAFE Circular 19, but changes the prohibition against
using Renminbi capital converted from foreign currency-denominated registered capital of a foreign-
invested enterprise to issue Renminbi entrusted loans, to the prohibition against using such capital to issue
loans to non-associated enterprises.

        If Smart Kingthe FF Group fails to comply with such regulations, its ability to capitalize the
relevant PRC subsidiaries or fund their operations may be negatively affected, which could materially and
adversely affect the liquidity of the relevant PRC subsidiaries or Smart King’sthe FF Group’s business,
financial condition, results of operations and growth prospects.

The shareholders of the VIE may have potential conflicts of interest with Smart Kingthe FF Group,
which may materially and adversely affect its business.

         The shareholders of the VIE may have potential conflicts of interest with Smart Kingthe FF
Group. These shareholders may breach, or cause the VIE to breach, or refuse to renew, the existing
contractual arrangements Smart Kingthe FF Group has with them and the VIE, which would have a
material and adverse effect on Smart King’sthe FF Group’s ability to effectively control the VIE and
receive economic benefits from them. For example, the shareholders may be able to cause Smart
King’sthe FF Group’s agreements with the VIE to be performed in a manner adverse to Smart Kingthe FF
Group by, among other things, failing to remit payments due under the contractual arrangements to Smart
Kingthe FF Group in a timely manner. There is no assurance that any or all of these shareholders will act
in the best interests of Smart Kingthe FF Group or such conflicts will be resolved in Smart King’sthe FF
Group’s favor. Currently, Smart Kingthe FF Group does not have any arrangements to address potential
conflicts of interest between these shareholders and Smart King. If Smart Kingthe FF Group. If the FF
Group cannot resolve any conflict of interest or dispute between Smart Kingthe FF Group and these
shareholders, it would have to rely on legal proceedings, which could result in disruption of the business
and subject Smart Kingthe FF Group to substantial uncertainties as to the outcome of any such legal
proceedings.




                                                     76
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                        Desc
                                 Main Document    Page 90 of 108


Contractual arrangements in relation to the VIE may be subject to scrutiny by the PRC tax authorities
who may determine that Smart Kingthe FF Group or the VIE owes additional taxes, which could
negatively affect Smart King’sthe FF Group’s financial condition and the value of the Trust Interests.

        Under applicable PRC laws and regulations, arrangements and transactions among related parties
may be subject to audit or challenge by the PRC tax authorities. Smart KingThe FF Group could face
material and adverse tax consequences if the PRC tax authorities determine that the VIE contractual
arrangements were not entered into on an arm’s length basis in such a way as to result in an impermissible
reduction in taxes under applicable PRC laws, rules and regulations, and adjust the income of the VIE in
the form of a transfer pricing adjustment. A transfer pricing adjustment could, among other things, result
in a reduction of expense deductions recorded by the VIE for PRC tax purposes, which could in turn
increase their liabilities without reducing the WFOE’s tax expenses. In addition, the PRC tax authorities
may impose late payment fees and other penalties on the VIE for the adjusted but unpaid taxes according
to the applicable regulations. Smart King’sThe FF Group’s financial position could be materially and
adversely affected if the VIE’s tax liabilities increase or if it is required to pay late payment fees and other
penalties.

Smart KingThe FF Group may lose the ability to use and enjoy assets held by the VIE that are material
to the operation of Smart King’sthe FF Group’s business in the PRC if the VIE goes bankrupt or
becomes subject to a dissolution or liquidation proceeding.

         The VIE and their subsidiaries hold, and may in the future hold, certain assets that are material to
the operation of Smart King’sthe FF Group’s business in the PRC. Under the equity pledge agreement,
without Smart King’sthe FF Group’s prior consent, the VIE’s shareholders may not transfer its equity
interests, create or permit the existence of any security interests or other encumbrance on its equity
interests that may affect Smart King’sthe FF Group’s rights and interests, except for the performance of
the call option agreement. However, if the VIE goes bankrupt and all or part of its assets become subject
to liens or rights of third-party creditors, Smart Kingthe FF Group may be unable to continue some or all
of its operations in the PRC, which could materially and adversely affect its business, financial condition
and results of operations. If the VIE undergoes a voluntary or involuntary liquidation proceeding,
independent third-party creditors may claim rights to some or all of these assets, thereby hindering Smart
King’sthe FF Group’s operations in the PRC, which could materially and adversely affect its business and
results of operations.

F.      Risks Related to Smart King’sthe FF Group’s Operations in the PRC

Changes in international trade policies, barriers to trade or the emergence of a trade war may dampen
growth in the PRC, the United States and other markets where Smart Kingthe FF Group operates, and
its business operations and results may be negatively impacted.

        Smart KingThe FF Group has business operations in the United States and the PRC, and partners
with international leading suppliers from North America, Europe and Asia, which may subject it to risks
associated with international trade conflicts. The United States administration under President Donald J.
Trump has advocated for greater restrictions on international trade in general, which has significantly
increased tariffs on certain goods imported into the United States, particularly from the PRC. President
Trump has also taken steps toward restricting trade in certain goods. In response, the PRC and other
countries have similarly imposed tariffs, and may further take other retaliatory measures. The increasing
tariff may impact Smart King’sthe FF Group’s raw material prices and therefore may have a negative
impact on Smart King’sthe FF Group’s operations. In addition, the resulting escalation of trade tension
may lead to volatility in the financial market, which may affect Smart King’sthe FF Group’s ability to
raise capital, and could impact the purchasing power of Smart King’sthe FF Group’s potential customers.


                                                      77
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 91 of 108


Such changes could have an adverse effect on Smart King’s and FF’sthe FF Group’s business, financial
condition, and results of operations.

Changes in the PRC’s economic, political or social conditions or government policies could have a
material and adverse effect on Smart King’s and FF’sthe FF Group’s business and results of
operations.

         A portion of FF’sthe FF Group’s future revenues are expected to be derived in the PRC, and the
FF Group has formed a joint venture with The9 to manufacture certain multi-purpose vehicles and
conduct other activities in the PRC. Accordingly, Smart King’s and FF’sthe FF Group’s results of
operations, financial condition and prospects would, to a certain extent, be influenced by economic,
political and legal developments in the PRC. the PRC’s economy differs from the economies of most
developed countries in many aspects, including, but not limited to, the degree of government involvement,
control level of corruption, control of capital investment, reinvestment control of foreign exchange,
allocation of resources, growth rate and development level. For approximately three decades, the PRC
government has implemented economic reform measures to utilize market forces in the development of
the PRC economy. It is unclear whether and how Smart King’s and FF’sthe FF Group’s current or future
business, financial condition or results of operations may be affected by changes in the PRC’s economic,
political and social conditions and in its laws, regulations and policies. In addition, many of the economic
reforms carried out by the PRC government are unprecedented or experimental and are expected to be
refined and improved over time. This refining and improving process may not necessarily have a positive
effect on Smart King’s and FF’sthe FF Group’s operations and business development.

The legal system in the PRC is not fully developed and there are inherent uncertainties that may affect
the protection afforded to Smart Kingthe FF Group.

         Smart King’sThe FF Group’s business and activities in the PRC are governed by the PRC laws
and regulations. The PRC legal system is generally based on written statutes. Prior court decisions may be
cited for reference but have limited precedential value. Since 1979, the PRC legislation and regulations
have significantly enhanced the protections afforded to various industries in the PRC. However, as these
laws and regulations are relatively new and continue to evolve, interpretation and enforcement of these
laws and regulations involve significant uncertainties and different degrees of inconsistency. Some of the
laws and regulations are still in the developmental stage and are therefore subject to policy changes.
Many laws, regulations, policies and legal requirements have only been recently adopted by the PRC
central or local government agencies, and their implementation, interpretation and enforcement may
involve uncertainty due to the lack of established practice available for reference. The effect of future
legal developments in the PRC, including the promulgation of new laws, changes in existing laws or their
interpretation or enforcement, or the preemption of local regulations by national laws cannot be predicted.
As a result, there are substantial uncertainties as to the legal protection available to Smart Kingthe FF
Group. Furthermore, due to the limited volume of published cases and the non-binding nature of prior
court decisions, the outcome of the dispute resolution may not be as consistent or predictable as in other
more developed jurisdictions, which may limit the legal protection available to Smart Kingthe FF Group.

Smart KingThe FF Group may be adversely affected by the complexity, uncertainties, and changes in
the PRC regulations on internet-related as well as automotive businesses and companies.

         The PRC government extensively regulates the internet industry and automotive industry, such
laws and regulations are relatively new and evolving, and their interpretation and enforcement involve
significant uncertainties. As a result, in certain circumstances it may be difficult to determine what actions
or omissions may be deemed to be in violation of applicable laws and regulations.




                                                     78
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 92 of 108


         Several PRC regulatory authorities, such as the State Administration for Market Regulation, the
National Development and Reform Commission, the Ministry of Industry and Information Technology
and the Ministry of Commerce, oversee different aspects of the electric vehicle business, and Smart
Kingthe FF Group will be required to obtain a wide range of government approvals, licenses, permits and
registrations in connection with its operations in the PRC. For example, certain filings must be made by
automobile dealers through the information system for the national automobile circulation operated by the
relevant commerce department within ninety (90) days after the receipt of a business license. Furthermore,
the electric vehicle industry is relatively immature in the PRC, and the PRC government has not adopted a
clear regulatory framework to regulate the industry.

         There are substantial uncertainties regarding the interpretation and application of the existing
PRC laws, regulations and policies and possible new laws, regulations or policies relating to the internet-
related as well as automotive businesses and companies. Currently, Smart King’sthe FF Group’s VIE
holds the necessary license for Smart King’sthe FF Group’s operations in the PRC. There is no assurance
that Smart Kingthe FF Group will be able to obtain all the permits or licenses related to its business in the
PRC, or will be able to maintain its existing licenses or obtain new ones. In the event that the PRC
government considers that Smart Kingthe FF Group was or is operating without the proper approvals,
licenses or permits, promulgates new laws and regulations that require additional approvals or licenses, or
imposes additional restrictions on the operation of any part of its business, the PRC government has the
power, among other things, to levy fines, confiscate Smart King’sthe FF Group’s income, revoke its
business licenses, and require Smart Kingthe FF Group to discontinue the relevant business or impose
restrictions on the affected portion of its business. Any of these actions by the PRC government may have
a material adverse effect on Smart King’sthe FF Group’s business and results of operations.

         Considering its business arrangement and development plan, Smart Kingthe FF Group has also
set up the VIE structure and intends the VIE or its subsidiary to apply for the necessary government
licenses as soon as practicable to conduct the relevant support operations in the near future. However,
there is no guarantee that Smart King’sthe FF Group’s VIE or its subsidiary, will obtain such licenses due
to uncertainties from PRC governmental authorities. The PRC government may enact new laws and
regulations that require additional licenses, permits, approvals and/or registrations for the operation of any
of Smart King’sthe FF Group’s existing or future businesses in the PRC. As a result. there is no assurance
that Smart Kingthe FF Group will, through its VIE or PRC subsidiary, have all the permits, licenses,
registrations, approvals and/or business license covering the sufficient scope of business required for its
business in the PRC or that it will be able to obtain, maintain or renew permits, licenses, registrations,
approvals and/or business license covering sufficient scope of business in a timely manner or at all.

Smart KingThe FF Group may be subject to penalties, including restrictions on Smart King’sthe FF
Group’s ability to inject capital into its PRC subsidiaries, if the PRC resident shareholders or
beneficial owners fail to comply with relevant PRC foreign exchange regulations.

        On July 4, 2014, the SAFE issued the Circular on Several Issues Concerning Foreign Exchange
Administration of Domestic Residents Engaging in Overseas Investment, Financing and Round-Trip
Investment via Special Purpose Vehicles, or the SAFE Circular 37. The SAFE Circular 37 requires PRC
individuals, institutions and foreign individuals who have a habitual residence in the PRC due to
economic interests, or collectively referred as the PRC residents, to register with the SAFE or its local
branches in connection with their direct establishment or indirect control of an offshore special purpose
vehicle, for the purpose of overseas investment and financing, with such PRC residents’ legally owned
assets or equity interests in domestic enterprises or offshore assets or interests. In addition, such PRC
residents must update their foreign exchange registrations with the SAFE when the offshore special
purpose vehicle undergoes material events relating to any change of basic information (including change
of such PRC residents, name and operation term), increases or decreases in investment amount, share


                                                     79
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                        Desc
                                 Main Document    Page 93 of 108


transfers or exchanges, or mergers or divisions. According to the Circular on Further Simplifying and
Improving the Administration of Foreign Exchange Concerning Direct Investment released on February
13, 2015 by the SAFE, local banks will examine and handle foreign exchange registration for overseas
direct investment, including the initial foreign exchange registration and amendment registration, under
the SAFE Circular 37 from June 1, 2015.

         If any shareholder holding interest in an offshore special purpose vehicle, who is a PRC resident
as determined by the SAFE Circular 37, fails to fulfill the required foreign exchange registration with the
local SAFE branches or its designated banks, the offshore special purpose vehicle may be restricted in its
ability to contribute additional capital to its PRC subsidiaries. Moreover, failure to comply with the SAFE
registration described above could result in liability under PRC laws for evasion of applicable foreign
exchange restrictions. Smart KingThe FF Group has requested all of its current shareholders and/or
beneficial owners to disclose whether they or their shareholders or beneficial owners fall within the ambit
of the SAFE Circular 37 and urged relevant shareholders, upon learning that they are PRC residents, to
register with the local SAFE branch or its designated bank as required under the SAFE Circular 37.
However, Smart Kingthe FF Group may not be fully informed of the identities of all the shareholders or
beneficial owners who are PRC residents, and it cannot provide any assurance that all of the shareholders
and beneficial owners who are PRC residents will comply with Smart King’sthe FF Group’s requests to
make, obtain or update any applicable registrations or comply with other requirements pursuant to the
SAFE Circular 37 or other related rules in a timely manner. Any failure to comply with the relevant
requirements could subject Smart King’sthe FF Group’s PRC subsidiaries and its shareholders or
beneficial owners to penalties, which would limit Smart King’sthe FF Group’s ability to contribute
additional capital to its PRC subsidiaries and negatively affect Smart King’sthe FF Group’s business
operation in the PRC.

Smart King may rely on dividends and other distributions on equity paid by its PRC subsidiaries to
fund any cash and financing requirements it may have, and any limitation on the ability of the PRC
subsidiaries to make payments to Smart King could have a material and adverse effect on Smart
King’sthe FF Group’s ability to conduct its business.

          Smart King is a holding company, and may rely on dividends and other distributions on equity
paid by the PRC subsidiaries for cash and financing requirements, including the funds necessary to
service Smart King’sthe FF Group’s debts. Current PRC regulations permit Smart King’sthe FF Group’s
PRC subsidiaries to pay dividends to Smart King only out of their accumulated after-tax profits upon
satisfaction of relevant statutory conditions and procedures, if any, determined in accordance with
Chinese accounting standards and regulations. In addition, each of these PRC subsidiaries is required to
set aside at least 10% of its after-tax profits each year, if any, to fund certain reserve funds until the total
amount set aside reaches 50% of its registered capital. Additionally, if Smart King’sthe FF Group’s PRC
subsidiaries incur debts on their own behalf in the future, the instruments governing their debt may
restrict their ability to pay dividends or make other distributions to Smart King.

       Any limitation on the ability of Smart King’sthe FF Group’s PRC subsidiaries to pay dividends or
make other distributions to Smart King could materially and adversely limit its ability to grow, make
investments or acquisitions that could be beneficial to Smart Kingthe FF Group, or pay dividends or
debts.

Fluctuations in exchange rates between Renminbi and U.S. dollar could result in currency exchange
losses.

       Smart King’sThe FF Group’s reporting currency and a substantial portion of its operating costs
and expenses are denominated in U.S. dollars, while operating currency in the PRC for Smart King’sthe


                                                      80
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 94 of 108


FF Group’s PRC subsidiaries are denominated in Renminbi. Appreciation or depreciation in the value of
Renminbi relative to U.S. dollar would affect Smart King’sthe FF Group’s financial results reported in
U.S. dollar terms without giving effect to any underlying change in its business, financial condition or
results of operations. Renminbi may appreciate or depreciate significantly in value against U.S. dollar in
the long term, depending on the fluctuation of the basket of currencies against which it is currently
valued, or it may be permitted to enter into a full float, which may also result in a significant appreciation
or depreciation of Renminbi against U.S. dollar.

         Smart KingThe FF Group has not entered into any hedging transactions in an effort to reduce its
exposure to foreign currency exchange risk. While it may decide to enter into hedging transactions in the
future, the availability and effectiveness of these hedges may be limited and Smart Kingthe FF Group
may not be able to hedge its exposure adequately or at all. In addition, Smart King’sthe FF Group’s
currency exchange losses may be magnified by the PRC exchange control regulations that restrict its
ability to convert Renminbi into foreign currency.

Governmental control of currency conversion may limit Smart King’sthe FF Group’s ability to utilize
its future revenues effectively.

        The PRC government imposes controls on the convertibility of Renminbi into foreign currencies
and, in certain cases, the remittance of currency out of the PRC. Under existing PRC foreign exchange
regulations, payments of current account items, such as profit distributions and trade and service-related
foreign exchange transactions, can be made in foreign currencies without prior approval from the SAFE,
by complying with certain procedural requirements. However, approval from or registration with
appropriate governmental authorities is required where Renminbi is to be converted into foreign currency
and remitted out of the PRC to pay capital expenses such as the repayment of loans denominated in
foreign currencies.

         Since 2016, the PRC government has tightened its foreign exchange policies again and stepped
up scrutiny of major outbound capital movement. More restrictions and a substantial vetting process have
been put in place by the SAFE to regulate cross-border transactions falling under the capital account. The
PRC government may also restrict access in the future to foreign currencies for current account
transactions, at its discretion. Smart KingThe FF Group expects to receive a portion of its revenues in
Renminbi. If the foreign exchange control system prevents Smart Kingthe FF Group from obtaining
sufficient foreign currencies to satisfy its foreign currency demands, Smart Kingthe FF Group may not be
able to pay dividends or debts in foreign currencies to the shareholders or creditors.

Smart KingThe FF Group may be deemed to be a PRC resident enterprise under the Enterprise
Income Tax Law, or the EIT Law, and be subject to the PRC taxation on its worldwide income, which
may significantly increase Smart King’sthe FF Group’s income tax expenses and materially decrease
its profitability.

        Under the EIT Law that took effect on January 1, 2008, enterprises established outside of the
PRC whose “de facto management bodies” are located in the PRC are considered to be “resident
enterprises” and will generally be subject to a uniform 25% corporate income tax on their global income
(excluding dividends received from “resident enterprises”). In addition, a circular issued by the State
Taxation Administration, or the SAT, on April 22, 2009 and amended on January 29, 2014 sets out
certain standards for determining whether the “de facto management bodies” of an offshore enterprise
funded by Chinese enterprises as controlling shareholders is located in the PRC. Although this circular
applies only to offshore enterprises funded by Chinese enterprises as controlling shareholders, rather than
those funded by Chinese or foreign individuals or foreign enterprises as controlling shareholders (such as
the company), the determining criteria set forth in the circular may reflect SAT’s general position on how


                                                     81
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                                Main Document    Page 95 of 108


the “de facto management bodies” test should be applied in determining the tax resident status of offshore
enterprises, regardless of how they are funded. Although Smart Kingthe FF Group is not funded by
Chinese enterprises as controlling shareholders, substantial uncertainties remain as to whether Smart
Kingthe FF Group or any of its non-PRC subsidiaries will be deemed a PRC resident enterprise for the
EIT purposes. If Smart Kingthe FF Group or any of its subsidiaries registered outside the PRC are to be
deemed a “resident enterprise” under the EIT Law, Smart King’sthe FF Group’s income tax expenses
may increase significantly, and its profitability could decrease materially.

Smart King’sThe FF Group’s leased property interest in the PRC may be defective, which could cause
significant disruption to its business.

         Under the applicable PRC laws and regulations, all lease agreements are required to be registered
with the local housing authorities. The landlords of certain of Smart King’sthe FF Group’s leased
premises in the PRC may have not completed the registration of their ownership rights or these leases
with the relevant authorities. Failure to complete these required registrations may expose such landlords,
lessors and Smart Kingthe FF Group to potential monetary fines. If these registrations are not obtained in
a timely manner, or at all, Smart Kingthe FF Group may be subject to monetary fines or may have to
relocate its offices, which will incur the associated losses and adversely affect the normal business
operations.

G.      Certain Tax Risks Related to the Plan

Tax Classification of the Trust for U.S. federal income tax purposes is subject to uncertainty.

         The Trustee likely will report the Trust as a “liquidating trust” under Treasury Regulation Section
301.7701-4(d) (a “Liquidating Trust”). In general, a Liquidating Trust is not a separate taxable entity but
rather is treated for federal income tax purposes as a “grantor” trust (i.e., a “pass-through” entity) of
which the holders of beneficial interests in the trust are the owners and grantors. However, there is
uncertainty as to the appropriate tax classification of the Trust. Thus, there is no assurance the Trustee’s
intended treatment of the Trust as a Liquidating Trust would withstand a challenge by the Internal
Revenue Service (the “IRS”). If the IRS were to challenge successfully such classification, the federal
income tax consequences to the Liquidating Trust and its creditor-beneficiaries could be different and
potentially less favorable. See Article XI.A of this Disclosure Statement entitled “U.S. Tax Classification
of the Trust.”




                                                    82
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 96 of 108


U.S. federal income tax classification of the entities through which West Coast indirectly owns its
economic interest in Smart Kingthe FF Group is subject to uncertainty.

         Each of the entities through which West Coast indirectly owns the stock of Smart Kingthe FF
Group are intended to be treated as “pass-through” entities for tax purposes. There is some uncertainty as
to whether that will be the case due to an inadvertent election with respect to one of those entities that has
since been withdrawn and late elections with respect to other entities. While that withdrawal and the late
lections are believed to have been effective under published procedures, there is no assurance the IRS will
agree. If any of the entities through which West Coast owns its economic interest in Smart Kingthe FF
Group were to be treated as a corporation for U.S. federal income tax purposes, the resulting adverse tax
consequences could include corporate level taxes levied on any proceeds from the disposition of stock of
Smart Kingthe FF Group indirectly owned by West Coast as well as potential taxes imposed on any
distribution of such proceeds by such entity that are allocable to the holders. Such dividends could by
subject to tax at a 30% tax rate (subject to reduction under an applicable treaty). See Article XIX.B.3
“Tax Classification of West Coast Conduit Entities.”

The treatment of accrued but unpaid interest on a Debt Claim is uncertain.

         Holders of Debt Claims who receive Trust Interests under the Plan may have taxable ordinary
income equal to the value of the Trust Interests they receive to the extent of any accrued and unpaid
interest on the debt they hold that is extinguished or retired. YT intends to take the position that no
portion of the Trust Interests received by a holder of Debt Claims under the Plan is allocable to accrued
and unpaid interest or subject to withholding. However, this conclusion is not free from doubt, and it is
possible that the IRS could assert that the value of any Trust Interest received by a holder should be
allocated first to accrued and unpaid interest prior to allocating any portion of such amounts to principal.
Such argument, if successful, would result in holders being required to report ordinary income on such
value for U.S. federal income tax purposes. Holders of Debt Claims should carefully review the
discussion set forth in Article XIX.B.1 of this Disclosure Statement under the heading “Accrued Interest
on Debt Claims” and should discuss the potential for interest income and other possible tax consequences
with their own tax advisors.

                                                    VIII.

                                   CONFIRMATION OF THE PLAN

A.      Voting Procedures and Solicitation of Votes

        The voting procedures and the procedures governing the solicitation of votes are described above
in Article I.B (Voting on the Plan) and in the Disclosure Statement Order, which has been sent to you
with this Disclosure Statement if you are entitled to vote on the Plan.

B.      Confirmation Hearing

        The Bankruptcy Code requires the Bankruptcy Court, after notice, to hold a hearing on
confirmation of a plan of reorganization. As set forth in the Disclosure Statement Order, the Confirmation
Hearing has been scheduled for [_______], 2020, commencing at [__]:00 [_].m. (prevailing Eastern
TimePacific time), before the Honorable Karen B. OwensVincent P. Zurzolo, United States Bankruptcy
Judge, atin Courtroom 1368 of the United States Bankruptcy Court for the Central District of Delaware,
824 MarketCalifornia Los Angeles Division, Roybal Federal Building, 255 E. Temple Street, 6th Floor,
Wilmington, Delaware 19801Los Angeles, California 90012. The Confirmation Hearing may be




                                                     83
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                     Desc
                                Main Document    Page 97 of 108


adjourned from time to time without further notice except for an announcement of the adjourned date
made at the Confirmation Hearing and filed with the Bankruptcy Court.

         Objections, if any, to confirmation of the Plan must be filed and served so that they are received
on or before [__________], 2020, at 5:004:00 p.m. (prevailing Eastern TimePacific time). Any objection
to confirmation must be made in writing and specify in detail the name and address of the objector, all
grounds for the objection and the amount of the Claim held by the objector. Objections to confirmation of
the Plan are governed by Bankruptcy Rule 9014. Objections must be timely served upon the following
parties: (i) the Office of the United States Trustee for the Central District of Delaware, J. Caleb Boggs
Federal Building, 844 North King Street, Suite 2207, Wilmington, DE 19801California, 915 Wilshire
Blvd., Suite. 1850, Los Angeles, California 90017 (Attn: DavidKelly L. BuchbinderMorrison, Esq.); (ii)
proposed counsel for the Debtor, Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th
Floor, Los Angeles, CA 90067 (Attn: Jeffrey W. Dulberg, Esq. and Malhar S. Pagay, Esq.) and Pachulski
Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, Wilmington, DE 19801 (Attn: James E.
O’Neil, Esq.); (iii) proposed special counsel for the Debtor, O’Melveny & Myers LLP, Times Square
Tower, 7 Times Square, New York, NY 10036 (Attn: Suzzanne Uhland, Esq. and Diana M. Perez, Esq.);
and (iv) counsel to the Creditors’ Committee, Lowenstein Sandler LLP, One Lowenstein Drive, Roseland,
NJ 07068 (Attn: Jeffrey D. Prol, Esq., Andrew D. Behlmann, Esq., and Jeremy D. Merkin, Esq.) and
Potter Anderson & Corroon LLP, 1313 N. Market Street, 6th Floor, Wilmington, Delaware 19801 (Attn:
Christopher M. Samis, Esq., L. Katherine Good, Esq., and Aaron H. StulmanPolsinelli LLP, 2049
Century Park East, 29th floor, Los Angeles, CA 90067 (Attn: Randye B. Soref, Esq.).

          Objections to confirmation of the Plan are governed by Bankruptcy Rule 9014. UNLESS
AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT MAY NOT BE
CONSIDERED BY THE BANKRUPTCY COURT.

C.       General Requirements of Section 1129

                 1.      Requirements of Section 1129(a) of the Bankruptcy Code

                 a.      General Requirements

       At the Confirmation Hearing, the Bankruptcy Court will determine whether the following
confirmation requirements specified in section 1129 of the Bankruptcy Code have been satisfied:

        The Plan complies with the applicable provisions of the Bankruptcy Code;

        The Debtor has complied with the applicable provisions of the Bankruptcy Code;

        The Plan has been proposed in good faith and not by any means proscribed by law;

        Any payment made or promised by the Debtor under the Plan for services or for costs and
         expenses in, or in connection with, the chapter 11 case, or in connection with the Plan and
         incident to the chapter 11 case, has been disclosed to the Bankruptcy Court, and any such
         payment made before confirmation of the Plan is reasonable, or if such payment is to be fixed
         after confirmation of the Plan, such payment is subject to the approval of the Bankruptcy Court as
         reasonable;

        With respect to each Class of Claims, each holder of an Impaired Claim either has accepted the
         Plan or will receive or retain under the Plan on account of such holder’s Claim, property of a
         value, as of the Effective Date, that is not less than the amount such holder would receive or



                                                    84
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document    Page 98 of 108


        retain if the Debtor was liquidated on the Effective Date under chapter 7 of the Bankruptcy Code.
        See discussion of “Best Interests Test,” below;

       Each Class of Claims has either accepted the Plan or is Unimpaired under the Plan;

       Except to the extent that the holder of a particular Claim has agreed to a different treatment of
        such Claim, the Plan provides that Administrative Expense Claims and Priority Non-Tax Claims
        will be paid in full, in Cash, on the Effective Date and that holders of Priority Tax Claims may
        receive on account of such Claims deferred Cash payments, over a period not exceeding five (5)
        years after the Petition Date, of a value as of the Effective Date, equal to the Allowed amount of
        such Claims with interest from the Effective Date;

       At least one Class of Impaired Claims has accepted the Plan, determined without including any
        acceptance of the Plan by any insider holding a Claim in such Class;

       Confirmation of the Plan is not likely to be followed by the liquidation or the need for further
        financial reorganization of the Debtor or any successor of the Debtor under the Plan, unless such
        liquidation or reorganization is proposed in the Plan. See discussion of “Feasibility,” below; and

       All fees payable under section 1930 of title 28, as determined by the Bankruptcy Court at the
        Confirmation Hearing, have been paid or the Plan provides for the payment of all such fees on the
        Effective Date.

                b.       Best Interests Test

        Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires that
each holder of an Impaired Claim either (i) accepts the Plan or (ii) receives or retains under the Plan
property of a value, as of the Effective Date, that is not less than the value such holder would receive if
the Debtor were liquidated under chapter 7 of the Bankruptcy Code.

         The first step in meeting the best interests test is to determine the dollar amount that would be
generated from the liquidation of YT’s assets and properties in a liquidation of his assets under a chapter
7 bankruptcy case. The total amount available would be the sum of the proceeds from such a forced
disposition of his assets by a chapter 7 trustee and the cash held by YT at the time of the commencement
of the chapter 7 case. The next step is to reduce that total by the amount of any claims secured by such
assets (to the extent of the value of the collateral securing such claims), the costs and expenses of the
liquidation and such additional administrative expenses and priority claims that may result from the use of
chapter 7 for the purposes of liquidation. Finally, the present value of the resultant residual balance
(taking into account the time necessary to accomplish the liquidation) is allocated to creditors in the strict
order of priority in accordance with section 726 of the Bankruptcy Code, which requires that no junior
claim holder receive any distribution until all senior claim and interest holders are paid in full. The
amounts so allocated can then be compared to the value of the property that is proposed to be distributed
under the Plan on the Effective Date.

         After consideration of the effects that a chapter 7 liquidation would have on the ultimate proceeds
available for distribution to creditors and interest holders in a chapter 11 case, including: the increased
costs and expenses of a liquidation under chapter 7 arising from fees payable to a trustee in bankruptcy
and professional advisors to such trustee; the erosion in value of assets in a chapter 7 case in the context
of the expeditious liquidation required under chapter 7 and the “forced sale” atmosphere that would
prevail; and the substantial increases in claims that would be satisfied on a priority basis or on a parity
with creditors in a chapter 11 case, YT has determined that confirmation of the Plan will provide each



                                                     85
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                        Desc
                                 Main Document    Page 99 of 108


creditor with a recovery that is not less than it would receive pursuant to a liquidation under chapter 7 of
the Bankruptcy Code. Moreover, YT believes that the value of any distributions from the liquidation
proceeds to each class of allowed claims in a chapter 7 case would be further impaired as compared to the
value of distributions under the Plan because such distributions in chapter 7 may not occur for a
substantial period of time. For example, the distribution of the proceeds of the liquidation may be
significantly delayed by the need to resolve all objections to claims and prepare for distributions. YT will
file a liquidation analysis with the Bankruptcy Court no later than ten (10) days prior to the Voting
DeadlineFebruary 6, 2020 hearing.

                 c.      Feasibility of the Plan

         In connection with confirmation of the Plan, section 1129(a)(11) of the Bankruptcy Code requires
that the Debtor demonstrate that confirmation of the Plan is not likely to be followed by the liquidation or
the need for further financial reorganization of the Debtor. This is the so-called feasibility test. For
purposes of determining whether the Plan meets this requirement, the Debtor has analyzed his ability to
meet his obligations under the Plan. YT believes, based on this analysis, that the Plan provides a feasible
means of reorganization from which there is a reasonable expectation that, following the Confirmation
Date, he will possess the resources to meet his obligations under the Plan. However, the Bankruptcy
Court may not agree with such a determination or accept the forecasts or the assumptions underlying this
determination.

                 2.      Requirements of Section 1129(b) of the Bankruptcy Code

         Section 1129(b) of the Bankruptcy Code provides for confirmation (or “cramdown”) of a plan of
reorganization even if the plan is not accepted or deemed accepted by all impaired classes of claims, as
long as at least one impaired class of claims has voted to accept the plan and certain other requirements
are met.

         Under the cram-down provisions of the Bankruptcy Code, if a class of secured claims rejects the
plan, the plan may still be confirmed if (a) the holders retain the liens securing their claims and receive
cash payments totaling at least the amount of their claim, of a value, as of the effective date, of at least the
value of the holders’ interest in the estate’s interest in such property, (b) the property is sold with the
holders’ liens attaching to the proceeds of the sale or (c) the holders realize the “indubitable equivalent of
such claims.” If a class of unsecured claims rejects the plan, the plan may still be confirmed if the plan
provides that (i) each holder of a claim included in the rejecting class receives or retains on account of
that claim property that has a value, as of the plan’s effective date, equal to the allowed amount of that
claim or (ii) the holder of any claim that is junior to the claims of the rejecting class will not receive or
retain any property on account of such junior claim.

        Because the Debtor anticipates that the Plan will satisfy section 1129(a)(8) of the Bankruptcy
Code, the Debtor is not presently seeking confirmation of the Plan under section 1129(b) of the
Bankruptcy Code. However, if Class 3 (Debt Claims) fails to accept the Plan by the requisite statutory
majorities, YT reserves the right to propose any modifications to the Plan and to confirm the Plan as
modified, without re-solicitation, to the extent permitted by the Bankruptcy Code.

                 3.      Confirmation of an Individual Chapter 11 Plan

        The Plan is an individual plan under chapter 11 of the Bankruptcy Code. Section 1123(a)(8) of
the Bankruptcy Code requires that an individual chapter 11 plan “provide for the payment to creditors
under the plan of all or such portion of earnings from personal services performed by the debtor after the
commencement of the case or other future income of the debtor as is necessary for the execution of the



                                                      86
Case 2:19-bk-24804-VZ            Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                        Desc
                                 Main Document   Page 100 of 108


plan.” Further, section 1129(a)(15) of the Bankruptcy Code provides that if a creditor objects to
confirmation of an individual chapter 11 plan, the plan may only be confirmed if:

                 (A) the value, as of the effective date of the plan, of the property to be distributed under
                     the plan on account of such claim is not less than the amount of such claim; or

                 (B) the value of the property to be distributed under the plan is not less than the projected
                     disposable income of the debtor (as defined in section 1325(b)(2)) to be received
                     during the 5-year period beginning on the date that the first payment is due under the
                     plan, or during the period for which the plan provides payments, whichever is longer.

         YT will demonstrate that the value of his assets exceeds his projected disposable income and
thus, section 1129(a)(15) of the Bankruptcy Code is satisfied because he has no disposable income. As
part of this analysis, YT will show that his future earnings are not necessary for execution of the Plan.

         Article 11.3 of the Plan provides that, except as otherwise specifically provided in the Plan, the
distributions, rights, and treatment that are provided in the Plan will be in exchange for, and in complete
satisfaction, settlement, discharge, and release of, all Claims against YT, of any nature whatsoever,
whether known or unknown, or against the assets or properties of YT that arose before the Effective Date.
Except as expressly provided in the Plan, on the Discharge Date (and subject to its occurrence), and
pursuant to section 1141(d)(5) of the Bankruptcy Code, entry of the Confirmation Order shall be deemed
to act as a discharge and release under section 1141(d)(1)(A) of the Bankruptcy Code of all Claims
against YT and his assets, arising at any time before the Effective Date, regardless of whether a proof of
Claim was filed, whether the Claim is Allowed, or whether the holder of the Claim votes to accept the
Plan or is entitled to receive a distribution under the Plan, provided, however, that in no event shall
occurrence of the Discharge Date discharge YT from any obligations remaining under the Plan as of the
Discharge Date. Any default by YT with respect to any Claim that existed immediately prior to or on
account of the filing of the chapter 11 case shall be deemed cured on the Discharge Date.

                                                      IX.

        ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN

         If the Plan is not confirmed, the following alternatives are available: (i) confirmation of another
chapter 11 plan; (ii) conversion of the chapter 11 case to a case under chapter 7 of the Bankruptcy Code;
or (iii) dismissal of the chapter 11 case leaving holders of Claims to pursue available non-bankruptcy
remedies. These alternatives to the Plan are not likely to benefit holders of Claims.

         If the Debtor, or any other party in interest (if the Debtor’s exclusive period in which to file a plan
has expired), could attempt to formulate a different plan, such a plan might involve either a reorganization
of the Debtor or conversion of the chapter 11 case to a liquidation of the Debtor’s assets under chapter 7.
YT has explored numerous alternatives in connection with the extensive process of formulating and
developing of the Plan. YT has concluded that the Plan, as described in this Disclosure Statement, enables
stakeholders to realize the most value under the circumstances. YT has evaluated the effects of a
liquidation of his assets. In considering this alternative, he has taken into account the nature, status, and
underlying values of his tangible and intangible assets, the ultimate realizable value of such assets, and
the extent to which certain of his assets are subject to the liens and security interests of secured creditors.
YT believes that liquidation under chapter 7 would result in smaller distributions being made to holders
of Claims than those provided for in the Plan. If the chapter 11 case is dismissed, holders of Claims would
be free to pursue non-bankruptcy remedies in their attempts to satisfy Claims against the Debtor. The
failure of plan confirmation and dismissal of the chapter 11 case would result in a race to the courthouse


                                                      87
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                        Desc
                                Main Document   Page 101 of 108


that could leave many creditors with no recovery at all. Accordingly, the Debtor believes that the Plan
will enable all creditors to realize the greatest possible recovery on their respective Claims with the least
delay.

                                                     X.

   CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

         The following discussion summarizes certain material U.S. federal income tax consequences
applicable to the Trust and the holders of Trust Interests (“Holders”). This summary is based on the
Internal Revenue Code, the Treasury Regulations promulgated thereunder (whether final, temporary, or
proposed), administrative rulings, and judicial decisions, all as in effect on the date hereof. Each of the
foregoing authorities is subject to change, which change could apply with retroactive effect and could
affect the accuracy of the statements and conclusions set forth in this discussion. Neither YT nor the Trust
will request a ruling from the IRS as to the U.S. federal income tax consequences to YT, the Trust or the
Holders. This summary is not binding on the IRS, and the IRS is not precluded from taking a position that
is different from, and contrary to, the positions described in this summary.

         This summary is for general information purposes only and does not purport to be a complete
analysis or listing of all potential U.S. federal income tax considerations that may apply to a Holder. This
summary does not take into account the individual facts and circumstances of any particular Holder that
may affect the U.S. federal income tax consequences to such holder, including specific tax consequences
to a holder under an applicable tax treaty. In addition, this summary does not address the U.S. federal
alternative minimum, U.S. federal estate and gift, U.S. state and local, or non-U.S. tax consequences of
the Trust or the ownership of the Trust Interests.

       This discussion assumes that each Holder is a non- U.S. person (a “Non-U.S. Holder”). For this
purpose, a Non-U.S. Person means a person or entity that is not:

       an individual who is a citizen or resident of the United States;

       a corporation (or other entity taxable as a corporation for U.S. federal income tax purposes)
        created or organized in the United States or under the laws of the United States or any subdivision
        thereof;

       an estate the income of which is includible in gross income for U.S. federal income tax purposes
        regardless of its source;

       a partnership (or an entity or arrangement treated as a partnership for U.S. federal income tax
        purposes); or

       a trust if (1) a court within the United States is able to exercise primary supervision over the
        administration of the Trust and one or more U.S. persons have the authority to control all
        substantial decisions of the Trust, or (2) the Trust has a valid election in effect under applicable
        Treasury Regulations to be treated as a U.S. person for U.S. federal income tax purposes.

        Any person who would not be considered a Non-U.S. Holder under U.S. federal income tax rules
and regulations should consult their own tax advisor.

         This discussion also assumes that the income of the Trust will consist solely of gains from the
sale of Company stock and interest on short-term debt instruments or money deposits.


                                                     88
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                                Main Document   Page 102 of 108


         Finally, this discussion also assumes that (i) West Coast and each of those entities through which
West Coast directly and indirectly owns the stock of Smart Kingthe FF Group (the “West Coast Conduit
Entities”) are treated as “pass-through” entities (i.e., either partnerships or disregarded entities) for U.S.
federal income tax purposes, (ii) none of the Trust, West Coast or the West Coast Conduit Entities will at
any time engage in the conduct of a trade or business within the United States and (iii) the Trust will use
commercially reasonable efforts to provide a requesting Holder with any certification available under
applicable law that is reasonably required to enable such Holder to dispose of its Trust Interest without
incurring a U.S. withholding tax.

         A failure of any of the assumptions described above may result in different, potentially adverse
tax consequences to a Holder. Each Holder is strongly urged to consult its own tax advisor regarding its
receipt and ownership of a Trust Interest.

A.      U.S. Tax Classification of the Trust

         The tax classification of the Trust for U.S. federal income tax purposes is subject to some
uncertainty. The Trust is expected to be reported as a “Liquidating Trust” described in Treasury
Regulation Section 301.7701-4(d). In general, a Liquidating Trust is not a separate taxable entity but
rather is treated for federal income tax purposes as a “grantor” trust (i.e., a “pass-through” entity) of
which the beneficial owners are treated as the owners and grantors (but see discussion regarding the Late
Filing Claims Reserve below). While the following discussion assumes that the Trust would be so treated
for federal income tax purposes, no ruling has been or will be requested from the IRS concerning the tax
status of the Trust as a Liquidating Trust. In addition, the IRS has issued several revenue procedures
setting forth the general criteria for obtaining an IRS ruling as to the qualification of a trust as a
Liquidating Trust. Not all of the criteria set forth in those revenue procedures will be met by the Trust.
Accordingly, there can be no assurance that the IRS would not take a contrary position to the
classification of the Trust as a Liquidating Trust. If the IRS were to challenge successfully such
classification, the federal income tax consequences to the Trust and the Holders could vary from those
discussed herein (including the potential for an entity-level tax imposed on the Trust). There are,
however, reasonable arguments that the Trust could be classified as a non-grantor trust or as a partnership
for U.S. federal income tax purposes if it is not treated as a Liquidating Trust, both of which are also
“pass-through” entities. Such alternative characterizations should not result in entity-level taxes to the
Trust (assuming, in the case of a non-grantor trust, income of the trust is timely distributed to its
beneficial owners) or materially adversely affect the tax treatment of the Holders.

        Assuming the Trust is properly classified as a Liquidating Trust, the Trust will not be subject to
U.S. federal income taxes at the entity level. Instead, the income, deductions and credits generated by the
assets of the Trust will pass through and be allocated among the Holders for U.S. federal income tax
purposes in accordance with their deemed ownership interests in the Trust.

B.      U.S. Federal Income Tax Treatment of Holders

         The assets of the Trust will be treated for U.S. federal income tax purposes as having been
transferred directly to the Holders in exchange for their Debt Claims (with each such Holder receiving an
undivided interest therein determined on the basis of the amount of its Debt Claim and the priority of
distributions set forth in the Trust Agreement), and then by such Holders to the Trust in exchange for the
Trust Interests. Thereafter, the income, deductions and credits generated by the assets of the Trust will be
allocated among the Holders for U.S. federal income tax purposes in accordance with their Trust Interests.

       Subject to the discussion under “Accrued Interest on Debt Claims” and “Information Reporting
and Backup Withholding,” a Non-U.S. Holder generally should not be subject to U.S. federal income


                                                     89
Case 2:19-bk-24804-VZ           Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                         Desc
                                Main Document   Page 103 of 108


taxation either upon receipt of a Trust Interest nor on its allocable share of the income of the Trust or on
any gain realized by such Non-U.S. Holder upon the sale, exchange or retirement of the Trust Interest,
unless:

       the recognized income or gain is effectively connected with the Non-U.S. Holder’s conduct of a
        trade or business in the United States, and if required by an applicable tax treaty, attributable to a
        permanent establishment maintained by the Non-U.S. holder in the United States; or

       the non-U.S. Holder is an individual present in the U.S. for one-hundred-eighty-three (183) days
        or more during the taxable year of the sale, and certain other requirements are met.

        A Non-U.S. Holder whose income with respect to the Trust is effectively connected to the
conduct of a U.S. trade or business will generally be taxed as if it were a United States person unless an
applicable income tax treaty provides otherwise. In addition, if the Non-U.S. Holder is a corporation, it
may be subject to a branch profits tax with respect to such effectively connected income at a rate of 30%
unless a treaty applies to reduce such rate.

                1.       Accrued Interest on Debt Claims

         To the extent that any portion of the Trust Interests received by a Holder is attributable to accrued
and unpaid interest on its Debt Claim, such amount may be includible in such Holder’s gross income as
ordinary interest income subject to a 30% tax rate (which rate is reduced by treaty to 10% if the Holder is
citizen or resident of the PRC) if such accrued interest has not been included previously in such Holder’s
gross income for U.S. federal income tax purposes. The applicable Treasury Regulations generally require
that any payment on a debt instrument first be allocated to interest to the extent of any accrued and unpaid
interest. However, the allocation of amounts paid to a debt holder as between principal on the one hand
and accrued and unpaid interest on the other hand is presently unclear, particularly in the distressed
context. YT does not intend to report to any Holder any amount attributable to accrued and unpaid interest
notwithstanding the previously mentioned Treasury Regulation. However, given this Treasury
Regulation, YT intends to disclose this position to the IRS, and holders may, in consultation with their
own tax advisors, wish to do the same. The IRS could argue that the value of any Trust Interest received
by a Holder should be allocated first to accrued and unpaid interest up to the total amount of accrued and
unpaid interest prior to allocating any portion of such amounts to principal. Such argument, if successful,
would result in holders being required to report ordinary interest income on such value for U.S. federal
income tax purposes.

                2.       Tax Treatment of the Late Filing Claims Reserve

         Subject to definitive guidance from the IRS or a court of competent jurisdiction to the contrary
(including the issuance of applicable Treasury Regulations or the receipt of an adverse determination by
the IRS upon audit if not disputed by the Trustee), the Trustee intends to (i) treat the Late Filing Claims
Reserve as a non-grantor trust in accordance with the trust provisions of the IRC (sections 641 et seq.), or
such other entity deemed appropriate by the Trustee in its sole discretion, (ii) file all applicable tax and
information returns and, if applicable, timely pay all taxes that may become due consistently with such
treatment, and (iii) to the extent permitted by applicable law, report consistently for federal, state and
local income tax purposes. In general, a non-grantor trust is taxed on any income allocated to it except to
the extent such income is timely distributed to its beneficiaries, in which case the income is reported by
the beneficiaries.




                                                      90
Case 2:19-bk-24804-VZ          Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                       Desc
                               Main Document   Page 104 of 108


                3.      Tax Classification of West Coast Conduit Entities

         As stated above, this discussion assumes that each of the West Coast Conduit Entities is treated as
a “pass-through” entity (i.e., a partnership or disregarded entity) for U.S. federal income tax purposes. In
this regard, one of those entities, Pacific Technology, is intended to be treated and will be reported as a
partnership for such purposes. However, an election was mistakenly filed with the IRS to treat Pacific
Technology as a corporation. Subsequently, Pacific Technology filed a request for withdrawal of such
election. In addition, late elections to be classified as disregarded entities were filed for FF Top and FF
Peak. While advisors to YT and the West Coast Conduit Entities believe that the withdrawal of the
inadvertent election and the late elections should be effective to cause each of the West Coast Conduit
Entities to be classified as a “pass-through” entity based on published guidance and procedures from the
IRS governing such elections, there is no assurance that the IRS will agree with that determination. If any
of the West Coast Conduit Entities were to be treated as a corporation for U.S. federal income tax
purposes, the resulting adverse tax consequences could include corporate level taxes levied on any
proceeds from the disposition of stock of Smart Kingthe FF Group held indirectly by such entity as well
as potential taxes imposed on any distribution of such proceeds by such entity that are ultimately allocable
to the Holders. Such dividends could by subject to tax at a 30% tax rate (subject to reduction under an
applicable treaty).

                4.      Information Reporting and Backup Withholding

         Assuming the West Coast Constituent Entities are treated as “pass-through” entities, a Non-U.S.
Holder that has provided the Trustee (or, in connection with the sale, exchange or retirement of a Trust
Interest, certain applicable intermediaries) with a validly completed original of the appropriate version of
IRS Form W-8 will not be subject to backup withholding or information reporting with respect to the
receipt of Trust Interests, payments made by the Trust derived from the sale of the stock of Smart Kingthe
FF Group, or proceeds from a sale, exchange or retirement of a Trust Interest unless, in each case, the
Trustee or applicable payor has actual knowledge or reason to know that the Non-U.S. Holder is a United
States person.

         Backup withholding is not an additional tax. A Non-U.S. Holder generally will be entitled to
credit any amounts withheld under the backup withholding rules against the holder’s U.S. federal income
tax liability, if any, or may claim a refund if certain information is timely provided to the IRS.

                5.      Importance of Obtaining Professional Tax Assistance

THE FOREGOING DISCUSSION IS INTENDED ONLY AS A SUMMARY OF CERTAIN U.S.
FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN AND IS NOT A SUBSTITUTE FOR
CAREFUL TAX PLANNING WITH A TAX PROFESSIONAL. THE ABOVE DISCUSSION IS FOR
INFORMATION PURPOSES ONLY AND IS NOT TAX ADVICE. THE TAX CONSEQUENCES
ASSOCIATED WITH THE PLAN ARE IN MANY CASES UNCERTAIN AND MAY VARY
DEPENDING ON A HOLDER’S INDIVIDUAL CIRCUMSTANCES. ACCORDINGLY, HOLDERS
ARE URGED TO CONSULT THEIR TAX ADVISORS ABOUT THE U.S. FEDERAL, STATE,
LOCAL AND NON-U.S. INCOME AND OTHER TAX CONSEQUENCES OF THE PLAN.




                                                    91
Case 2:19-bk-24804-VZ          Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                      Desc
                               Main Document   Page 105 of 108


                                                     XI.

                                            CONCLUSION

        YT believes the Plan is in the best interests of all of his creditors and urges the holders of Debt
Claims to vote to accept the Plan, and to evidence such acceptance by returning their signed Ballots so
that they will be received by the Voting Agent no later than 5:004:00 p.m. (Beijing Time) on [______],
2020.

Dated: November 15, 2019____________, 2020

                                                 Respectfully Submitted,

                                                 YUETING JIA
                                                 Debtor and Debtor in Possession


                                                 .




                                [Signature Page to Disclosure Statement]
Case 2:19-bk-24804-VZ   Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26    Desc
                        Main Document   Page 106 of 108




                                  Summary report:
        Litera® Change-Pro for Word 10.8.0.80 Document comparison done on
                               1/27/2020 11:27:31 PM
     Style name: OMM Standard
     Intelligent Table Comparison: Active
     Original DMS: dm://OMM_US/77267404/8
     Modified DMS: dm://OMM_US/77363618/7
     Changes:
     Add                                                    1410
     Delete                                                 910
     Move From                                              33
     Move To                                                33
     Table Insert                                           4
     Table Delete                                           2
     Table moves to                                         0
     Table moves from                                       0
     Embedded Graphics (Visio, ChemDraw, Images etc.)       1
     Embedded Excel                                         0
     Format changes                                         0
     Total Changes:                                         2393
        Case 2:19-bk-24804-VZ                    Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                                       Desc
                                                 Main Document   Page 107 of 108


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                    10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): NOTICE OF FILING OF BLACKLINE
VERSION OF SECOND AMENDED DISCLOSURE STATEMENT WITH RESPECT TO DEBTOR’S
FIRST AMENDED PLAN OF REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY
CODE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
January 28, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ____________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 28, 2020, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

 VIA HAND DELIVERY
 The Honorable Vincent P. Zurzolo
 United States Bankruptcy Court
 Central District of California
 255 East Temple Street, Suite 1360 / Courtroom 1368
 Los Angeles, CA 90012

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  January 28, 2020               Mary de Leon                                                    /s/ Mary de Leon
  Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
DOCS_LA:327236.1 46353/002
        Case 2:19-bk-24804-VZ
                       Doc 263 Filed 01/28/20 Entered 01/28/20 00:31:26                                                             Desc
                      Main Document    Page 108 of 108
SERVICE INFORMATION FOR CASE NO. 19-bk-24804-VZ

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
        David W. Meadows david@davidwmeadowslaw.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Christopher E Prince cprince@lesnickprince.com,
         jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Emily Young pacerteam@gardencitygroup.com,
         rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327236.1 46353/002
